 



Exhibit 10.1
AGREEMENT AND PLAN OF MERGER
by and among
STIFEL FINANCIAL CORP.
SF RB MERGER SUB, INC.
RYAN BECK HOLDINGS, INC.
and
BANKATLANTIC BANCORP, INC.
Dated January 8, 2007

 



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     This AGREEMENT AND PLAN OF MERGER is entered into as of this 8th day of
January, 2007, by and among Stifel Financial Corp., a Delaware corporation
(“Parent”), SF RB Merger Sub, Inc., a New Jersey corporation wholly owned by
Parent (“Merger Sub”), Ryan Beck Holdings, Inc., a New Jersey corporation (the
“Company”), and BankAtlantic Bancorp, Inc., a Florida corporation (“Bancorp”)
(Parent, Merger Sub, the Company and Bancorp being each a “Party” and together
the “Parties”). Capitalized terms are defined in Article 1.
RECITALS
          A. The Parties desire to consummate the merger of Merger Sub and the
Company.
          B. The Boards of Directors of the Company and Bancorp, the sole
shareholder of the Company, have each approved the Merger in accordance with the
New Jersey Business Corporation Act (the “NJBCA”) on the terms and conditions
set forth herein.
          C. The Boards of Directors of Merger Sub and Parent have each approved
the Merger in accordance with the NJBCA and the Delaware General Business
Corporation Law, respectively, on the terms and conditions set forth herein.
          D. It is intended that the Merger qualify as a reorganization within
the meaning of Section 368(a) of the Code.
          E. Contemporaneously with the execution and delivery of this
Agreement, Parent and certain of its shareholders are executing and delivering
to Bancorp the Voting Agreement.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, representations, warranties, conditions, and agreements contained
herein and in the Related Agreements, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Parties agree as follows:
ARTICLE 1
DEFINITIONS
     The following terms shall have the meanings set forth below in this
Article 1.
     1.1 “Acquisition Proposal” has the meaning set forth in Section 6.10.
     1.2 “Advisers Act” means the United States Investment Advisers Act of 1940,
as amended, and the rules and regulations promulgated thereunder by the SEC.
     1.3 “Affiliate” means with respect to any specified Person, any other
Person that directly or indirectly through one or more intermediaries, controls,
is controlled by, or is

1



--------------------------------------------------------------------------------



 



under common control with, such specified Person. If the Person referred to is a
natural person, the term “Affiliate” refers to any member of such Person’s
immediate family. The term “control” (including, with correlative meaning, the
terms “controlled by” and “under common control with”) as used with respect to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
     1.4 “Agreement” means this Agreement and Plan of Merger as executed on the
date hereof and as amended or supplemented in accordance with the terms hereof,
including the Company Disclosure Letter and all Schedules and Exhibits hereto.
     1.5 “Bancorp” has the meaning set forth in the introductory paragraph.
     1.6 “Base Production Amount” has the meaning set forth in
Section 2.3(d)(i).
     1.7 “Assets” has the meaning set forth in Section 3.11.
     1.8 “Audited Financial Information” has the meaning set forth in
Section 3.10(a).
     1.9 “Business” means the business conducted by the Company and its
Subsidiaries on the date hereof.
     1.10 “Business Day” means any day which is not a Saturday, Sunday or legal
holiday in the State of Missouri, United States of America.
     1.11 “Business Employee” means collectively the employees of the Company
and its Subsidiaries engaged in the Business on the date hereof and at any time
prior to Closing.
     1.12 “Closing” means the consummation of the transactions contemplated by
this Agreement, as provided for in Section 2.1(b).
     1.13 “Closing Date” has the meaning set forth in Section 2.1(b).
     1.14 “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
     1.15 “Company” has the meaning set forth in the introductory paragraph
hereof.
     1.16 “Company Benefit Plan” means each Plan to which Bancorp, the Company,
any subsidiary of the Company or any of their ERISA Affiliates, has any
obligation with respect to the Business Employees, or that is sponsored,
maintained or contributed to or required to be contributed to by Bancorp, the
Company or any subsidiary of the Company with respect to the Business Employees,
or under which the Company or any of its subsidiaries has or may have any
liability.
     1.17 “Company Capital Stock” has the meaning set forth in Section 3.20(a).

2



--------------------------------------------------------------------------------



 



     1.18 “Company Customer” means any Person to which the Company or any
Subsidiary of the Company provides investment advisory, investment subadvisory,
wrap, brokerage, financial planning or similar services pursuant to a Company
Customer Contract.
     1.19 “Company Customer Contract” means each material Contract pursuant to
which the Company or any Subsidiary of the Company provides investment advisory,
investment subadvisory, wrap, brokerage, financial planning or related services
to any Person.
     1.20 “Company Disclosure Letter” means the letter from the Company to
Parent, dated the date hereof and as may be amended or supplemented from time to
time on or prior to Closing, of exceptions to the representations and warranties
made, and the listings of information provided, by the Company pursuant to the
terms and conditions hereof.
     1.21 “Company Financial Information” has the meaning set forth in
Section 3.10(a).
     1.22 “Company Lease” means any lease, sublease or license, including any
amendment with respect thereto, pursuant to which the Company or any Subsidiary
of the Company uses, leases, subleases, occupies or holds any material Company
Leased Real Property in connection with the Business.
     1.23 “Company Leased Real Property” means the real property leased,
subleased, occupied and/or licensed by the Company or any Subsidiary or
Controlled Affiliate of the Company, as tenant, subtenant or licensee in
connection with the Business, together with, to the extent leased, subleased,
occupied and/or licensed in connection with the Business by the Company or any
Subsidiary or Controlled Affiliate of the Company, all buildings and other
structures, facilities or improvements currently located thereon, all fixtures
thereto, and all easements, licenses, rights and other appurtenances relating to
the foregoing.
     1.24 “Company Licensed Intellectual Property” means the Intellectual
Property used in the Business that is not Company Owned Intellectual Property,
excluding standard, commercially available software licensed via “click-wrap” or
“shrink-wrap” license agreements.
     1.25 “Company Owned Intellectual Property” means the Intellectual Property
solely or primarily related to the Business that is owned by the Company or any
of the Subsidiaries of the Company.
     1.26 “Company Qualified Plan” has the meaning set forth in Section 3.12(d).
     1.27 “Company Rights” has the meaning set forth in Section 2.5(a).
     1.28 “Company Stock” has the meaning set forth in Section 2.3(a).
     1.29 “Confidential Information” means any and all information not publicly
available or generally available to the industry, which relates to specific
matters concerning (i) in the case of the Company and its Subsidiaries and
Controlled Affiliates, the Business of the

3



--------------------------------------------------------------------------------



 



Company and (ii) in the case of Parent and its subsidiaries, the business
conducted by Parent and its subsidiaries.
     1.30 “Consent” means any consent, approval, authorization, waiver, permit,
license, grant, agreement, exemption or order of, or registration, declaration
or filing with, any Person, including any Governmental Authority, that is
required in connection with (a) the execution and delivery by Bancorp, the
Company, Merger Sub and/or Parent of this Agreement or any Related Agreement or
(b) the consummation by Bancorp, Parent, Merger Sub and/or the Company of the
transactions contemplated hereby and thereby.
     1.31 “Contract” means any contract, agreement, understanding, lease,
indenture, mortgage, deed of trust, evidence of indebtedness, binding commitment
or instrument or offer, written or oral, to which the Company or any Subsidiary
of the Company is a party or by which any of their respective assets is bound.
     1.32 “Controlled Affiliate” of any Person means a Person that is directly
or indirectly controlled by such other Person.
     1.33 “Disclosing Party” has the meaning set forth in Section 6.1.
     1.34 “Earn-Out Accountant” has the meaning set forth in Section 2.3(d)(v).
     1.35 “Earn-Out Calculation” has the meaning set forth in
Section 2.3(d)(iv).
     1.36 “Earn-Out Consideration” means the Private Client Contingent Payment
Amount, the First Investment Banking Contingent Payment Amount and the Second
Investment Banking Contingent Payment Amount.
     1.37 “Earn-Out Periods” means the PCCP Period and the IBCP Period.
     1.38 “Effective Time” has the meaning set forth in Section 2.1(c).
     1.39 “ERISA” means the Employee Retirement Income Security Act of 1974 and
regulations promulgated thereunder, as amended from time to time.
     1.40 “ERISA Affiliate” means with respect to any specified Person, any
other Person that is or has been treated as a single employer with such
specified Person for purposes of Section 414 of the Code.
     1.41 “Exchange Act” means the United States Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder by the
SEC.
     1.42 “Filings” has the meaning set forth in Section 3.7(j).
     1.43 “First Investment Banking Contingent Payment Amount” means the
Investment Banking Contingent Payment Amount with respect to the one-year period
ending on the first anniversary of the Closing Date.

4



--------------------------------------------------------------------------------



 



     1.44 “GAAP” means the accounting principles generally accepted in the U.S.,
including as set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board, and
applied consistently throughout the periods involved.
     1.45 “Governmental Authority” means any federal, national, supranational,
state, provincial, local, or similar government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body, including the SEC and any SRO within or outside the
United States.
     1.46 “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, or any successor thereto.
     1.47 “IBCP Period” has the meaning set forth in Section 2.3(d)(ii).
     1.48 “Income Tax” means any Tax imposed upon or measured by net income or
gross income (excluding any Tax based solely on gross receipts) including any
interest, penalty, or additions thereto, whether disputed or not.
     1.49 “Indebtedness” means, without duplication, (a) all indebtedness for
borrowed money or for the deferred purchase price of property or services (other
than current trade liabilities incurred in the Ordinary Course), whether or not
evidenced by a writing, (b) any other indebtedness that is evidenced by a note,
bond, debenture, draft or similar instrument, (c) all obligations under
financing or capital leases, (d) all obligations in respect of acceptances
issued or created, (e) notes payable and drafts accepted representing extensions
of credit, (f) all liabilities secured by any Lien on any property other than
liens relating to equipment leased by the Company or any Subsidiary of the
Company not constituting a capital lease, (g) letters of credit and any other
agreements relating to the borrowing of money or extension of credit and (h) any
guarantee (including by way of a “keep well” or other similar undertaking) of
any of the foregoing obligations.
     1.50 “Indemnified Losses” has the meaning set forth in Section 9.2.
     1.51 “Indemnified Party” has the meaning set forth in Section 9.4.
     1.52 “Indemnifying Party” has the meaning set forth in Section 9.4.
     1.53 “Initial Share Consideration” has the meaning set forth in
Section 2.3(a).
     1.54 “Intellectual Property” means any of the following which is material
to the Business: all material patents, patent applications, trademarks, service
marks and other indicia of origin, trademark and service mark registrations and
applications for registrations thereof, copyrights, copyright registrations and
applications for registration thereof, Internet domain names and universal
resource locators (URLs), trade secrets, inventions (whether or not patentable),
invention disclosures, moral and economic rights of authors and inventors
(however denominated), technical data, customer lists, corporate and business
names, trade names, trade dress, brand names, know-how, show-how, maskworks,
formulae, methods (whether or not patentable), designs, processes, procedures,
technology, source codes, object

5



--------------------------------------------------------------------------------



 



codes, computer software programs, databases, data collectors and other
proprietary information or material of any type, whether written or unwritten
(and all good will associated with, and all derivatives, improvements and
refinements of, any of the foregoing).
     1.55 “Internal Controls” has the meaning set forth in Section 3.10(d).
     1.56 “Investment Banking Fees” all management and underwriting fees
associated with capital raising activities, including in connection with, among
other things, public offerings and private placements, as well as all advisory
and placement fees, in each case generated by and allocated to the Subject
Investment Banker (i.e., 90% of the gross management fee paid to the Company and
90% of the net underwriting fee paid to the Company) in a manner that gives
consideration to the contribution of such individuals with respect to the
generation and earning of such fees, and is otherwise generally consistent with
the past practices of the Company with respect to the recognition of these
revenues within the Company’s investment banking group, in each case on a basis
net of gross commissions or referral fees and direct reasonable and documented
transaction costs payable in connection with such fees. The allocations of such
fees to such Subject Investment Bankers shall be made by Parent in good faith.
Notwithstanding anything herein to the contrary, with respect to Investment
Banking Fees attributable to mutual stock (or thrift) conversions, 100% of the
amount of such fees shall constitute and be included in Investment Banking Fees
for purposes of this Agreement regardless of the source of such transaction.
     1.57 “IRS” means the United States Internal Revenue Service.
     1.58 “Investment Banking Contingent Payment Amount” has the meaning set
forth in Section 2.3(d)(ii).
     1.59 “Investment Company Act” means the United States Investment Company
Act of 1940, as amended, and the rules and regulations promulgated thereunder by
the SEC.
     1.60 “Knowledge” or “knowledge” means, with respect to Company, the actual
knowledge of the individuals set forth in Annex A hereto and, with respect to
Parent, means the actual knowledge of the individuals set forth in Annex B
hereto, which in each case shall be deemed to include the knowledge any such
person would have had if he or she had made a reasonable investigation and due
inquiry of those persons that such individual would reasonably expect to have
actual knowledge of the relevant subject matter. The words “know,” “knowing” and
“known” shall be construed accordingly.
     1.61 “Liability” or “Liabilities” means all debts, adverse claims,
liabilities and/or obligations, direct, indirect, absolute or contingent,
whether accrued, vested or otherwise and whether or not reflected or required to
be reflected on the financial statements of a Person.
     1.62 “Lien” means any lien, security interest, mortgage, indenture, deed of
trust, pledge, charge, adverse claim, easement, restriction or other
encumbrance.
     1.63 “Losses” has the meaning set forth in Section 9.2.
     1.64 “Material Adverse Effect” means:

6



--------------------------------------------------------------------------------



 



          (a) with respect to the Company, a material adverse effect on the
assets, business, financial condition or results of operations of the Business
taken as a whole, but shall not be deemed to include (i) any changes resulting
from general economic, regulatory or political conditions, (ii) circumstances
that generally affect the industries in which the Company and its Subsidiaries
operate the investment management, brokerage and investment banking businesses,
(iii) any changes resulting from the announcement or pendency of the
transactions provided for in this Agreement, or (iv) force majeure events,
disruptions of supplies or acts of terrorism, war or acts of God, national or
international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war; and
          (b) with respect to Parent, a material adverse effect on the assets,
business, financial condition or results of operations of Parent’s and its
subsidiaries’ businesses taken as a whole, but shall not be deemed to include
(i) any changes resulting from general economic, regulatory or political
conditions, (ii) circumstances that generally affect the industries in which
Parent and its subsidiaries operate, (iii) any changes resulting from the
announcement or pendency of the transactions provided for in this Agreement, or
(iv) force majeure events, disruptions of supplies or acts of terrorism, war or
acts of God, national or international political or social conditions, including
the engagement by the United States in hostilities, whether or not pursuant to
the declaration of a national emergency or war.
     1.65 “Material Contract” has the meaning set forth in Section 3.16.
     1.66 “Merger” has the meaning set forth in Section 2.1(a).
     1.67 “Merger Consideration” means collectively, the Initial Share
Consideration, the Warrants, and the Earn-Out Consideration.
     1.68 “Merger Sub” has the meaning set forth in the introductory paragraph
hereof.
     1.69 “NASD” means the National Association of Securities Dealers, Inc.
     1.70 “NJBCA” has the meaning set forth in Recital B.
     1.71 “Non-Competition Period” has the meaning set forth in Section 6.3(a).
     1.72 “Non-Income Taxes” means any Taxes other than Income Taxes including
any interest, penalties or additions thereto, whether or not disputed.
     1.73 “Non-Registered Fund” means any pooled investment vehicle that is not
registered as an investment company under the Investment Company Act.
     1.74 “Notice of Dispute” means a written notice delivered by Bancorp (on
behalf of the Shareholders) to Parent pursuant to Section 2.3(d)(v).
     1.75 “NYSE” has the meaning set forth in Section 5.6(e).

7



--------------------------------------------------------------------------------



 



     1.76 “Order” means an order, writ, injunction, or decree of any court or
Governmental Authority.
     1.77 “Ordinary Course” means, with respect to the Business, only the
ordinary course of commercial operations customarily engaged in by the Company
consistent with prior practices. For purposes hereof, Ordinary Course shall not
include (a) any material violation or material default under any applicable
Requirement of Law or (b) any activity which the Company has expressly agreed
not to undertake pursuant to this Agreement.
     1.78 “Other Company Business Entities” has the meaning set forth in
Section 3.2(c).
     1.79 “Other Recipients” means those holders of Company Rights entitled to
any portion of the Merger Consideration.
     1.80 “Parent” has the meaning set forth in the introductory paragraph
hereof.
     1.81 “Parent Common Stock” means the common stock, par value $0.15 per
share, of Parent.
     1.82 “Parent Disclosure Letter” means the letter from Parent to Bancorp,
dated the date hereof and as may be amended or supplemented from time to time on
or prior to Closing, of exceptions to the representations and warranties made,
and the listings of information provided, by Parent pursuant to the terms and
conditions hereof.
     1.83 “Parent Indemnified Persons” has the meaning set forth in Section 9.2.
     1.84 “Parent SEC Documents” has the meaning set forth in Section 5.6(a).
     1.85 “Parent Shareholder Meeting” has the meaning set forth in
Section 6.13.
     1.86 “Parent Shares” means the shares of Parent Common Stock to be
delivered to the Shareholders pursuant to Section 2.3(a) hereof.
     1.87 “Party” or “Parties” has the meaning set forth in the first paragraph
hereof.
     1.88 “PBGC” means the Pension Benefit Guaranty Corporation.
     1.89 “PCCP Period” means the two-year period ending on the second
anniversary of the Effective Time.
     1.90 “Pension Plan” means an employee pension benefit plan (within the
meaning of ERISA Section 3(2)).
     1.91 “Permits” means all material licenses, registrations, franchises,
permits, certificates, approvals, accreditations, or other similar
authorizations.
     1.92 “Permitted Liens” means, collectively, (a) Liens that are disclosed in
the Company Disclosure Letter or identified in the Company Financial
Information, (b) liens for Taxes, fees, levies, duties or other governmental
charges of any kind which are not yet

8



--------------------------------------------------------------------------------



 



delinquent or are being contested in good faith by appropriate proceedings,
(c) liens for mechanics, materialmen, laborers, employees, suppliers or similar
liens arising by operation of law for amounts which are owed, but not yet
delinquent, (d) in the case of real property, any matters, restrictions,
covenants, conditions, limitations, rights, rights of way, encumbrances,
encroachments, reservations, easements, agreements and other matters of record,
such state of facts of which an accurate survey of the property would reveal and
(e) other minor encumbrances in property that do not materially impair the use
of such property in the normal operation of the Business or the value of such
property for the purpose of such Business.
     1.93 “Person” means and shall include a natural person, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization or a governmental
entity (or any department, agency or political subdivision thereof) and shall be
construed broadly.
     1.94 “Plan” means any agreement, arrangement, plan, or policy, qualified or
non-qualified, whether or not considered legally binding and whether or not
written, that involves any (a) pension, retirement, profit sharing, savings,
deferred compensation, stock option, stock purchase, phantom stock, or incentive
plan; (b) welfare or “fringe” benefits, including without limitation vacation,
holiday, severance, disability, medical, hospitalization, dental, life and other
insurance, tuition, company car, club dues, sick leave, maternity, paternity or
family leave, health care reimbursement, dependent care assistance, cafeteria
plan, regular in-kind gifts or other benefits; or (c) any employment,
consulting, engagement, retainer or golden parachute agreement or arrangement,
including without limitation any “employee benefit plan” as defined in ERISA
Section 3(3), (together “Plans” and each item thereunder a “Plan”).
     1.95 “Post-Closing Periods” means all taxable periods commencing after the
Effective Time and the portion of any Straddle Period commencing after the
Effective Time.
     1.96 “Pre-Closing Periods” means all taxable periods ending as of or prior
to the Effective Time and the portion of any Straddle Period ending as of the
Effective Time.
     1.97 “Private Client Contingent Payment Amount” has the meaning set forth
in Section 2.3(d)(i).
     1.98 “Production” means commissionable revenue for any given individual set
forth on Schedule 2.3(d).
     1.99 “Receiving Party” has the meaning set forth in Section 6.1.
     1.100 “Records” has the meaning set forth in Section 6.7.
     1.101 “Registered Investment Company” means any pooled investment vehicle
that is registered or required to be registered as an investment company under
the Investment Company Act.
     1.102 “Reference Balance Sheet” has the meaning set forth in
Section 3.10(a).

9



--------------------------------------------------------------------------------



 



     1.103 “Reference Income Statement” has the meaning set forth in
Section 3.10(a).
     1.104 “Registration Rights Agreement” means the Registration Rights
Agreement, between Parent and Bancorp (on behalf of the Shareholders),
substantially in the form attached as Exhibit A hereto.
     1.105 “Related Agreements” means the Registration Rights Agreement, the
Warrant and the Voting Agreement.
     1.106 “Requirement of Law” means, with respect to any Person, any domestic
or foreign federal or state statute, law, ordinance, rule, administrative code,
administrative interpretation, regulation, order, consent, writ, injunction,
directive, judgment, decree, policy, ordinance, decision, guideline or other
requirement of (or agreement with) any Governmental Authority (including any
memorandum of understanding or similar arrangement with any Governmental
Authority), in each case binding on that Person or its property or assets.
     1.107 “SEC” means the Securities and Exchange Commission.
     1.108 “Second Investment Banking Contingent Payment Amount” means the
Investment Banking Contingent Payment Amount with respect to the one-year period
ending on the second anniversary of the Closing Date.
     1.109 “Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder by the SEC.
     1.110 “Shareholder Indemnified Persons” has the meaning set forth in
Section 9.3.
     1.111 “Shareholders” means, collectively, the holders of shares of Company
Common Stock at the Effective Time. After the Effective Time, the term
“Shareholders” shall mean, collectively, (i) the Shareholders of the Company at
the Effective Time and (ii) the Other Recipients.
     1.112 “September 30, 2006 Financial Information” has the meaning set forth
in Section 3.10(a).
     1.113 “SRO” means the NASD, the National Futures Association, each national
securities exchange in the United States and each other board or body, whether
United States or foreign, that is charged with the supervision or regulation of
brokers, dealers, commodity pool operators, commodity trading advisors, futures
commission merchants, securities underwriting or trading, stock exchanges,
commodities exchanges, insurance companies or agents, investment companies or
investment advisers.
     1.114 “Straddle Period” has the meaning set forth in Section 6.4(d).
     1.115 “Subject Investment Bankers” has the meaning set forth in
Section 2.3(d)(ii).
     1.116 “Subject Producers” has the meaning set forth in Section 2.3(d)(i).

10



--------------------------------------------------------------------------------



 



     1.117 “Subsidiaries Benefit Plans” has the meaning set forth in
Section 3.12(a).
     1.118 “Subsidiary” means, with respect to any specified Person, any other
Person of which such specified Person (either alone or through or together with
any other Subsidiary) owns, directly or indirectly, a majority of the
outstanding equity securities or securities carrying a majority of the voting
power in the election of the board of directors or other governing body of such
Person. Notwithstanding the foregoing, for purposes hereof, the Subsidiaries of
the Company shall be those entities set forth on Schedule A, each of which
constitutes a “significant subsidiary” under SEC Regulation S-X (measured as if
the Company were required to file periodic reports as a registrant with the SEC
under the Exchange Act).
     1.119 “Substituted Cash Consideration” has the meaning set forth in
Section 2.3(a).
     1.120 “Surviving Corporation” has the meaning set forth in Section 2.1(a).
     1.121 “Surviving Corporation Common Stock” has the meaning set forth in
Section 2.2.
     1.122 “Tax Returns” means all reports, estimates, declarations, claims for
refund, information statements and returns relating to or required by
Requirements of Law to be filed in connection with any Taxes, and reports
relating to Taxes payable by, pursuant to or in connection with any Plans,
including any amendment or supplement thereof. Any one of the foregoing Tax
Returns shall be referred to sometimes as a “Tax Return.”
     1.123 “Taxes” means all taxes, charges, fees, levies, or other like
assessments, including without limitation, all federal, possession, state, city,
county and foreign (or governmental unit, agency, or political subdivision of
any of the foregoing) income, profits, employment (including Social Security,
unemployment insurance and employee income tax withholding), franchise, gross
receipts, sales, use, transfer, stamp, occupation, property, capital, severance,
premium, windfall profits, customs, duties, ad valorem, value added and excise
taxes; PBGC premiums and any other charges of any Governmental Authority of the
same or similar nature, including any interest, penalty or addition thereto,
whether disputed or not and including any obligations to indemnify or otherwise
assume or succeed to the Tax liability of any other Person. Any one of the
foregoing Taxes shall be referred to sometimes as a “Tax.”
     1.124 “Territory” has the meaning set forth in Section 6.3(a).
     1.125 “Third Person” has the meaning set forth in Section 9.5.
     1.126 “Third Person Claim” has the meaning set forth in Section 9.5.
     1.127 “Treasury Regulations” means the rules and regulations under the Code
issued by the U.S. Department of Treasury.
     1.128 “Unaudited Financial Information” has the meaning set forth in
Section 3.10(a).

11



--------------------------------------------------------------------------------



 



     1.129 “Voting Agreement” means that certain Voting Agreement, executed by
Parent and Ronald J. Kruszewski and certain other members of the Board of
Directors of Parent who are also shareholders of Parent and who collectively
beneficially own approximately 25% of the outstanding shares of capital stock of
Parent on the date hereof, as the same may be amended from time to time.
     1.130 “Warrant” means, collectively, the five-year warrants to be issued by
Parent to the Shareholders of the Company as part of the Merger Consideration,
in the form of Exhibit B hereto.
ARTICLE 2
TERMS AND PLAN OF MERGER
     2.1 Merger and Effect of Merger.
          (a) Subject to the terms and conditions contained herein, at the
Effective Time, Merger Sub shall be merged (the “Merger”) with and into the
Company in accordance with the requirements of the NJBCA, whereupon the separate
existence of the Company shall cease, and Merger Sub shall be the surviving
corporation of such Merger (the “Surviving Corporation”).
          (b) Subject to the provisions of Article 7 and Article 8, the closing
of the Merger (the “Closing”) shall take place in Miami, Florida at the offices
of Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A., 150 W. Flagler
Street, Miami, Florida 33130 on February 15, 2007, or otherwise as soon as
possible, but in any event no later than two (2) Business Days after the date
the last of the conditions set forth in Articles 7 and 8 (other than conditions
that by their nature are to be satisfied at the Closing, but subject to the
satisfaction or, to the extent permissible, waiver of those conditions at the
Closing) has been satisfied or, to the extent permissible, waived by the Party
or Parties entitled to the benefit of such conditions, or at such other place,
at such other time or on such other date as Parent, on the one hand, and Bancorp
and the Company, on the other hand, may mutually agree (the date on which the
Closing actually occurs being herein referred to as the “Closing Date”).
          (c) Upon the Closing, the Company and Merger Sub shall file a
certificate of merger with the New Jersey Secretary of State and make all other
filings or recordings required by the NJBCA in connection with the Merger. The
Merger shall become effective at such time (the “Effective Time”) as the
certificate of merger is duly filed with the New Jersey Secretary of State.
          (d) From and after the Effective Time, the Surviving Corporation shall
possess all the properties, rights, powers, privileges and franchises and be
subject to all of the obligations, liabilities, restrictions and disabilities of
the Company and Merger Sub, all as provided under the NJBCA.
          (e) The Merger shall have the effects set forth in Section 14A:10-6 of
the NJBCA.

12



--------------------------------------------------------------------------------



 



     2.2 Conversion of Merger Sub Stock. Subject to the provisions of this
Agreement, at the Effective Time, all of the shares of capital stock of Merger
Sub issued and outstanding immediately prior to the Merger shall be converted,
by virtue of the Merger and without any action on the part of the holder
thereof, into one validly issued, fully paid and nonassessable share of the
common stock of the Surviving Corporation (the “Surviving Corporation Common
Stock”), which share of the Surviving Corporation Common Stock shall be owned by
Parent and which shall constitute all of the issued and outstanding capital
stock of the Surviving Corporation.
     2.3 Conversion of Company Stock. At the Effective Time, by virtue of the
Merger and without any action on the part of any holder thereof, shares of the
capital stock of the Company shall be treated as follows:
          (a) Subject to reduction pursuant to Section 2.5(c) hereof, each share
of Common Stock, $0.001 par value per share, of the Company (the “Company
Stock”) issued and outstanding immediately prior to the Effective Time shall, by
virtue of the Merger, automatically without any action on the part of the holder
thereof be converted into the right to receive, upon surrender of the
certificates representing each such share, if any, its pro rata portion of:
(1) 2,531,278 shares of Parent Common Stock (the “Initial Share Consideration”),
subject to reduction, with such reduction to be represented by cash (the
“Substituted Cash Consideration”) as provided below; (2) (A) subject to receipt
by Parent of the approval of Parent’s shareholders with respect to the same,
warrants to purchase an aggregate of 500,000 shares of Parent Common Stock at an
exercise price of $36.00 per share, pursuant to the Warrant, or (B) in the event
such shareholder approval is not obtained, cash in the amount of $20,000,000;
and (3) the Earn-Out Consideration, if any. Notwithstanding the foregoing, in
the event that Parent shall not have obtained shareholder approval of the
issuance of the Warrant as described in Section 2.3(a)(2)(A) above for any
reason on or before June 30, 2007, Parent shall pay the $20,000,000 pursuant to
Section 2.3(a)(2)(B) within two (2) Business Days of such date, and Parent shall
have no further obligation to issue the Warrant or issue any shares of Parent
Common Stock upon exercise thereof. Parent shall substitute an amount of
Substituted Cash Consideration in lieu of a portion of the Initial Share
Consideration, at a rate per substituted share equal to the greater of (i) the
average of the daily closing price of a share of Parent Common Stock for the ten
(10) consecutive Business Days ending on the day prior to the Closing Date and
(ii) $36.00, and the number of shares deliverable as Initial Share Consideration
shall be correspondingly reduced; provided, however, that such reduction shall
only be permitted to the extent of 150,000 shares of Parent Common Stock,
subject to adjustment (up or down) as may be necessary to cause the Initial
Share Consideration to have a voting power equal to no more than 19.9% of the
voting power of Parent Common Stock outstanding immediately prior to the
issuance of such stock, calculated in accordance with NYSE Rule 312.03(c). The
Parties agree that the Substituted Cash Consideration shall be (X) reduced on a
dollar-for-dollar basis (on an after-tax basis at the statutory federal tax
rate) by an amount equal to the sum of (i) the amount required pursuant to the
last sentence of Section 6.5(c) hereof, not to exceed $799,866 in the aggregate
and (ii) the amount of the transaction expenses incurred and paid in connection
with the transactions contemplated hereunder, including, without limitation,
(a) the portion of the HSR Act filing fee referred to in Section 6.9 hereof
required to be paid by the Company and (b) all transaction costs and expensed
incurred by or on behalf of the Company or Bancorp in connection with this
Agreement and the transactions

13



--------------------------------------------------------------------------------



 



contemplated hereunder, including, without limitation, any fees and expenses
relating to any investment banker, broker, lawyer or accountant and
(Y) increased by the amount of cash received by the Company in respect of the
exercise of any Company Rights by any holder thereof prior to the Closing Date.
          (b) From and after the Effective Time, each certificate or book entry
theretofore evidencing one or more shares of Company Stock shall no longer
evidence Company Stock, but shall evidence only the right to receive, in
exchange therefor, the Merger Consideration (subject to the conditions herein).
          (c) All Company capital stock held in the treasury of the Company
immediately prior to the Effective Time shall be canceled and no Parent capital
stock, cash or other consideration of any kind shall be delivered in exchange
therefor under this Agreement.
          (d) Earn-Out Consideration.
          (i) Private Client Contingent Payment Amount. In addition to the
Initial Share Consideration (as well as any Substituted Cash Consideration) and
Warrants issuable hereunder, during the PCCP Period, Parent shall pay to the
Shareholders their respective pro rata portions of any Private Client Contingent
Payment Amount (as defined below), if any, payable pursuant to the provisions
hereof up to a maximum of Forty Million Dollars ($40,000,000). The Private
Client Contingent Payment Amount, if any, shall be paid to the Shareholders
within ten (10) days following the agreement by Parent and Bancorp of such
amount (or in the event of any dispute with respect to such amount, the final
determination thereof by the Earn-Out Accountant). The Private Client Contingent
Payment Amount shall be based on the aggregate Production “credited to the grid”
for the individuals set forth on Schedule 2.3(d)(i) hereof (the “Subject
Producers”) during the PCCP Period. Specifically, the Shareholders shall receive
their respective pro rata portions of the amount (the “Private Client Contingent
Payment Amount”), if any, equal to (x) thirty percent (30%) of (y) the amount by
which the aggregate Production “credited to the grid” for the Subject Producers
during the PCCP Period, as finally determined in accordance with this
Section 2.3(d)(i), exceeds the base production amount set forth on such
Schedule 2.3(d)(i) (the “Base Production Amount”); provided, however, in no
event shall the Private Client Contingent Payment Amount exceed $40,000,000. The
amount of Production credited to the Subject Producers pursuant to this Section
shall be on a producer-by- producer basis, giving consideration to the relative
contributions of individuals and generally consistent with the allocations used
for compensation credit for the Subject Producers and other Parent investment
professionals, all determined in good faith by Parent.
          In the event Parent causes any Subject Producer to be terminated other
than for “cause” (as such term is generally used in Parent’s forgivable note
program) during the PCCP Period, then the Base Production Amount shall be
reduced by an amount equal to (1) the Production related to such Subject
Producer for the entire PCCP Period as set forth on Schedule 2.3(d)(i)
multiplied by (2) a fraction with a numerator equal to the number of months
remaining in the PCCP

14



--------------------------------------------------------------------------------



 



Period (excluding the month of termination) at the time of such termination and
a denominator of 24. No adjustment to the Base Production Amount shall be made
if a Subject Producer has been terminated for cause or if the Subject Producer
terminates his or her employment, in either case prior to the expiration of the
PCCP Period. In the event any Subject Producer’s employment is terminated with
or without cause, Parent shall provide Bancorp with prompt written notice (but
in no event later than ten (10) Business Days after any such termination)
describing the facts and circumstances regarding such termination. In the event
the employment of any Subject Producer is terminated without cause, then as part
of the foregoing notice, Parent shall also provide Bancorp with a calculation of
the appropriate adjustment to be made to the Base Production Amount in
accordance with the provisions set forth herein. Parent and its subsidiaries
(including the Company after the Closing) shall afford the Subject Producers
treatment that is at least as favorable as the treatment generally afforded
Parent’s broker/dealers. Additionally, Parent and its subsidiaries (including
the Company after the Closing) shall not take any action which has the effect of
shifting commissions or other amounts payable to the Subject Producers based on
the Production of such Subject Producers to other forms of compensation.
          (ii) Investment Banking Contingent Payment. In addition to the Initial
Share Consideration (as well as any Substituted Cash Consideration), Warrants
issuable hereunder and the Private Client Contingent Payment Amount, during the
IBCP Period (as defined below) Parent shall pay to the Shareholders their
respective pro rata portions of any Investment Banking Contingent Payment Amount
(as defined below) within ten (10) days following the agreement by Parent and
Bancorp of such amount (or in the event of any dispute with respect to such
amount, the final determination thereof by the Earn-Out Accountant). The
Investment Banking Contingent Payment Amount shall be based on the aggregate
Investment Banking Fees attributable to the individuals set forth on
Schedule 2.3(d)(ii) hereof (the “Subject Investment Bankers”). Specifically, the
Shareholders shall receive for each of the twelve month periods immediately
preceding the first and second anniversary of Effective Time (collectively, the
“IBCP Period”) their respective pro rata portions of an amount equal to
(x) twenty five percent (25%) of (y) the amount, if any, by which the aggregate
Investment Banking Fees attributable to the Subject Investment Bankers actually
received by Parent and its subsidiaries (including the Company and its
subsidiaries) during each such twelve-month period of the IBCP Period, as
finally determined in accordance with this Section 2.3(d)(ii), exceeds Twenty
Five Million Dollars ($25,000,000) (the “Investment Banking Contingent Payment
Amount”). Parent agrees to act in good faith to equitably allocate to the
appropriate periods any transactions generating Investment Banking Fees that are
expected to close immediately following the end of any such IBCP Period and
which were otherwise scheduled to close prior to the end of such IBCP Period.
          (iii) Parent may elect to pay any of the Earn-Out Consideration, if
any, in cash or in shares of Parent Common Stock, or in a combination thereof.
Any shares of Parent Common Stock so delivered in satisfaction thereof shall be
valued as follows: the average of the daily closing price of a share of Parent
Common Stock

15



--------------------------------------------------------------------------------



 



for the 10 consecutive Business Days ending on the day prior to the last day of
any applicable Earn-Out Period.
          (iv) Not later than forty-five (45) days after the end of the PCCP
Period and each of the IBCP Periods, Parent shall cause to be prepared and
delivered to Bancorp (on behalf of the Shareholders) for such periods a
certificate of a senior financial officer of Parent setting forth a calculation,
in reasonable detail, of the Private Client Contingent Payment Amount, the First
Investment Banking Contingent Payment Amount and/or the Second Investment
Banking Contingent Payment Amount, as applicable, for such periods (each, an
“Earn-Out Calculation”). Parent shall provide, and shall use its best efforts to
cause its advisers to provide, Bancorp and its respective advisers reasonable
access to such books, records and personnel of the Company and Parent relating
to the operation of the Business after the Closing Date (including the work
papers of the Parent, the Company and their respective subsidiaries and of their
respective accountants, but in each case solely relating to the preparation of
the Earn-Out Calculation) to the extent necessary to enable Bancorp and its
advisers to review and confirm the Production and Investment Banking Fees, as
the case may be, the Earn-Out Calculation and all such calculations based
thereon.
          (v) Within thirty (30) days following its receipt of (i) the
applicable Earn-Out Calculation; and (ii) all such other documents and other
reasonably requested backup information necessary or appropriate for Bancorp to
analyze and review the applicable Earn-Out Calculation for each such applicable
Earn-Out Period, Bancorp shall deliver to Parent either (i) its agreement as to
the calculation of the applicable Earn-Out Consideration as set forth therein,
(ii) a Notice of Dispute, specifying in reasonable detail the nature of its
dispute of the calculation of the Earn-Out Consideration as set forth therein,
or (iii) if insufficient information has been provided to Bancorp, in Bancorp’s
reasonable determination, to confirm the Earn-Out Calculation, a statement to
that effect. If Bancorp delivers a notice under (iii) above, Parent shall cause
the prompt delivery to Bancorp of such requested documentation reasonably
requested by Bancorp, after which Bancorp shall have thirty (30) days to either
agree with the relevant Earn-Out Calculation or deliver a Notice of Dispute.
During the 30-day period after the delivery of a Notice of Dispute to Parent
delivered under (ii) above, Parent and Bancorp shall attempt in good faith to
resolve any such dispute and finally determine the Earn-Out Consideration
payable for any such Earn-Out Period. If at the end of such 30-day period,
Parent and Bancorp have failed to reach agreement with respect to such dispute,
the matter shall be submitted to an accountant at a nationally recognized public
accounting firm that is not the principal independent auditor for either Parent
or Bancorp and is otherwise neutral and impartial; provided, however, that if
Parent and Bancorp are unable to select such an accountant within 45 days after
delivery of a Notice of Dispute to Parent, either party may request the American
Arbitration Association to appoint, within 20 Business Days from the date of
such request, an independent public accountant with significant relevant
experience and that is not the principal independent auditor for either Bancorp
or Parent. The accountant so selected shall be referred to herein as the
“Earn-Out Accountant.” The Earn-Out Accountant shall act as an arbitrator to
resolve the disputed portions of the

16



--------------------------------------------------------------------------------



 



calculation of the Earn-Out Consideration for the applicable Earn-Out Period in
accordance with the terms and conditions of this Agreement and shall be given an
opportunity to review all relevant information necessary or appropriate to
resolve any disputed matter. The Earn-Out Accountant shall deliver to Bancorp
and Parent, as promptly as practicable after its appointment, a written report
setting forth the resolution of each disputed matter and its determination of
the Earn-Out Consideration set forth in such Earn-Out Calculation as determined
in accordance with the terms of this Agreement. Such report shall be final and
binding upon the Parties to the fullest extent permitted under applicable law
and may be enforced in any court having jurisdiction. Each of Parent and the
Shareholders shall bear all the fees and costs incurred by it in connection with
this arbitration, except that in the event the Earn-Out Accountant is required
to resolve any dispute between the Parties relating to any Earn-Out Calculation,
all fees and expenses relating to the work performed by the Earn-Out Accountant,
as well as the reasonable legal fees of Parent and the Shareholders, shall be
borne by Parent and the Shareholders in inverse proportion as they may prevail
on the matters resolved by the Earn-Out Accountant, which proportionate
allocation will also be determined by the Earn-Out Accountant and be included in
the Earn-Out Accountant’s written report.
          (vi) On the second Business Day after (x) the date Parent and Bancorp
agree to the calculation of the Earn-Out Consideration set forth in the Earn-Out
Calculation for each Earn-Out Period or (y) if Parent and Bancorp (on behalf of
the Shareholders) are unable to agree on any such calculation of Earn-Out
Consideration, the date that Parent and Bancorp receive notice from the Earn-Out
Accountant of the final determination of the amount(s) being so disputed, the
Earn-Out Consideration shall be paid by Parent to the Shareholders, pursuant to
the provisions of Section 2.3(d)(iii).
     2.4 Manner of Exchange of Stock.
          (a) As of the Effective Time, the stock transfer books of the Company
shall be closed and no transfer of certificates representing Company Stock
outstanding at the Effective Time shall thereafter be made. Parent shall be the
agent for surrender and exchange of shares of Company Stock (the “Exchange
Agent”).
          (b) At the Effective Time, each Shareholder, upon surrender for
cancellation to the Exchange Agent of all certificate(s) representing the
outstanding shares of Company Stock held by such Shareholder shall be entitled
to receive the Merger Consideration which such Shareholder has the right to
receive in respect of the shares of Company Stock formerly evidenced by such
certificate in accordance with Section 2.3.
          (c) Notwithstanding anything to the contrary in this Agreement, no
fractional shares of Parent Common Stock will be issued. Parent shall aggregate
the shares of Parent Common Stock issuable to Shareholders, and, if following
such aggregation, any Shareholder would be entitled to receive a fractional
share of Parent Common Stock but for this Section, such Shareholder will, in
lieu of such fractional share and after surrender of such Shareholder’s
certificate or certificates of Company Stock, be entitled to receive an amount
in cash equal to the greater of (i) $36.00 and (ii) the average of the daily
closing price

17



--------------------------------------------------------------------------------



 



of a share of Parent Common Stock for the ten (10) consecutive Business Days
ending on the day prior to the Closing Date, multiplied by the fraction of the
share of Parent Common Stock to which such Shareholder would otherwise be
entitled.
          (d) If between the date of this Agreement and the Effective Time the
outstanding shares of Parent Common Stock shall have been changed into a
different number of shares or a different class, by reason of any stock
dividend, stock split, reclassification, recapitalization, combination or
exchange of shares, the Initial Share Consideration (and the $36.00 share price
floor for the Substituted Cash Consideration (in Section 2.3(a) and the
fractional share calculation (in Section 2.4(c)) shall be appropriately and
equitably adjusted to reflect such stock dividend, stock split,
reclassification, recapitalization, combination or exchange of shares. In
addition, if between the date of this Agreement and later of (i) the Effective
Time and (ii) the date the Warrant is issued, the outstanding shares of Parent
Common Stock shall have been changed into a different number of shares or a
different class, by reason of any stock dividend, stock split, reclassification,
recapitalization, combination or exchange of shares or other similar action, the
number of shares issuable pursuant to the Warrant and the exercise price thereof
shall be appropriately and equitably adjusted to reflect such stock dividend,
stock split, reclassification, recapitalization, combination or exchange of
shares or other similar action.
     2.5 Company Options.
          (a) Listed in the attached Section 3.20 of the Company Disclosure
Letter are all of the outstanding, and unexpired options and contractual rights
to purchase and acquire shares of Company Stock (collectively, the “Company
Rights”) as of the date hereof. All Company Rights that have not been exercised
immediately prior to the Effective Time shall be canceled and the holders of
such Company Rights shall only be entitled to receive the consideration provided
in accordance with Section 2.5(c) hereof.
          (b) Prior to the Effective Time, the Company shall make any amendments
to the terms of such Company Rights that are deemed necessary or appropriate, if
any, to give effect to the transactions contemplated by this Agreement, as
determined in good faith by the Company’s Board of Directors.
          (c) At the Effective Time, in exchange for the termination and
cancellation of any and all Company Rights outstanding immediately prior to the
Closing Date, the holders of Company Rights shall, without any action on the
part of the holders thereof, be entitled to receive such portion of the Merger
Consideration, if any and to the extent, set forth on Schedule 2.5(c) (which
schedule shall be delivered to Parent at least two (2) Business Days prior to
the Closing Date) at which time all such Company Rights shall terminate and be
of no further force and effect; provided that such consideration shall not
increase the Merger Consideration payable by Parent in connection with the
transactions contemplated hereby. To the extent any such individuals are to
receive any Earn-Out Consideration, solely or otherwise, Bancorp, on behalf of
the Shareholders, shall enter into such agreements with such individuals prior
to the Closing Date as it deems necessary or appropriate, if any, to give effect
to the same. Notwithstanding anything herein to the contrary, in no event shall
Parent be required to take any action that would violate Section 409A of the
Code by virtue of making such payments to holders of Company Rights.

18



--------------------------------------------------------------------------------



 



     2.6 Articles of Incorporation and Bylaws of the Surviving Corporation. At
and after the Effective Time, the Certificate of Incorporation of Merger Sub, a
copy of which is attached as Exhibit C hereto shall be the Certificate of
Incorporation of the Surviving Corporation, except that Article One shall be
amended to read as follows: “The name of the corporation is “Ryan Beck Holdings,
Inc.” and to include such other changes set forth on Exhibit C-1 (subject to any
subsequent amendment). At and after the Effective Time, the Bylaws of Merger Sub
in effect at the Effective Time shall be the Bylaws of the Surviving
Corporation, except that they shall be amended to reflect that the name of the
corporation shall be Ryan Beck Holdings, Inc. (subject to any subsequent
amendment, provided that no such amendment shall terminate or modify in any
adverse manner the provisions relating to the indemnification and exculpation of
directors and officers of the Company and its subsidiaries to the fullest extent
permitted by law).
     2.7 Directors and Officers of Surviving Corporation. The Directors of
Merger Sub at the Effective Time shall be the directors of the Surviving
Corporation and the officers of Merger Sub at the Effective Time shall be
appointed by Parent, with Ben Plotkin serving as Chairman and Chief Executive
Officer of the Surviving Corporation.
     2.8 Observer Status on the Parent Board of Directors. For so long as
Bancorp owns 10% or more of the outstanding shares of Parent Common Stock, at
Bancorp’s request, one individual designated by Bancorp shall receive notice of
and have the right to attend each and every meeting of Parent’s Board of
Directors and to receive all information provided to Parent’s Directors;
provided, however, that Parent reserves the right, subject to advance written
notice to Bancorp, to exclude such observer from access to any material or
meeting portion thereof if Parent believes upon the advice of counsel that such
exclusion is reasonably necessary to preserve the attorney-client privilege, to
protect highly confidential proprietary information or for other similarly
appropriate reasons; provided further, however, that notwithstanding the
foregoing, Parent shall provide such observer with all such information that
Parent determines, on advice of counsel, would not cause or constitute a breach
of such attorney-client privilege. If so requested by Parent, Bancorp will enter
into an observer rights letter with Parent on reasonable and customary terms.
     2.9 Additional Actions. If, at any time after the Effective Time, Parent or
the Surviving Corporation shall reasonably determine that any deeds, bills of
sale, assignments, assurances or any other actions or things are necessary or
desirable to vest, perfect or confirm of record or otherwise in Parent or the
Surviving Corporation its right, title or interest in, to or under any of the
rights, properties or assets of Merger Sub or the Company or otherwise to carry
out this Agreement, the officers and directors of Parent or the Surviving
Corporation, as the case may be, shall be authorized to execute and deliver, in
the name and on behalf of Merger Sub, Parent or the Company, as the case may be,
all such deeds, bills of sale, assignments and assurances and to take and do, in
the name and on behalf of Merger Sub, Parent or the Company, as the case may be,
all such other actions and things as may be reasonably necessary or desirable to
vest, perfect or confirm any and all right, title and interest in, to and under
such rights, properties or assets in the Surviving Corporation consistent with
the terms of this Agreement.

19



--------------------------------------------------------------------------------



 



ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
          The Company hereby makes the following representations and warranties
to Parent as of the date hereof and as of the Closing.
     3.1 Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of New Jersey
with full power and authority to own, operate and lease its assets and to carry
on its business as currently conducted. The Company is duly qualified to do
business and is in good standing (where applicable) as a foreign corporation in
each jurisdiction where the ownership, operation or leasing of its assets or the
conduct of its business as currently conducted requires such qualification,
except for those jurisdictions where the failure to be so qualified or to be in
good standing, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. The Company has made available to
Parent true and complete copies of its certificate of incorporation and bylaws.
     3.2 Subsidiaries; Other Interests.
          (a) Section 3.2(a) of the Company Disclosure Letter sets forth the
name, jurisdiction of organization or incorporation of each Subsidiary. Each
Subsidiary of the Company is a legal entity duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization with full
power and authority to carry on its business as it is now being conducted and to
own, operate and lease its properties and assets. Each Subsidiary is duly
qualified or licensed to do business and is in good standing in every
jurisdiction in which the conduct of its business, or the ownership or lease of
its properties, require it to be so qualified or licensed. All of the
outstanding shares of the capital stock or other securities of each such
Subsidiary are owned by the Company or a wholly-owned Subsidiary of the Company,
are duly authorized, validly issued, fully paid and nonassessable, and have been
issued in compliance with all applicable Requirements of Law.
          (b) Section 3.2(b) of the Company Disclosure Letter sets forth a true
and complete list of any material interest or investment in (whether equity or
debt) any corporation, partnership, limited liability company, joint venture,
business, trust or other Person owned, directly or indirectly, by any
Subsidiary, other than (i) interests or investments held by any such Subsidiary
for the account of clients as of the date hereof and Liens on interests or
investments securing Indebtedness of such clients or (ii) securities, interests
and investments maintained by the Company and its Subsidiaries in the Ordinary
Course.
          (c) The Subsidiaries shall be those entities set forth on Schedule A
hereto. No representations herein are materially misleading or materially
incomplete, or otherwise inaccurate or untrue in any material respect, by reason
of excluding the other subsidiaries and/or Controlled Affiliates of the Company
(the “Other Company Business Entities”). Schedule A-1 sets forth the name,
jurisdiction of organization or incorporation of each of such Other Company
Business Entities.
     3.3 Authorization; Binding Obligations. The Company and each of its
Subsidiaries that is party to any Related Agreement has all necessary power and
authority to make, execute and deliver this Agreement and the Related Agreements
to which they are a party and to perform all of the obligations to be performed
by any of them hereunder and thereunder. The making, execution, delivery and
performance by the Company of this

20



--------------------------------------------------------------------------------



 



Agreement and the Related Agreements and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of the Company. This
Agreement has been and, as of the Closing Date, the Related Agreements will be,
duly and validly executed and delivered by the Company, and assuming the due
authorization, execution and delivery by Parent, each of this Agreement and the
Related Agreements will constitute the valid, legal and binding obligation of
the Company, enforceable against it in accordance with its terms, except as the
enforceability hereof may be limited by bankruptcy, insolvency, moratorium or
other similar Requirements of Law, now or hereafter in effect, relating to or
affecting the rights of creditors generally and the availability of specific
remedies may be limited by legal and equitable principles of general
applicability.
     3.4 No Conflicts.
          (a) Except as set forth in Section 3.4 of the Company Disclosure
Letter, the execution, delivery and performance by the Company of this Agreement
and each of the Related Agreements to which it is a party, and the fulfillment
of and compliance with the respective terms hereof and thereof by the Company,
do not and will not (a) conflict with or result in a breach of the terms,
conditions or provisions of, (b) constitute a default or event of default under
(whether with or without due notice, the passage of time or both), (c) result in
the creation of any Lien upon the shares of Company Stock to, (d) give any third
party the right to modify, terminate or accelerate any obligation under,
(e) result in a violation of, or (f) require any Consent or other action by,
notice to, or filing with, any third party or Governmental Authority pursuant
to, the charter or bylaws of the Company, or any applicable Requirements of Law
or Material Contract to which the Company, or its properties or the shares of
Company Stock are subject except for such conflicts, violations, Liens,
contraventions, cancellations, defaults or Consents, the failure of which to
obtain or violation of which will not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.
     3.5 Approvals. There are no notices, reports or other filings required to
be made by the Company or any of the Subsidiaries with, or Consents required to
be obtained by the Company or any of the Subsidiaries from, any Governmental
Authority or other third party in order for Bancorp, the Company and the
Subsidiaries to execute, deliver or perform this Agreement and the Related
Agreements and to consummate the transactions contemplated hereby and thereby,
except (a) as set forth in Section 3.5 of the Company Disclosure Letter,
(b) Consents as may be required under the HSR Act filings, (c) Consents as may
be required by the NASD, or (d) where the failure to make such notices, reports
or other filings or the failure to obtain such Consents, individually or in the
aggregate, would not reasonably be expected to (i) prevent, impair or delay the
consummation of the transactions contemplated by this Agreement and the Related
Agreements, or (ii) have or cause a Material Adverse Effect.
     3.6 Litigation. Except as set forth on Section 3.6 of the Company
Disclosure Letter there is no investigation, action, suit, proceeding, claim,
arbitration or other litigation pending or, to the Knowledge of the Company,
threatened, nor to the Knowledge of the Company has any event occurred or
circumstance exist that may give rise to or serve as a basis for the
commencement of any of the same, against or affecting the Company or any of

21



--------------------------------------------------------------------------------



 



its Subsidiaries or the Business (including any claim involving a Company
Customer Contract or a Company Customer or any Company Leased Real Property)
that, individually or in the aggregate, (a) as of the date of this Agreement,
involves a claim against, or is reasonably likely to result in a liability of,
the Business in excess of $100,000 net of existing reserves and after
application of available insurance proceeds, if any, provided that multiple
claims or causes of action arising out of a single circumstance or a collection
of circumstances based on the same related set of facts shall be deemed to be a
single claim or cause of action for purposes of this determination; (b) would
reasonably be expected to have a Material Adverse Effect; or (c) would affect
the legality, validity or enforceability of this Agreement or any Related
Agreement or prevent or materially impair or delay the consummation of the
transactions contemplated hereby or thereby. There are no judgments,
injunctions, writs, orders or decrees of any Governmental Authority binding or,
to the Knowledge of the Company, threatened to be imposed upon any Subsidiary
that would (A) be binding upon Parent or its subsidiaries (other than the
Company and its Subsidiaries) following consummation of such transactions
contemplated by this Agreement and the Related Agreements and which would
reasonably be expected to have a Material Adverse Effect on the Parent and its
subsidiaries (taken as a whole) or their businesses following Closing on an
aggregate basis, or (B) individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
     3.7 Compliance with Requirements of Law, Regulatory Matters. Except as set
forth on Section 3.7 of the Company Disclosure Letter:
          (a) The Company and each Subsidiary is, and since January 1, 2004 the
Business has been operated, in compliance in all material respects with all
material Requirements of Law. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, since
January 1, 2004, neither Bancorp, the Company, nor any Subsidiary has received
any written, or, to the Knowledge of the Company, oral notice from (and
otherwise does not have any Knowledge of) any Governmental Authority that
alleges any noncompliance (or that the Company or any Subsidiary is under any
investigation by any such Governmental Authority for such alleged noncompliance)
with any Requirement of Law relating to the Business.
          (b) (i) The Company’s Subsidiaries hold all Permits that are required
in order to conduct the Business in the manner presently conducted under and
pursuant to all Requirements of Law in all material respects; (ii) all such
Permits are in full force and effect and are not subject to any suspension,
cancellation, modification, revocation or any proceedings or investigations
related thereto, and, to the Knowledge of the Company, no such suspension,
cancellation, modification, revocation, proceeding or investigation is
threatened, nor do facts exist which would reasonably form the basis for any
such suspension, cancellation, modification, revocation, proceeding or
investigation that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect; and (iii) no Subsidiary is in
default, and no condition exists that with notice or lapse of time or otherwise
would constitute a default, under any such Permit that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

22



--------------------------------------------------------------------------------



 



          (c) The Business is not subject to or bound by any Requirement of Law
other than Requirements of Law imposed on similarly situated broker-dealers,
that restricts the Business or relates to its capital adequacy, credit policies
or management.
          (d) Each Subsidiary identified in Section 3.7(d) of the Company
Disclosure Letter that is required to be registered by the Advisers Act, is duly
registered as an investment adviser under the Advisers Act. Each such Subsidiary
that is required to be is registered, licensed or qualified as an investment
adviser in each state or any other jurisdiction where the conduct of its
business required such registration, licensing or qualification, is so
registered, licensed or qualified except where the failure to be so registered,
licensed or qualified, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. To the extent that any Subsidiary
relies on any statutory or regulatory exemption to avoid registration as an
investment adviser with any Governmental Authority, such Subsidiary has taken
all actions required pursuant to the Requirements of Law to claim and maintain
such exemption, except where the failure to claim or maintain such exemption,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. A correct and complete list of each such current
registration, license or qualification is set forth in Section 3.7(d) of the
Company Disclosure Letter. Except as set forth on Section 3.7(d) of the Company
Disclosure Letter, no Subsidiary (i) is or has been an “investment adviser”
within the meaning of the Advisers Act or any other applicable Requirements of
Law or (ii) to the Knowledge of the Company, is subject to any material
liability by reason of any failure to be so registered, licensed or qualified.
          (e) Each Subsidiary that is required to be registered under the
Exchange Act, is duly registered as a broker-dealer under the Exchange Act,
except where the failure to be so registered, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary that is required to be is registered, licensed or qualified as a
broker-dealer in each state or any other jurisdiction where the conduct of its
business required such registration, licensing or qualification, is so
registered, licensed or qualified except where the failure to be so registered,
licensed or qualified, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. To the extent that any Subsidiary
relies on any statutory or regulatory exemption to avoid registration as a
broker-dealer with any Governmental Authority, such Subsidiary has taken all
actions required pursuant to the Requirements of Law to claim and maintain such
exemption, except where the failure to claim or maintain such exemption,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. A correct and complete list of each such current
registration, license or qualification is set forth in Section 3.7(e) of the
Company Disclosure Letter. Except as set forth on Section 3.7(e) of the Company
Disclosure Letter, no Subsidiary (i) is or has been a “broker” or “dealer”, or
is or has been required to be registered as a “broker” or “dealer”, within the
meaning of the Exchange Act or any other applicable Requirements of Law or
(ii) to the Knowledge of the Company, is subject to any material liability or
disability by reason of any failure to be so registered, licensed or qualified.
          (f) None of the Subsidiaries is or has been (i) a commodity pool
operator, futures commission merchant, commodity trading advisor, trust company,
real estate broker, introducing broker, insurance company, insurance broker,
insurance agent or

23



--------------------------------------------------------------------------------



 



transfer agent within the meaning of any Requirement of Law or (ii) required to
be registered, licensed or qualified as a commodity pool operator, futures
commission merchant, commodity trading advisor, trust company, real estate
broker, introducing broker, insurance company, insurance broker, insurance
agent, transfer agent or in any other capacity under any Requirement of Law.
          (g) None of the Subsidiaries of the Company nor any “affiliated
person” (as defined in the Investment Company Act) of any of them is ineligible
or disqualified pursuant to Section 9(a) or 9(b) of the Investment Company Act
to serve as an investment adviser (or in any other capacity contemplated in the
Investment Company Act) to any Registered Investment Company for which it
currently serves as investment adviser, nor is there any proceeding or
investigation pending or, to the Knowledge of the Company, threatened, by, any
Governmental Authority, which would reasonably be expected to result in any such
ineligibility or disqualification. None of the Subsidiaries of the Company nor
any person “associated” (as defined in the Advisers Act) with any of them is
ineligible or disqualified pursuant to Section 203 of the Advisers Act to serve
as a registered investment adviser or person “associated” (as defined in the
Advisers Act) with a registered investment adviser, nor is there any proceeding
or investigation pending or, to the Knowledge of the Company, threatened, by,
any Governmental Authority, which would reasonably be expected to result in any
such ineligibility or disqualification. None of the Subsidiaries of the Company
nor any of their “associated persons of a broker or dealer” are ineligible or
disqualified pursuant to Section 15, Section 15B or Section 15C of the Exchange
Act to serve as a broker-dealer or as an “associated person of a broker or
dealer” (as defined in the Exchange Act), nor is there any proceeding or
investigation pending or, to the Knowledge of the Company, threatened, by, any
Governmental Authority, which would reasonably be expected to result in any such
ineligibility or disqualification.
          (h) The officers and employees of the Subsidiaries who are required to
be licensed or registered for the activities conducted by them in respect of the
Business are, and at all times since January 1, 2004 have been, duly licensed or
registered in each state or jurisdiction in which, and with each Governmental
Authority with whom, such licensing or registration is so required except where
the failure to be so licensed would not have or cause a Material Adverse Effect.
Each such registration or license is in full force and effect, except where the
failure to be so licensed or registered, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. To the Knowledge
of the Company, none of the officers or employees of any Subsidiary is or, since
January 1, 2004, has been subject to any material disciplinary or other material
regulatory compliance action or material complaint by a Governmental Authority.
          (i) All material registrations (including Forms BD and ADV), reports,
prospectuses, proxy statements, statements of additional information, financial
statements, sales literature, statements, notices and other filings required to
be filed with any Governmental Authority, including all amendments or
supplements to any of the above (the “Filings”) required to be filed by the
Company and each Subsidiary since January 1, 2004 related to the Business have
been filed in compliance in all material respects with all Requirements of Law
and the information contained therein was true and correct in all material
respects.

24



--------------------------------------------------------------------------------



 



          (j) Section 3.7(j) of the Company Disclosure Letter sets forth a
complete list of all securities exchanges, commodities exchanges, clearing
corporations and similar organizations in which any Subsidiary holds memberships
or has been granted trading privileges.
          (k) Except for routine examinations conducted by any Governmental
Authority in the regular course of the Business, since January 1, 2004 (i) no
Governmental Authority has initiated any proceeding, investigation, examination,
audit or review into the Business (a “Proceeding”) and, to the Knowledge of the
Company, no such Proceeding is ongoing, unresolved or threatened by any
Governmental Authority and (ii) none of the Company or its Subsidiaries has
received any notice or communication (A) of any unresolved violation or
exception by any Governmental Authority with respect to any report or statement
by any Governmental Authority relating to any examination of any of the Company
or its Subsidiaries, (B) threatening to revoke or condition the continuation of
any Permit or (C) restricting or disqualifying their activities (except for
restrictions generally imposed by rule, regulation or administrative policy on
similarly regulated Persons generally), which would have or cause a Material
Adverse Effect.
          (l) The Company has implemented one or more formal codes of ethics,
insider trading policies, personal trading policies and other material policies
as may be required by Requirements of Law for itself and its Subsidiaries and a
complete and correct copy of each of such policies has been made available to
Parent to the Knowledge of the Company. Such codes of ethics, insider trading
polices, personal trading policies and other material policies comply in all
material respects with Requirements of Law. The policies of the Company and its
Subsidiaries respecting the avoidance of conflicts of interest are as set forth
in the most recent policy manuals of the Company and its Subsidiaries, which
have been made available to Parent. Since January 1, 2004, there have been no
violations by any officer or investment professional of any of the Company and
its Subsidiaries of such code of ethics, insider trading polices and personal
trading policies which would reasonably be expected to have a Material Adverse
Effect.
          (m) Each of the Company and its Subsidiaries has complied in all
material respects with all material Requirements of Laws regarding the privacy
of Company Customers and have established and complied in all material respects
with policies and procedures in this regard reasonably designed to ensure
compliance with Requirements of Law.
          (n) Each of the Company and its Subsidiaries, to the extent required
by Requirements of Law, has a written anti-money laundering program and a
written customer identification program in compliance with Requirements of Law
and has complied with the terms of such program in all material respects.
     3.8 [Reserved].
     3.9 Registered Investment Companies; Non-Registered Funds. Except as set
forth on Section 3.9 of the Company Disclosure Letter, neither the Company nor
any Subsidiary serves, or at any time has served, as an investment adviser or
sponsor to any Registered Investment Company or Non-Registered Fund.

25



--------------------------------------------------------------------------------



 



     3.10 Financial Statements.
          (a) (i) The audited balance sheets at December 31 in each of the years
2004 and 2005, and the related audited statements of income, changes in
shareholder equity and cash flows and notes related thereto of the Company and
its subsidiaries on a consolidated basis for each of the fiscal years then ended
(the “Audited Financial Information”), (ii) the unaudited consolidated balance
sheet of the Company and its subsidiaries at September 30, 2006 and related
unaudited statements of income, changes in shareholder equity and cash flows and
notes related thereto of the Company and its subsidiaries on a consolidated
basis as of and for the nine-month period then ended (the “September 30, 2006
Financial Information”), and (iii) an unaudited consolidated balance sheet of
the Company and its subsidiaries at November 30, 2006 (the “Reference Balance
Sheet” and together with the September 30, 2006 Financial Information, the
“Unaudited Financial Information”) and related unaudited statements of income,
changes in shareholder equity and cash flows and notes related thereto of the
Company and its subsidiaries as of and for the eleven-month period then ended
(the “Reference Income Statement”), including in each case the notes thereto
(such information in items (i), (ii) and (iii) collectively, the “Company
Financial Information”) have been delivered to Parent. The Reference Balance
Sheet is included as Exhibit 3.10(a) hereto. As of the date hereof, the Company
has not made or declared any dividends on the Company Stock since the date of
the Reference Balance Sheet.
          (b) The Company Financial Information has been (i) derived from the
books of account and other financial records of the Business and (ii) prepared
in accordance with GAAP consistently applied, subject only to normal recurring
year-end adjustments and the absence of notes for the Unaudited Financial
Information and except as otherwise expressly provided in the Company Financial
Information. The Company Financial Information fairly presents in all material
respects the consolidated financial position of the Company and its subsidiaries
as of the respective dates thereof and their consolidated results of operations
and cash flows for the respective periods then ended (subject, in the case of
unaudited interim financial statements, to the absence of notes and normal and
recurring year-end audit adjustments).
          (c) The corporate minute books of the Company and its Subsidiaries
that have been made available to the Parent for inspection are complete and
correct in all material respects. A true and complete list of the incumbent
directors and officers of the Company and each Subsidiary of the Company
attached as Section 3.10(c) of the Company Disclosure Letter.
          (d) The Company maintains in all material respects internal controls
over financial reporting (“Internal Controls”) to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP, including
policies and procedures that (i) pertain to the maintenance of records that in
reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company and its consolidated Subsidiaries,
(ii) provides reasonable assurance that transactions are recorded as necessary
to permit preparation of financial statements in accordance with GAAP, and that
receipts and expenditures of the Company and its consolidated Subsidiaries are
being made only in accordance with

26



--------------------------------------------------------------------------------



 



authorizations of management and directors of the Company and its consolidated
Subsidiaries and (iii) provide reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use or disposition of the assets
of the Company and its consolidated Subsidiaries that could have a material
effect on the financial statements.
     3.11 Title; Sufficiency of Assets. Upon consummation of the transactions
contemplated by this Agreement and the Related Agreements, Parent or one or more
of its subsidiaries and Controlled Affiliates (including the Surviving
Corporation), taken together, will own, possess, have a valid license to, have a
valid lease in or otherwise have the right to use all of the rights, properties
and assets necessary to conduct the Business in all material respects as
currently conducted and as the same will be conducted on the Closing Date,
including all such assets reflected in the Reference Balance Sheet or acquired
since the date thereof (collectively, the “Assets”), except for any failure to
have such titles, interests or rights that, individually or in the aggregate,
has not had and would not reasonably be expected to have or result in a Material
Adverse Effect. The Company and its Subsidiaries have maintained in all material
respects all tangible Assets in good repair, working order and operating
condition, subject only to ordinary wear and tear.
     3.12 Employee Benefit Plans; Employee Matters.
          (a) Section 3.12(a)(i) of the Company Disclosure Letter lists each
Company Benefit Plan. Section 3.12(a)(ii) of the Company Disclosure Letter lists
each Company Benefit Plan that is sponsored, maintained or contributed to or
required to be contributed to by the Company or any of its Subsidiaries or in
connection with which the Company or any of its Subsidiaries has or may have any
liability (the “Subsidiaries Benefit Plans”). Each Subsidiaries Benefit Plan is
in writing and the Company has made available to Parent a true and complete copy
of each Subsidiaries Benefit Plan and a true and complete copy of the following
items (in each case, only if applicable) (i) each trust or other funding
arrangement, (ii) each summary plan description and summary of material
modifications, (iii) the three most recently filed annual reports on the IRS
Form 5500 for each such Subsidiaries Benefit Plan, including without limitation
all schedules thereto, all financial statements with attached opinions of
independent accountants and all actuarial reports, and (iv) the most recently
received IRS determination letter for each such Subsidiaries Benefit Plan.
Neither the Company nor any of its Subsidiaries has any express or implied
commitment with respect to the Business to create, incur any liability with
respect to or cause to exist any other Plan or to modify, change or terminate
any Subsidiaries Benefit Plan.
          (b) Each of the Subsidiaries Benefit Plans (i) is, and has always
been, operated in accordance in all material respects with all applicable
provisions of ERISA, the Code, and all other Requirements of Law and (ii) has in
all material respects been administered, operated and managed in accordance with
its governing documents. No prohibited transactions (as defined in ERISA
Section 406 or Code Section 4975), except any as to which an exemption described
in ERISA Section 408 applies, and no violations of ERISA Section 407 have
occurred with respect to any Company Benefit Plan. None of the rights of the
Company or its Subsidiaries under the Subsidiaries’ Benefit Plans will be
impaired in any material respect by the consummation of the transactions
contemplated by this Agreement, and all of the rights of the Company and its
Subsidiaries thereunder will be enforceable in all material respects at or after
the Closing without the consent or agreement

27



--------------------------------------------------------------------------------



 



of any other party. Each Subsidiaries’ Benefit Plan (including any Plan covering
former employees and retirees of the Company or its Subsidiaries) may be amended
or terminated by the Company or other applicable sponsor of the Plan on or at
any time after the Closing Date.
          (c) Except as disclosed in Section 3.12(c) of the Company Disclosure
Letter, none of Bancorp, the Company, the Subsidiaries of the Company nor any of
their ERISA Affiliates has now or at any time contributed to or been required to
contribute to, sponsored, or maintained, or has any liability with respect to,
(i) a multiemployer plan (as defined in ERISA Section 3(37) or 4001(a)(3)) or
(ii) any Pension Plan which is subject to the provisions of Title IV of ERISA.
With respect to each Company Benefit Plan subject to the minimum funding
requirements of Code Section 412 and, if applicable, Title IV of ERISA: (i) as
of the Closing Date, all contributions or payments to or under such Plan
required by law or by the terms of such Plan or any contract or agreement or
accrued through the Closing Date will have been made; (ii) as of the Closing
Date, all contributions required to be made under ERISA Section 302 and Code
Section 412 (whether or not waived) will have been made; (iii) there is no event
or condition existing that could be deemed a reportable event within the meaning
of ERISA Section 4043 with respect to which the 30 day notice requirement has
not been waived (other than the transactions contemplated by this Agreement) and
no condition exists that would subject the Company to a penalty under ERISA
Section 4071; (v) as of the Closing Date, all required premium payments to the
PBGC have been made when due. Except as disclosed in Section 3.12(c) of the
Company Disclosure Letter, neither the Company nor any of the Subsidiaries is a
party to any arrangement that has resulted or would result in a payment that
would not be fully deductible as a result of Code Section 162(m) or Code
Section 280G or any similar provision of law. None of Bancorp, the Company, the
Subsidiaries of the Company or any of their ERISA Affiliates has terminated or
taken action to terminate (in whole or in part) any employee benefit plans
within the last three years that could result in any material liability to the
Company or the Subsidiaries of the Company.
          (d) The IRS has issued a favorable determination letter with respect
to each of the Company Benefit Plans that is intended to be qualified under
Section 401(a) of the Code (a “Company Qualified Plan”) to the effect that such
plan is qualified under Section 401(a) of the Code and that each trust
established in connection with such Company Benefit Plan is exempt from United
States federal income taxation under Section 501(a) of the Code. No
circumstances exist that would adversely affect the qualified status of any
Company Qualified Plan or that could be expected to result in the revocation of
the trust’s exemption from United States federal income taxation. Each Company
Qualified Plan is identified in Section 3.12(d) of the Company Disclosure
Letter.
          (e) Each of the Company Benefit Plans that is a nonqualified deferred
compensation arrangement is listed in Section 3.12(e) of the Company Disclosure
Letter, and each such arrangement has been maintained, administered and operated
in material compliance with Code Section 409A and the regulations and guidance
thereunder. No amounts under such arrangements are subject to immediate
inclusion in income or the additional taxes or penalties provided under Code
Section 409A.

28



--------------------------------------------------------------------------------



 



          (f) There are no pending or, to the Knowledge of the Company,
threatened material claims (other than claims for benefits in the ordinary
course), lawsuits or arbitrations which have been asserted or instituted against
the Subsidiaries Benefit Plans, any fiduciaries thereof with respect to their
duties to the Subsidiaries Benefit Plans or the assets of any of the trusts
under any of the Subsidiaries Benefit Plans. Neither the Company nor any of its
Subsidiaries has any liability with respect to a Company Benefit Plan by virtue
of its being a member of a controlled group with a Person who has liability
under the Code or ERISA.
          (g) To the Knowledge of the Company, no labor union, labor
organization or group of employees of any Subsidiary has made a pending demand
for recognition or certification with respect to the Business Employees, there
are no representation or certification proceedings or petitions seeking a
representation proceeding with respect to the Business Employees presently
pending or, to the Knowledge of the Company, threatened to be brought or filed
with the National Labor Relations Board or any other labor relations tribunal or
authority and there have been no such actions, events or disputes since
January 1, 2004. There are no strikes, organized work stoppages, organized
slowdowns, lockouts or other material labor disputes pending or, to the
Knowledge of the Company, threatened against or involving the Business
Employees. No Subsidiary is a party to, bound by, or in the process of
negotiating a collective bargaining agreement or other agreement with a labor
union or labor organization covering any of the Business Employees.
          (h) Except as disclosed in Section 3.12(h) of the Company Disclosure
Letter, the consummation of the transactions contemplated by this Agreement will
not (i) entitle any Business Employee to separation, termination or severance
pay, unemployment compensation or any other similar-type benefit payment,
(ii) result in the payment to any present or former employee, officer, director
or consultant of the Company or any of its Subsidiaries of any money or other
property, (iii) accelerate the time of payment or vesting, or increase the
amount of compensation due any such employee, or (iv) cause any amounts payable
under the Company Benefit Plans to fail to be deductible for United States
federal income tax purposes by virtue of Section 280G of the Code.
          (i) Except to the extent required under ERISA Section 601 et. seq. and
Code Section 4980B, none of the Company Benefit Plans provides for or promises
medical, disability or life insurance or any other welfare benefits after
retirement or other termination of employment to any current or former employee,
officer, director or consultant of the Company or its Subsidiaries.
          (j) To the Knowledge of the Company, the Subsidiaries are in
compliance in all material respects with all material Requirements of Law
relating to the employment of labor, including, without limitation, those
related to wages, hours, immigration and naturalization, collective bargaining
and the payment and withholding of taxes and other sums as required by the
appropriate Governmental Authority. The Company and its Subsidiaries have paid
in full to all Business Employees or adequately accrued for all wages, salaries,
commissions, bonuses, benefits and other compensation due to or on behalf of
such Business Employees and there is no claim with respect to payment of wages,
salary or overtime pay that has been asserted or is now pending or, to the
Knowledge of the Company, threatened before any Governmental Authority with
respect to

29



--------------------------------------------------------------------------------



 



any persons currently or formerly employed by the Subsidiaries. Neither the
Company nor any of its Subsidiaries is a party to, or otherwise bound by, any
consent decree with, or citation by, any Governmental Authority relating to
employees or employment practices with respect to the Business Employees. Except
as disclosed in Section 3.12(j) of the Company Disclosure Letter, there is no
charge of discrimination in employment or employment practices, including,
without limitation, for reasons of age, gender, race, religion or other legally
protected category, which has been asserted or is now pending or, to the
Knowledge of the Company, threatened before the United States Equal Employment
Opportunity Commission, or any other Governmental Authority in any jurisdiction
in which any Subsidiary of the Company has employed or employs any person.
          (k) All individuals who are performing or have performed consulting or
other services for any Subsidiary, whether as consultants, independent
contractors, agents or otherwise, are or were correctly classified by such
Subsidiaries as either “independent contractors” or “employees,” as the case may
be, and, at the Closing, will qualify for such classification under all
Requirements of Law; there are no pending or, to the Knowledge of the Company,
threatened claims against any Subsidiary by or on behalf of any such individual
relating to the classification of such individual, or investigation, audit or
other proceeding relating to such an individual or individuals, by any
Governmental Authority with respect to the classification of such individuals.
     3.13 Absence of Undisclosed Liabilities. None of the Company or any of the
Subsidiaries is subject to any claims, liabilities or obligations (whether
known, unknown, absolute, accrued, contingent or otherwise) and, to the
Knowledge of the Company, there are no existing conditions, situations or facts
that could reasonably be expected to result in any such claim, obligation or
liability, except (a) as and to the extent disclosed on, or as to which a
reserve has been established on, the Reference Balance Sheet, (b) claims,
obligations and liabilities that (i) are incurred after the date of the
Reference Balance Sheet in the Ordinary Course consistent with past practice of
Company or such Subsidiary, and (ii) individually or in the aggregate, would not
reasonably be expected to have or result in a Material Adverse Effect, or (c) as
set forth on Section 3.13 of the Company Disclosure Letter.
     3.14 Absence of Certain Changes. Except for the matters contemplated by
this Agreement and as set forth on Section 3.14 of the Company Disclosure
Letter, since November 30, 2006, the Business has been conducted in the Ordinary
Course and (a) there has not been (i) any change in the business, operations,
properties, assets, condition (financial or otherwise) or results of the Company
and its Subsidiaries taken as a whole which would have or cause a Material
Adverse Effect; (ii) any damage, destruction or loss, whether or not covered by
insurance, in an amount in excess of $500,000, in existence as of the date of
this Agreement; (iii) any acquisition or disposition by the Company or any
Subsidiary of any material asset or material property other than in the Ordinary
Course; (iv) any declaration, setting aside or payment of any dividend or any
other distributions in respect of the Company’s capital stock; (v) any material
increase in compensation payable to or to become payable by the Company or any
Subsidiary to its respective directors, officers or employees; (vi) any entry by
the Company into any material transaction other than in the Ordinary Course or
as contemplated herein; or (vii) any change by the Company or any Subsidiary in
accounting principles or methods, nor (b) has the Company or any Subsidiary

30



--------------------------------------------------------------------------------



 



(i) made, changed or rescinded any Tax election, except as required by
applicable Requirements of Law; (ii) changed any annual Tax accounting period;
(iii) changed any method of Tax accounting or filed any change in accounting
method, except as required by applicable Requirements of Law; (iv) settled any
Tax claim or assessment or surrender any right to claim a Tax refund; (v) failed
to timely file any Tax Return that relates in whole or in part to Company or any
of its Subsidiaries; and (vi) waived or extended the statute of limitations in
respect of Taxes, other than the extension of the due date of a Tax Return.
     3.15 Company Real Property.
          (a) No Subsidiary owns or ground leases any real property.
Section 3.15(a) of the Company Disclosure Letter sets forth a true and complete
list of all Company Leased Real Property, identifying each Company Lease and the
identity of the lessee and lessor thereunder. Each Subsidiary that is a party to
a Company Lease has, or at the Closing will have, a good and valid leasehold
interest under each such Company Lease, free and clear of all Liens except
Permitted Liens. To the Knowledge of the Company, each Company Lease is in full
force and effect. Except as set forth on Section 3.15(a) of the Company
Disclosure Letter, no Subsidiary that is a party to a Company Lease is in
material default of any of its obligations under such Company Lease (and no
event exists which upon the passage of time or the giving of notice would
constitute a material default by such Subsidiary thereunder). Except as set
forth on Section 3.15(a) of the Company Disclosure Letter, to the Knowledge of
the Company, no counterparty to any Company Lease is in material default of any
of its obligations under the applicable Company Lease (and no event exists which
upon the passage of time or the giving of notice would constitute a material
default by such counterparty thereunder).
          (b) To the Knowledge of the Company, there are no condemnation
proceedings or eminent domain proceedings or sales or other dispositions in lieu
of condemnation of any kind pending or threatened with respect to any portion of
the Company Leased Real Property.
          (c) Except as set forth in Section 3.15 of the Company Disclosure
Letter, no Subsidiary of the Company has subleased any of the Company Leased
Real Property to any third party or given any third party any license or other
right to occupy any portion of the Company Leased Real Property leased by such
Subsidiary.
     3.16 Certain Contracts. Except as set forth on Section 3.16 of the Company
Disclosure Letter, neither the Company nor any Subsidiary is a party to or bound
by any Contract, arrangement, commitment or understanding (other than any Plan
described elsewhere herein) (each a “Material Contract”) (i) with respect to the
employment of any directors, executive officers, or key employees constituting
an “executive officer” (as such term is defined under Regulation S-K promulgated
by the SEC under the Securities Act), as if the Company were required to file
periodic reports as a registrant with the SEC under the Exchange Act; (ii) which
would constitute a “material contract” (as such term is defined in
Item 601(b)(10) of Regulation S-K promulgated by the SEC under the Securities
Act), as if the Company were required to file periodic reports as a registrant
with the SEC under the Exchange Act; (iii) which contains any material
non-competition or exclusivity provisions with respect to any business or
geographic area in which the Business is conducted or which

31



--------------------------------------------------------------------------------



 



restricts the conduct of the Business; (iv) with or to a labor union or guild
(including any collective bargaining agreement); (v) which would prohibit or
materially delay the consummation of the transactions contemplated by this
Agreement; (vi) any Contract (including any so-called take-or-pay or keep well
agreements) under which (A) any Person has directly or indirectly guaranteed or
assumed Indebtedness, liabilities or obligations of the Company or any
Subsidiary or (B) the Company or any Subsidiary has directly or indirectly
guaranteed Indebtedness, liabilities or obligations of any Person in each case
in excess of $1,000,000 or in the aggregate in excess of $5,000,000 (vii) other
than underwriting, dealing, advisory, investment management and distribution
Contracts entered into in the Ordinary Course or pursuant to the terms hereof,
any Contract providing for the indemnification of any Person (other than
directors and officers of the Company or any Subsidiary) with respect to
liabilities, whether absolute, accrued, contingent or otherwise that would be
material to the Business; (viii) other than (A) forgivable loans made to
Business Employees in the Ordinary Course and not in excess of $17,500,000 in
the aggregate and (B) margin loans by the Company or any Subsidiary made in the
Ordinary Course, any Contract under which the Company or any Subsidiary has made
or is obligated to make, directly or indirectly, any advance, loan, extension of
credit or other similar advances to any Person, in each case in excess of
$1,000,000 individually or $5,000,000 in the aggregate; (ix) any Contract to cap
fees, share fees or other payments, share expenses, waive fees or to reimburse
or assume any or all fees or expenses thereunder that would be material to the
Business; (x) any Contract that provides for earn-outs or other similar
contingent obligations of the Company or any Subsidiary or any of its Controlled
Affiliates where such earn-outs or contingent obligations would be material to
the Business; (xi) any Contract which contains a “clawback” or similar
undertaking requiring the reimbursement or refund of any material amounts
(whether performance based or otherwise) paid to the Company or any Subsidiary.
The Company has previously made available to Parent true and correct copies of
all employment, severance, deferred compensation and change-of-control
agreements with executive officers, key employees or material consultants to
which the Company or any Subsidiary of the Company is a party, all of which are
listed on Section 3.16 of the Company Disclosure Letter. Except as set forth on
Section 3.16 of the Company Disclosure Letter, neither the Company nor any
Subsidiary has knowledge of, or has received notice of, any material breach of
any Material Contract by any of the other parties thereto. Except as set forth
in Section 3.16 of the Company Disclosure Letter, neither the Company nor any
Subsidiary is in material default under any Material Contract to which it is a
party, by which its respective assets, business, or operations may be bound or
effected, or under which it or its respective assets, business, or operations
receives benefits and, to the Knowledge of the Company, there has not occurred
any event that with the lapse of time or the giving of notice or both, would
constitute such a material default.
     3.17 Intellectual Property.
          (a) Section 3.17(a) of the Company Disclosure Letter sets forth, as of
the date hereof, a complete list of all Company Owned Intellectual Property that
is the subject of an application or registration. At the Closing, each
Subsidiary will own its respective Company Owned Intellectual Property, and at
the Closing will have a valid right to use all Company Owned Intellectual
Property and Company Licensed Intellectual Property, free and clear of all
Liens, other than Permitted Liens, and no Subsidiary is in material breach of
any agreement for the provision or use of material Company Licensed Intellectual
Property.

32



--------------------------------------------------------------------------------



 



          (b) There is no material litigation pending or, to the Knowledge of
the Company, threatened against the Business that involves a claim (i) alleging
that the operation of the Business infringes, misappropriates, dilutes or
otherwise violates a third party’s Intellectual Property rights or
(ii) challenging the ownership, use, validity, enforceability or registrability
of any Company Owned Intellectual Property or Company Licensed Intellectual
Property. To the Knowledge of the Company, the Business as currently conducted
does not infringe, misappropriate, or otherwise violate any third party’s
Intellectual Property rights in any manner that would have or cause a Material
Adverse Effect. Neither the Company nor any Subsidiary has brought or, to the
Knowledge of the Company, threatened a claim against any third party
(A) alleging infringement, misappropriation, dilution or other violation of any
material Company Owned Intellectual Property or (B) challenging any such third
party’s ownership or use of, or the validity, enforceability or registrability
of, such third party’s Intellectual Property, and, to the Knowledge of the
Company, there is no basis for a claim regarding any of the foregoing.
     3.18 Taxes. Except as disclosed in Section 3.18 of the Company Disclosure
Letter:
          (a) Each of Company and its subsidiaries has filed, or caused to be
filed, on a timely basis all Tax Returns and such Tax Returns are true, correct
and complete in all material respects. Without limiting the foregoing, none of
the Tax Returns contains any position that is, or would be, subject to penalties
under Section 6662 of the Code (or any corresponding provisions of state, local
or foreign Tax law). Each of the Company and its subsidiaries has not entered
into any “listed transactions” as defined in Treasury Regulation section
1.6011-4(b)(2), and each has properly disclosed all reportable transactions as
required by Treasury Regulation section 1.6011-4, including filing Form 8886
with Tax Returns and with the Office of Tax Shelter Analysis.
          (b) None of Company or its subsidiaries has requested an extension of
time within which to file any Tax Return in respect of any taxable period for
which such Tax Return has not since been filed. There are no outstanding waivers
or comparable consents regarding the application of the statute of limitations
with respect to a Tax assessment or deficiency or Tax Returns of the Company or
its subsidiaries.
          (c) All Taxes due and owing by the Company and its subsidiaries
(whether or not reflected on any Tax Return) have been timely and fully paid in
all material respects. To the Knowledge of the Company, there are no grounds for
the assertion or assessment of additional Taxes against the Company, its
subsidiaries or their assets.
          (d) The Company and its subsidiaries have timely and properly withheld
and paid all Taxes required to have been withheld and paid in connection with
any amounts paid or owing to any employee, independent contractor, creditor,
shareholder or other third party, including, but not limited to, amounts
required to be withheld under Sections 1441 and 1442 of the Code (or similar
provisions of state, local or foreign Law).
          (e) There are no Liens for Taxes (other than for current Taxes not yet
due and payable) upon any assets of the Company or its subsidiaries.

33



--------------------------------------------------------------------------------



 



          (f) Except for the group of which Bancorp is presently a member, each
of the Company and its subsidiaries (i) is not and never has been a member of an
“Affiliated Group” within the meaning of Section 1504 of the Code and (ii) does
not have any liability for the Taxes of any Person under Treasury Regulation
section 1.1502-6 (or similar provision of state, local or foreign Tax law) as a
transferee or successor, by contract or otherwise.
          (g) Neither the Company nor its subsidiaries are party to or bound by
any Tax indemnity, Tax sharing or Tax allocation agreement or arrangement.
          (h) No claim has ever been made by a Governmental Authority in a
jurisdiction where the Company and its subsidiaries do not file Tax Returns that
Company or its subsidiaries are or may be subject to taxation by that
jurisdiction.
          (i) No federal, state, local or foreign Tax audits or administrative
or judicial Tax proceedings are pending or being conducted or to the Knowledge
of the Company, threatened with respect to the Company or its subsidiaries.
Neither the Company nor any of its subsidiaries has since January 1, 2001,
received from any Governmental Authority (including jurisdictions where Company
and its subsidiaries have not filed a Tax Return) any (i) notice indicating an
intent to open an audit or other review; (ii) request for information related to
Tax matters; or (iii) notice or deficiency or proposed adjustment for any amount
of Tax proposed, asserted, or assessed by any Governmental Authority against the
Company or any subsidiary.
          (j) Neither the Company nor any of its subsidiaries has or has had a
permanent establishment in any foreign country, as defined in any applicable Tax
treaty or convention between the U.S. and such foreign country.
          (k) Each of the Company and its subsidiaries is in compliance with the
requirements of Section 482 of the Code and the Treasury Regulations thereunder
as they apply to transfer pricing between controlled entities, including the
contemporaneous documentation requirements regarding transfer pricing policies.
          (l) The Company and its subsidiaries will not be required to include
any item of income in, or exclude any item of deduction from, taxable income for
any Tax period (or portion thereof) ending after the Closing Date as a result of
any (i) change in method of accounting for a taxable period ending on or prior
to the Closing Date; (ii) “closing agreement” as described in Section 7121 of
the Code (or any corresponding or similar provision of state, local or foreign
Tax law) executed on or prior to the Closing Date; (iii) installment sale or
open transaction disposition made on or prior to the Closing Date; or
(iv) prepaid amount received on or prior to the Closing Date.
          (m) True, correct and complete copies of all income Tax Returns, Tax
examination reports and statements of deficiencies assessed against, or agreed
to with respect to the Company and its subsidiaries with respect to the last
three years with the IRS or any other taxing authority have been delivered to
Parent.

34



--------------------------------------------------------------------------------



 



     3.19 [Reserved].
     3.20 Company Capitalization.
          (a) As of the date hereof, the authorized capital stock of the Company
consisted of 75,000,000 shares of common stock, par value $0.001 per share (the
“Company Capital Stock”). As of the date of this Agreement, (i) 24,375,000
shares of Company Stock were issued and outstanding, and (ii) 2,437,500 shares
of Company Stock were reserved for issuance (including shares underlying
outstanding stock options and other convertible securities of the Company)
pursuant to the incentive plans listed in Section 3.20(a) of the Company
Disclosure Letter. Section 3.20(a) of the Company Disclosure Letter sets forth a
list of each outstanding option or other equity award, the exercise price,
expiration date and the name of each option or equity award holder.
          (b) As of the date of this Agreement, all of the issued and
outstanding shares of Company Capital Stock (i) are owned of record and
beneficially, directly or indirectly, by Bancorp, free and clear of all Liens,
and (ii) have been duly authorized, validly issued and are fully paid and
non-assessable and were not issued in violation of any preemptive rights. Except
as set forth in Section 3.20 of the Company Disclosure Letter, there are no
outstanding options, warrants, convertible securities, “tag along” or “drag
along” rights or other rights, agreements, arrangements or commitments relating
to the Company Capital Stock obligating the Company or any of its Affiliates, at
any time or upon the occurrence of certain events, to offer, issue, sell,
transfer, vote, redeem or otherwise dispose of or sell any shares of Company
Capital Stock. Except as set forth in Section 3.20 of the Company Disclosure
Letter, none of the Company or any of its Subsidiaries has (i) outstanding
Indebtedness that could entitle or convey to any Person the right to vote, or
that is convertible into or exercisable for, Company Capital Stock or (ii)
outstanding options, warrants, convertible securities or other rights,
agreements, arrangements or commitments that entitle or convey to any Person the
right to vote with Bancorp on any matter in respect of the Company Capital Stock
absent the exercise or conversion thereof. Except as set forth on Section 3.20
of the Company Disclosure Letter, there are no voting trusts or other agreements
or understandings outstanding with respect to the Company Capital Stock. As of
the Effective Time, to the extent any of the Company Rights have not been
exercised prior to the Closing Date, all of the Company Rights shall have been
cancelled and terminated, either for no consideration or solely in exchange for
the right to receive a portion of the Merger Consideration as provided in
Section 2.5 and set forth on Schedule 2.5(c), as the case may be.
     3.21 Affiliate Transactions.
          (a) Except for Contracts and arrangements (i) which are on customary
arms-length terms, (ii) in respect of services and products that are to be
continued or provided pursuant to the Related Agreements or (iii) as set forth
on Section 3.21 of the Company Disclosure Letter which are to be terminated on
or prior to the Closing Date, neither the Company nor any Subsidiary is a party
to any Contract or arrangement with Bancorp or its Affiliates.
          (b) Except as set forth on Section 3.21 of the Company Disclosure
Letter, to the Knowledge of the Company, no director, officer or employee of the
Company or any Subsidiary of the Company: (i) owns, directly or indirectly, any
economic or

35



--------------------------------------------------------------------------------



 



ownership interest in (x) any property or asset, real or personal, tangible or
intangible, used in or held for use in connection with or pertaining to the
Business, (y) any Company Customer or (z) any supplier, lessor, lessee or
competitor of the Company or any Subsidiary, in each case of (x), (y) and
(z) where such interest would be material to the Business, taken as a whole,
(ii) serves as a trustee, officer, director or employee of any Person that is a
supplier, lessor, lessee or competitor of the Company or any Subsidiary of the
Company or (iii) has received any loans from or is otherwise a debtor of, or
made any loans to or is otherwise a creditor of, the Company or any Subsidiary
of the Company, where the amount of any such loans would be material to the
Company and its Subsidiaries, taken as a whole.
     (c) Except as set forth on Section 3.21(c) of the Company Disclosure
Letter, neither the Company nor any Subsidiary has any loan outstanding, has
extended or maintained credit, or has arranged for the extension of credit, to
any director, officer or employee of any of them.
     3.22 [Reserved].
     3.23 Derivative Products. Except as set forth on Section 3.23 of the
Company Disclosure Letter or as reflected on the Company Financial Information,
neither the Company nor any Subsidiary of the Company is a party to any interest
rate swaps, caps, floors, option agreements, futures and forward Contracts and
other similar risk management arrangements and derivative financial instruments
entered into for the account of the Company or any Subsidiary.
     3.24 Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or similar fee
or commission in connection with the transactions contemplated by this Agreement
and the Related Agreements based upon arrangements made by or on behalf of the
Company, Bancorp or the Subsidiaries, except those for which Bancorp will be
solely responsible.
     3.25 Insurance. The Company has at all times since January 1, 2004
maintained insurance policies or been provided with coverage under Bancorp’s
insurance policies including, without limitation, general comprehensive
liability, unemployment and workers’ compensation coverage. Section 3.25 of the
Company Disclosure Letter sets forth the material insurance policies maintained
by the Company (or provided by Bancorp), together with the amount of coverage
for each policy, the premium due dates (solely with respect to those Company
maintained policies) and the dates of last payment and indicates which of such
insurance policies are claims–made policies and which of such policies are
occurrence-based policies. To the Knowledge of the Company, the policies
evidence insurance in such amounts and against such risks and losses as are
generally maintained with respect to comparable companies and properties. All of
such insurance policies maintained by the Company and, to the Knowledge of the
Company, all such insurance policies maintained by Bancorp under which the
Company receives coverage, are in full force and effect (with respect to the
applicable coverage periods), and the Company is not in default in any material
respect of any of its obligations under any of such insurance policies.
     3.26 Disclosure. No representation or warranty by the Company in this
Agreement, the Company Disclosure Letter, or any Exhibit or Schedule referred to
herein or in any agreement to be delivered hereunder, and no statement,
certificate or other

36



--------------------------------------------------------------------------------



 



information furnished to Parent by or on behalf of the Company pursuant hereto
or thereto, contains any untrue statement of a material fact or any omission of
a material fact necessary to make the respective statements contained herein and
therein, in the light of the circumstances under which the statements were made,
not misleading.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BANCORP
     Bancorp hereby makes the following representations and warranties to Parent
as of the date hereof and as of the Closing.
     4.1 Ownership. As of the date of this Agreement, Bancorp owns all of the
issued and outstanding shares of Company Stock free and clear of all Liens.
     4.2 Authorization; Binding Obligations. Bancorp has all necessary power and
authority to make, execute and deliver this Agreement and the Related Agreements
to which it is a party and to perform all of the obligations to be performed by
it hereunder and thereunder. The making, execution, delivery and performance by
Bancorp of this Agreement and the Related Agreements, if any, and the
consummation by it of the transactions contemplated hereby and thereby have been
duly and validly authorized by all necessary corporate action on the part of
Bancorp. This Agreement has been and, as of the Closing Date, the Related
Agreements, if any, will be, duly and validly executed and delivered by Bancorp,
and assuming the due authorization, execution and delivery by Parent, Merger Sub
and the Company, each of this Agreement and the Related Agreements will
constitute the valid, legal and binding obligation of Bancorp, enforceable
against it in accordance with its terms, except that the enforceability hereof
may be limited by bankruptcy, insolvency, moratorium or other similar
Requirements of Law, now or hereafter in effect, relating to or affecting the
rights of creditors generally and the availability of specific remedies may be
limited by legal and equitable principles of general applicability.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
     Parent and Merger Sub hereby make the following representations and
warranties to the Shareholders as of the date hereof and as of the Closing.
     5.1 Organization and Good Standing. Each of Parent, its material
Subsidiaries (which are set forth on Section 5.1 of the Parent Disclosure
Letter) and Merger Sub is a legal entity duly organized, validly existing and in
good standing under the Requirements of Law of its jurisdiction of organization
with full power and authority to own, operate and lease its assets and to carry
on its business as currently conducted. Parent and each of its material
Subsidiaries is duly qualified to do business and is in good standing (where
applicable) as a foreign corporation in each jurisdiction where the ownership,
operation or leasing of its assets or the conduct of its business as currently
conducted requires such qualification, except for those jurisdictions where the
failure to be so qualified or to be in good standing, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

37



--------------------------------------------------------------------------------



 



     5.2 Authority; Binding Obligations. Each of Parent and Merger Sub has all
necessary power and authority to make, execute and deliver this Agreement and
the Related Agreements to which it is a party and to perform all of the
obligations to be performed by it hereunder and thereunder. The making,
execution, delivery and performance by Parent and Merger Sub of this Agreement
and the Related Agreements and the consummation by them of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action on the part of Parent and each such Subsidiary. This
Agreement has been and, as of the Closing Date, the Related Agreements will be,
duly and validly executed and delivered by Parent and Merger Sub, as the case
may be, and assuming the due authorization, execution and delivery by the
Shareholders and the Company, each of this Agreement and the Related Agreements
will constitute the valid, legal and binding obligation of Parent and Merger
Sub, enforceable against each of them in accordance with its terms, except that
the enforceability hereof may be limited by bankruptcy, insolvency, moratorium
or other similar Requirements of Law, now or hereafter in effect, relating to or
affecting the rights of creditors generally and the availability of specific
remedies may be limited by legal and equitable principles of general
applicability. Consummation of the transactions contemplated herein shall not
trigger or otherwise cause a breach under the terms of any shareholder rights
plan or arrangement of Parent currently in effect.
     5.3 Parent Stock. The Parent Shares and Warrants, and the Parent Shares
issuable upon exercise of the Warrants, and any additional Parent Shares that
may become issuable in connection with the payment by Parent of any Earn-Out
Consideration under Section 2.3, when issued, sold and delivered in accordance
with the terms and for the consideration set forth in this Agreement, will be
validly issued, fully paid and nonassessable, and will not be subject to any
preemptive rights.
     5.4 Compliance with Securities Laws. Parent is acquiring the shares of
Company Stock for investment and not with a view to distribution thereof, and
will not sell, offer for sale, pledge, transfer or otherwise dispose of such
shares or any interest therein except in compliance with the Securities Act and
any other applicable federal and states securities laws.
     5.5 Approvals. There are no notices, reports or other filings required to
be made by Parent or any of its Affiliates with, or Consents required to be
obtained by Parent or any of its Affiliates from, any Governmental Authority or
other third party in order for Parent and its applicable Subsidiaries to
execute, deliver or perform this Agreement or the Related Agreements or to
consummate the transactions contemplated hereby and thereby, except (a) as set
forth in Section 5.5 of the Parent Disclosure Letter, (b) Consents as may be
required under the HSR Act, (c) Consents as may be required by the NASD,
(d) approval of the shareholders of Parent with respect to the issuance of the
Warrants or (e) where the failure to make such notices, reports or other filings
or the failure to obtain such Consents, individually or in the aggregate, would
not reasonably be expected to (i) prevent, impair or delay the consummation of
the transactions contemplated by this Agreement and the Related Agreements or
(ii) have or cause a Material Adverse Effect.
     5.6 SEC Filings and Sarbanes-Oxley Act.
          (a) Parent has filed with or furnished to the SEC all reports,
schedules, forms, statements, prospectuses, registration statements and other
documents required to be

38



--------------------------------------------------------------------------------



 



filed or furnished by Parent since December 31, 2004 (collectively, together
with any exhibits and schedules thereto and other information incorporated
therein, the “Parent SEC Documents”).
          (b) As of its filing date, each Parent SEC Document complied, and each
such Parent SEC Document filed subsequent to the date of this Agreement will
comply, as to form in all material respects with the applicable requirements of
the Securities Act, the Exchange Act and the Sarbanes-Oxley Act and the rules
and regulations promulgated thereunder, as the case may be.
          (c) As of its filing date (or, if amended or superseded by a filing
prior to the date of this Agreement, on the date of such subsequent filing),
each Parent SEC Document filed pursuant to the Securities Act and the Exchange
Act did not, and each such Parent SEC Document filed subsequent to the date of
this Agreement will not, contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading and each such Parent SEC Document is true and correct in all material
respects. Parent is not aware of any facts or circumstances that would make any
previously filed Parent SEC Document no longer true and correct in any material
respect or would make any statements made therein misleading in any material
respect.
          (d) Each Parent SEC Document that is a registration statement, as
amended or supplemented, if applicable, filed pursuant to the Securities Act, as
of the date such registration statement or amendment became effective, did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading.
          (e) Parent is in compliance with, and has complied, in each case in
all material respects with (i) the applicable provisions of the Sarbanes-Oxley
Act and (ii) the applicable listing and corporate governance rules and
regulations of the New York Stock Exchange (the “NYSE”).
          (f) Parent has established and maintains disclosure controls and
procedures (as defined in Rule 13a-15 under the Exchange Act). Such disclosure
controls and procedures are designed to ensure that material information
relating to Parent, including its consolidated Subsidiaries, is made known to
Parent’s principal executive officer and its principal financial officer by
others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared. Such
disclosure controls and procedures are effective in alerting in a timely manner
Parent’s principal executive officer and principal financial officer to material
information required to be included in Parent’s periodic and current reports
required under the Exchange Act. Parent has not received any correspondence
(written or, to its knowledge, oral) from the SEC, other applicable Governmental
Authority questioning the effectiveness of its disclosure controls and
procedures.
          (g) Parent and its Subsidiaries have established and maintained a
system of internal control over financial reporting (as defined in Rule 13a-15
under the Exchange Act) (“internal controls”). Such internal controls are
designed to provide reasonable

39



--------------------------------------------------------------------------------



 



assurance regarding the reliability of Parent’s financial reporting and the
preparation of Parent’s financial statements for external purposes in accordance
with GAAP. Parent has disclosed, based on its most recent evaluation of internal
controls prior to the date of this Agreement, to Parent’s auditors and audit
committee (x) any significant deficiencies and material weaknesses in the design
or operation of internal controls which are reasonably likely to adversely
affect Parent’s ability to record, process, summarize and report financial
information and (y) any fraud, whether or not material, that involves management
or other employees who have a significant role in Parent’s internal controls.
Parent has made available to Bancorp prior to the date of this Agreement a
summary of any such disclosures made by Parent’s management to Parent’s auditors
and audit committee since December 31, 2004. Parent has not received any
correspondence (written or oral) from the SEC or other applicable Governmental
Authority questioning the effectiveness of its disclosure controls and
procedures.
          (h) There are no outstanding loans or other extensions of credit in
the form of a personal loan (within the meaning of Section 402 of the
Sarbanes-Oxley Act) made by Parent or any of its Subsidiaries to any executive
officer (as defined in Rule 3b-7 under the Exchange Act) or director of Parent.
Parent has not, since the enactment of the Sarbanes-Oxley Act, taken any action
prohibited by Section 402 of the Sarbanes-Oxley Act.
          (i) Each of the principal executive officer and principal financial
officer of Parent (or each former principal executive officer and principal
financial officer of Parent, as applicable) have made all certifications
required by Rule 13a-14 and 15d-14 under the Exchange Act and Sections 302 and
906 of the Sarbanes-Oxley Act and any related rules and regulations promulgated
by the SEC and the NYSE, and the statements contained in any such certifications
are complete and correct. For purposes of this Agreement, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in the Sarbanes-Oxley Act.
          (j) Since December 31, 2004, there has been no transaction, or series
of similar transactions, agreements, arrangements or understandings, nor are
there any proposed transactions as of the date of this Agreement, or series of
similar transactions, agreements, arrangements or understandings to which Parent
or any of its Subsidiaries was or is to be a party, that would be required to be
disclosed under Item 404 of Regulation S-K promulgated under the Securities Act.
     5.7 Financial Statements. The audited consolidated financial statements and
unaudited consolidated interim financial statements of Parent included or
incorporated by reference in Parent SEC Documents fairly present, in conformity
with GAAP applied on a consistent basis (except as may be indicated in the notes
thereto), in all material respects the consolidated financial position of Parent
and its consolidated Subsidiaries as of the dates thereof and their consolidated
results of operations and cash flows for the periods then ended (subject, in the
case of any unaudited interim financial statements, to the absence of notes and
normal and recurring year-end audit adjustments).
     5.8 Absence of Certain Changes. Except for the matters contemplated by this
Agreement or as otherwise disclosed in Parent’s SEC Documents, since
September 30, 2006, the business of Parent and its subsidiaries has been
conducted in the ordinary course

40



--------------------------------------------------------------------------------



 



consistent with past practices, and there has not been (i) any change in the
business, operations, properties, assets condition (financial or otherwise) or
results of the Parent and its subsidiaries taken as a whole which would have or
could reasonably be expected to have or cause, individually or in the aggregate,
a Material Adverse Effect; (ii) any disposition by Parent or any of its
subsidiaries of any material asset or material property other than in the
ordinary course of business; (iii) any entry by the Parent or any of its
subsidiaries into any material transaction other than in the ordinary course or
as contemplated herein; or (iv) any change by Parent or any subsidiary in
accounting principles or methods.
     5.9 Absence of Undisclosed Liabilities. None of Parent or any of its
subsidiaries is subject to any claims, liabilities or obligations (whether
known, unknown, absolute, accrued, contingent or otherwise) and, to the
Knowledge of Parent, there are no existing conditions, situations or facts that
could reasonably be expected to result in any such claim, obligation or
liability, except (i) liabilities or obligations disclosed and provided for in
the Parent SEC Documents, the financial statements included therein or in the
notes thereto, (ii) claims, liabilities or obligations incurred in the ordinary
course of business consistent with past practice since September 30, 2006 or
(iii) claims, liabilities or obligations that would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.
     5.10 Litigation. Except as disclosed in the Parent SEC Documents, (a) there
is no action, suit, investigation, arbitration, litigation or proceeding
pending, or, to the Knowledge of Parent, threatened nor to the Knowledge of
Parent has any event occurred or circumstance exist that may give rise to or
serve as a basis for the commencement of any of the same, against or affecting,
Parent or any of its subsidiaries, that has had or would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect or that in
any manner challenges or seeks to prevent, enjoin, alter or materially delay the
consummation of the transactions contemplated hereby or in any Related
Agreement, and (b) there is no judgment, decree, injunction, rule or order of
any arbitrator or Governmental Authority outstanding against, or, to the
knowledge of Parent, investigation by any Governmental Authority involving,
Parent or any of its material subsidiaries that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or result in
a material impairment in the ability of Parent to consummate the transactions
contemplated by this Agreement.
     5.11 Compliance with Applicable Laws; Regulatory Matters.
          (a) Parent and each of its material Subsidiaries is, and since
January 1, 2004 the business of Parent has been operated, in compliance in all
material respects with all material Requirements of Law. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, since January 1, 2004, Parent has not received any written, or,
to the Knowledge of Parent, oral notice from (and otherwise does not have any
Knowledge of) any Governmental Authority that alleges any noncompliance (or that
Parent is under any investigation by any such Governmental Authority for such
alleged noncompliance) with any Requirement of Law relating to the business of
Parent and its material subsidiaries.
          (b) (i) Parent and/or the subsidiaries of Parent hold all Permits that
are required in order to conduct the Parent’s business in the manner presently
conducted under

41



--------------------------------------------------------------------------------



 



and pursuant to all Requirements of Law in all material respects; (ii) all such
Permits are in full force and effect and are not subject to any suspension,
cancellation, modification, revocation or any proceedings or investigations
related thereto, and, to the knowledge of Parent, no such suspension,
cancellation, modification, revocation, proceeding or investigation is
threatened, nor do facts exist which would reasonably form the basis for any
such suspension, cancellation, modification, revocation, proceeding or
investigation that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect; and (iii) no subsidiary of Parent is
in default, and no condition exists that with notice or lapse of time or
otherwise would constitute a default, under any such Permit that, individually
or in the aggregate, would reasonably be expected to have a Parent Material
Adverse Effect.
          (c) Neither Parent nor the subsidiaries of Parent has received notice
from any regulatory agency or authority asserting noncompliance with any
applicable Requirement of Law, regulation, order or Permit which assertion has
had or could have a Material Adverse Effect. There is no material order of a
Governmental Authority against Parent or any subsidiary of Parent outstanding or
threatened. Except for routine examinations by regulatory agencies and
authorities, no investigation by any regulatory authority with respect to Parent
or any Subsidiary of Parent is pending.
          (d) Parent and each subsidiary of Parent have filed all material
reports and other material filings required to be filed under the rules and
regulations of all state and federal regulatory agencies having jurisdiction
over it.
          (e) Neither Parent nor any Subsidiary of Parent is a party to any
cease and desist order, written agreement or memorandum of understanding with,
or a party to any commitment letter or similar written undertaking to, or is
subject to any order or directive by, or is a recipient of any extraordinary
supervisory letter from any regulatory agency or authority nor has it been
advised by any regulatory agency or authority that it is contemplating issuing
or requesting (or is considering the appropriateness of issuing or requesting)
any such order, directive, written agreement, memorandum of understanding,
extraordinary supervisory letter, commitment letter or similar written
understanding.
          (f) The business of the Parent and its subsidiaries as currently
conducted is not subject to or bound by any Requirement of Law (other than
Requirements of Law imposed on similarly situated broker-dealers) that restricts
the Parent’s or any subsidiary’s business or relates to its or their capital
adequacy, credit policies or its management of the Parent’s or any subsidiary’s
business.
     5.12 Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or similar fee
or commission in connection with the transactions contemplated by this Agreement
and the Related Agreements based upon arrangements made by or on behalf of
Parent or its subsidiaries, except those for which Parent will be solely
responsible.
     5.13 Disclosure. No representation or warranty by Parent or Merger Sub in
this Agreement or any Exhibit or Schedule referred to herein or in any agreement
to be delivered hereunder, and no statement, certificate or other information
furnished to the

42



--------------------------------------------------------------------------------



 



Company or Bancorp by or on behalf of Parent or Merger Sub pursuant hereto or
thereto, contains any untrue statement of a material fact or any omission of a
material fact necessary to make the respective statements contained herein and
therein, in light of the circumstances under which the statements were made, not
misleading.
ARTICLE 6
ADDITIONAL COVENANTS OF THE PARTIES
     6.1 Confidentiality. In addition to the terms, provisions and covenants of
the Confidentiality Agreement dated October 2006, between Parent and the
Company, which shall remain in full force and effect until Closing, (i) Parent
acknowledges that, in the course of its investigation of the Company, Parent and
its representatives have and will become aware of Confidential Information and
documents of the Company, and that its use of such Confidential Information and
documents, or communication of such Confidential Information to third parties,
could be detrimental to the Company, and (ii) Bancorp and the Company
acknowledge that, in the course of its investigation of Parent, Bancorp and the
Company and their respective representatives have and will become aware of
Confidential Information and documents of Parent, and that its use of such
Confidential Information and documents, or communication of such Confidential
Information to third parties, could be detrimental to Parent. Each Party (a
“Receiving Party”) covenants that prior to Closing all information and documents
concerning any other Party (a “Disclosing Party”) reviewed by a Receiving Party
or its representatives in connection with this Agreement or the transactions
contemplated hereby shall be maintained in confidence and shall not be disclosed
or used by the Receiving Party or its representatives without the Disclosing
Party’s prior written consent, unless such information (i) was, is now or
becomes publicly available, (ii) is required to be disclosed pursuant to any
Requirement of Law, (iii) was disclosed to a Receiving Party by a third party
not subject to any duty of confidentiality to Bancorp or the Company, or Parent,
as the case may be, or (iv) in the case of Parent or Bancorp, required to be
disclosed by the rules of a securities exchange on which Parent or Bancorp may
from time to time be listed or the SEC. In the event that a Receiving Party or
any of its representatives becomes legally compelled to disclose any such
Confidential Information or documents referred to in this Section 6.1, such
Receiving Party shall, to the extent reasonably practicable, provide the
Disclosing Party with prompt written notice before such disclosure, sufficient
to enable the Disclosing Party either to seek a protective order, at their
expense, or another appropriate remedy preventing or prohibiting such disclosure
or to waive compliance with the provisions of this Section 6.1, or both. With
respect to information and documents related to the Receiving Party, at the
Disclosing Party’s request, in the event that the Closing shall not occur, or as
soon as practicable following termination of this Agreement, (i) the Receiving
Party shall, and shall cause its representatives to, promptly destroy all
Confidential Information and documents concerning the Disclosing Party
(including any copies thereof or extracts therefrom); (ii) an officer of the
Receiving Party shall certify to the Disclosing Party that such destruction has
occurred; and (iii) the Receiving Party shall and shall cause its
representatives to keep confidential and not use any such Confidential
Information or documents unless required to disclose such Confidential
Information or documents pursuant to judicial order, regulation or Requirements
of Law.

43



--------------------------------------------------------------------------------



 



     6.2 Conduct of Business Until Closing. Except as otherwise provided in this
Agreement, or as Parent may otherwise consent to (which consent shall not be
unreasonably withheld), on and after the date hereof and prior to the Closing
Date, the Company shall:
          (a) not amend the organizational documents of the Company or any
Subsidiary;
          (b) not effect any transactions relating to the disposition of any
material part of the assets of the Company, other than in the Ordinary Course;
          (c) (i) conduct the Business in the Ordinary Course, (ii) use
commercially reasonable efforts to preserve the Company’s current business
organization and existing business relationships, (iii) maintain the Company’s
property in substantially the condition currently existing, normal wear and tear
excepted, and (iv) not intentionally take or fail to take any action outside the
Ordinary Course that would cause any of the representations and warranties set
forth in Article III to be untrue or incorrect in any material respect at any
time on or after the date hereof and through the Closing Date;
          (d) not make any distribution or declare, pay or set aside any
dividend with respect to, or split, combine, redeem, reclassify, purchase or
otherwise acquire directly, or indirectly, any equity interests or shares of
capital stock of, or other equity or voting interest in, the Company or any
Subsidiary, or make any other changes in the capital structure of the Company or
any Subsidiary other than the issuance of shares of Company Stock in connection
with the exercise of Company Rights to acquire shares of Company Stock;
          (e) except as required by Requirements of Law or an existing Plan or
Contract and except with respect to the arrangements expressly contemplated to
be implemented by the Company prior to the Closing pursuant to Section 6.5 or
Section 7.5 hereof, not (A) make or agree to make any material increase in
compensation, pension, or other fringe benefits or perquisites payable to any
officer or investment professional or other employee of the Company or any
Subsidiary other than routine wage or salary increases in the Ordinary Course
(B) grant or agree to grant any severance or termination pay or enter into any
Contract to make or grant any severance or termination pay or pay any bonus,
other than those set forth on Section 6.2(e) of the Company Disclosure Letter,
(C) grant or agree to grant or accelerate the time of vesting or payment of any
awards under a Plan (including any equity rights to acquire any equity interests
of the Company or any Subsidiary) other than as required by Requirements of Law
or in accordance with or to facilitate the transactions contemplated by this
Agreement (including the vesting of any Company Rights), or (D) establish,
adopt, amend, modify or terminate any Plan; provided, however, that the
foregoing shall not prohibit the Company from employing financial consultants in
the Ordinary Course;
          (f) neither (i) merge with or into, consolidate with or acquire all or
substantially all of the stock or assets of any other Person; (ii) enter into,
materially amend or become subject to any limited liability company agreement,
joint venture, partnership, strategic alliance, shareholders’ agreement,
co-marketing, co-promotion, joint development or similar arrangement, except in
the Ordinary Course; (iii) enter into, terminate or amend in

44



--------------------------------------------------------------------------------



 



any material respect any material Contract (except to the extent necessary to
obtain any consents for transfer contemplated by this Agreement); (iv) amend,
breach, terminate or allow to lapse any material Permit relating to the Business
or the Subsidiaries, as applicable that would have or cause a Material Adverse
Effect, other than (A) amendments required by Requirements of Law or (B), any
such action in the Ordinary Course, or (v) except in the Ordinary Course, sell,
lease or grant any option to sell or lease, give a security interest in or
otherwise create any Lien (other than a Permitted Lien) on any of the assets of
the Company;
          (g) not make any individual commitment or agreement for capital
expenditures in excess of $400,000, or $1,000,000 in the aggregate, except as
set forth on the capital budget set forth on Section 6.2(g) of the Company
Disclosure Letter;
          (h) not sell, license or transfer any Intellectual Property other than
in the Ordinary Course;
          (i) not pay, discharge, settle or satisfy any material claims,
liabilities or obligations (absolute, accrued, asserted or unasserted,
contingent or otherwise) in excess of $150,000, other than the payment,
discharge or satisfaction, in the Ordinary Course or in accordance with their
terms, of liabilities reflected or reserved against in the Company Financial
Information (or the notes thereto), or not required by GAAP to be so reflected
or reserved, or incurred since the date of the Company Financial Information in
the Ordinary Course, or waive any material benefits of, or agree to modify any
material confidentiality, standstill, non-solicitation or similar agreement to
which the Company is a party;
          (j) not incur, assume or guarantee (including by way of any agreement
to “keep well” or of any similar arrangement) or cancel or waive any claims
under any Indebtedness or amend or modify the terms relating to any such
Indebtedness, except for any such incurrence, assumption or guarantee of
Indebtedness or amendment of the terms of such Indebtedness in the Ordinary
Course;
          (k) not create, issue or sell, or grant any option or other right to
subscribe, purchase or redeem, any of its securities, provided that the
foregoing shall not prohibit the Company from issuing shares of Company stock in
connection with the exercise of any Company Rights that have otherwise been
disclosed to Parent on Section 3.20 of the Company Disclosure Letter;
          (l) not change any material financial accounting principle, method or
practice (including any principles, methods or practices relating to the
estimation of reserves or other liabilities), other than changes required by
GAAP or Requirements of Law or required to be implemented during such period;
          (m) not enter into any binding agreement or arrangement with the IRS
(or any similar Tax authority), with respect to the Company, which relates to
any period or periods after the Effective Time, nor change any material Tax
accounting method or practice;

45



--------------------------------------------------------------------------------



 



          (n) use commercially reasonable efforts to comply in all material
respects with all applicable material Requirements of Law affecting or relating
to the Company; and
          (o) not enter into any agreement (conditional or otherwise) to do any
of the foregoing.
     6.3 Covenant Not To Compete.
          (a) Non-Compete. Bancorp acknowledges and agrees that the Business is
conducted throughout the U.S. (the “Territory”) and that the Company’s
reputation and goodwill are an integral part of its business success throughout
the Territory. If Bancorp deprives Parent of the Company’s goodwill or in any
manner utilize its reputation and goodwill in competition with Parent, Parent
will be deprived of the benefits it has paid for pursuant to this Agreement.
Accordingly, as an inducement for Parent to enter into this Agreement, Bancorp
agrees that for a period ending on the second anniversary of the Closing Date
(the “Non-Competition Period”), Bancorp shall not, without Parent’s prior
written consent, directly or indirectly, own a controlling interest in, or
manage or operate, any company, organization or business in the Territory, that
is engaged in the broker/dealer business; provided, however, the foregoing shall
not prohibit Bancorp from acquiring any thrift or bank that owns and operates a
broker/dealer incidental to and immaterial in amount relative to Bancorp’s core
banking operations; provided, further, that any such acquired broker/dealer
business shall be subject to the non-solicitation obligations set forth and
described in Section 6.3(b) below; provided, further, however, that in the event
Bancorp is acquired by any third party, such third party shall not be subject to
the restrictions set forth in this Section 6.3(a) but shall be subject to the
non-solicitation provisions set forth in Section 6.3(b) below. In the event the
agreement in this Section 6.3 shall be determined by a court of competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area or by reason of its being
too extensive in any other respect, it shall be interpreted to extend only over
the maximum period of time for which it may be enforceable and/or over the
maximum geographical area as to which it may be enforceable and/or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.
          (b) No Solicitation. During the period beginning on the date of this
Agreement and ending on the second anniversary of the Closing Date, neither
Bancorp nor any of its Controlled Affiliates shall, directly or indirectly,
hire, offer to hire or entice away (whether as an employee or consultant) or in
any other manner persuade or attempt to persuade any officer, employee or agent
of the broker-dealer business of Parent to discontinue his or her relationship
with Parent or any of its subsidiaries; provided, however, that this
Section 6.3(b) shall not apply (i) if such officer, employee or agent has been
terminated by Parent, the Company or any of their respective subsidiaries for
any reason or (ii) if such officer, employee or agent is hired as a result of a
general solicitation for employment not specifically targeted to employees of
Parent, the Company or any of their respective subsidiaries engaged in the
broker/dealer business.
          (c) Remedies. Bancorp acknowledges that a breach of the covenants
contained in this Section 6.3 will cause irreparable damage to Parent, the exact
amount of which will be difficult to ascertain, and that the remedies at law for
any such breach will be

46



--------------------------------------------------------------------------------



 



inadequate. Accordingly, Bancorp agrees that if it breaches the covenants
contained in this Section 6.3, in addition to any other remedy that may be
available at law or in equity, Parent shall be entitled to specific performance
and injunctive relief, without posting bond or other security.
     6.4 Taxes.
          (a) All transfer, documentary, sales, use, stamp, registration and
other such Taxes and all conveyance fees, recording charges and other fees and
charges (including any penalties and interest) incurred in connection with
consummation of the transactions contemplated by this Agreement shall be paid by
Bancorp when due, and Bancorp will, at its own expense, file all necessary Tax
Returns and other documentation with respect to all such Taxes, fees and
charges, and if required by Requirements of Law, Parent will, and will cause its
Affiliates to, join in the execution of any such Tax Returns and other
documentation.
          (b) [reserved]
          (c) Other than the consolidated federal Income Tax Return of Bancorp
of which the Company is a member, the Company shall prepare, or cause to be
prepared, and file, or cause to be filed, all Tax Returns required to be filed
by the Company and its subsidiaries for any taxable year or period ending on or
before the Closing Date that are due after the Closing Date. The Company shall
be responsible for payment of any Taxes shown due on such Tax Returns. Such Tax
Returns shall be prepared in a manner consistent with the prior practices of the
Company and its subsidiaries, except as required by any applicable Requirement
of Law.
          (d) Parent shall prepare, or cause to be prepared, and file, or cause
to be filed, all non-federal Tax Returns pertaining to the Company and its
subsidiaries for any taxable year or period commencing prior to the Closing Date
and ending after the Closing Date (a “Straddle Period”). The Company shall be
responsible for payment of any Taxes shown as due on such Tax Returns.
          (e) Parent and Bancorp agree to furnish or cause to be furnished to
each other, upon request, as promptly as practical, such information (including
reasonable access to books and records, Tax Returns and Tax filings) and
assistance as is reasonably necessary for the filing of any Tax Return, the
conduct of any Tax audit, and for the prosecution or defense of any claim, suit
or proceeding relating to any Tax matter. Parent and Bancorp shall cooperate
with each other in the conduct of any Tax audit or other Tax proceeding and each
shall execute and deliver such powers of attorney and other documents as are
necessary to carry out the intent of this Section 6.4. Any Tax audit or other
Tax proceeding shall be deemed to be a Third Person Claim subject to the
procedures set forth in Article 9 of this Agreement.
          (f) The Company’s Reference Balance Sheet reflects as an asset an
intercompany receivable associated with federal Income Tax benefits allocable to
the Company due from Bancorp in the amount of approximately $3,150,000 as of
November 30, 2006. Such intercompany receivable shall be increased or decreased,
as the case may be, by any taxable income or loss of the Company and its
subsidiaries with respect to any

47



--------------------------------------------------------------------------------



 



Pre-Closing Period after November 30, 2006, multiplied by the maximum federal
statutory rate (it being understood that no adjustment shall be made in respect
of state income tax liabilities or benefits for such period). For purposes of
determining such increase or decrease, the taxable income or loss of the Company
and its subsidiaries shall be calculated on a separate, stand-alone basis,
consistent with past practice. Bancorp shall pay to Parent no later than thirty
(30) days after the Closing Date an amount equal to such intercompany receivable
as increased or decreased pursuant to this Section 6.4(f), and subject to
subsequent adjustment as follows. In the event a subsequent review of any
Pre-Closing Period after November 30, 2006 results in an adjustment to such
loss, deduction or credit of the Company and its subsidiaries, Parent or
Bancorp, as the case may be, shall reimburse the amount of such incremental
federal Income Tax to Parent or Bancorp, respectively, but in no event shall any
adjustment be made to the amount of the November 30, 2006 receivable in respect
of any periods ending on or before November 30, 2006. Other than as provided in
this Section 6.4(f), after the Effective Time, the Company and its subsidiaries
will not be a party to, bound by or have any obligation under any Tax sharing
agreement, Tax indemnification agreement or similar contract or arrangement with
Bancorp or its Affiliates.
     6.5 Employees of the Company.
          (a) Plans to be Withdrawn from or Transferred by the Company. Bancorp
hereby agrees that it shall take or cause the Company to take all necessary
action to cause the withdrawal of the Company and its Subsidiaries, as
participating employers, from all Company Benefit Plans in which Bancorp is the
plan sponsor, effective as of the Closing Date. Bancorp further agrees to take
all necessary action prior to Closing to withdraw from any Company Benefit Plan
in which the Company or any Subsidiary is the plan sponsor and Bancorp is a
participating employer.
          (b) Retention Plans. Parent shall cause a retention plan to be
established under which an aggregate of up to approximately $42,000,000 may be
awarded to eligible Business Employees as determined by Parent.
          (c) Senior Management Agreements. Prior to the Closing Date, the
Company shall cause the change of control agreements and all other agreements
and compensation arrangements between the Company or any of its subsidiaries and
the senior management officers identified on Schedule 6.5(c) to be terminated,
and no further payments shall be made thereunder. Such terminations shall be in
form and substance reasonably acceptable to Parent and Bancorp. In satisfaction
of all amounts otherwise payable under such agreements as of the Closing, and in
consideration of the termination of such agreements, each such employee shall
receive the consideration set forth next to his or her name on Schedule 6.5(c)
with respect to such employee and subject to such other terms and conditions,
including the time and manner of payment, as set forth in a separate agreement
between the parties, which shall be in form and substance reasonably acceptable
to Parent; provided, however, that the aggregate amount for all such employees
will not exceed the aggregate amount set forth on such schedule. The Substituted
Cash Consideration payable pursuant to Section 2.3 hereof shall be reduced on a
dollar-for-dollar basis (on an after-tax basis at the statutory tax rate) to the
extent that the amounts set forth on Schedule 6.5(c) exceed $7,000,000, but in
no event shall any such reduction pursuant to this Section 6.5(c) exceed
$799,866 in the aggregate.

48



--------------------------------------------------------------------------------



 



          (d) Severance Payments. Promptly following the execution and delivery
of this Agreement, Parent shall establish reasonable severance policy provisions
to facilitate the transition of the Company’s operations following Closing. In
addition, the Company shall cause terminated employees to receive their pro-rata
vested portion of existing deferred compensation grants in accordance with the
Company’s plan. Notwithstanding the foregoing, in no event shall Parent, Bancorp
or the Company be required to take any action that would cause deferred
compensation to be immediately includible in income or subject to additional
taxes or penalties, or to otherwise violate, Section 409A of the Code.
          (e) Retiree Welfare Benefits. Except as required pursuant to any
Requirement of Law, Section 6.5(f) hereof and Sections 601 through 608 of ERISA,
the Company, its Subsidiaries and Parent shall not have any obligation to
provide welfare benefits to any former employees, officers, directors or
consultants of the Company or its Affiliates after the Closing Date.
          (f) COBRA. After the Closing Date, the Company shall be responsible
for the continuation of health plan coverage, in accordance with the
requirements of COBRA and Sections 601 through 608 of ERISA, for any employee of
the Company or its Subsidiaries, or qualified beneficiary under a group health
plan of the Company, who, prior to the Effective Time, is receiving or is
entitled to receive COBRA benefits or who loses health coverage in connection
with the transactions contemplated in this Agreement.
          (g) No Third-Party Beneficiary. No provision of this Agreement,
including without limitation this Section 6.5, shall create any third-party
beneficiary rights in any Person, including without limitation employees or
former employees (including any beneficiary or dependent thereof) of the Company
or Bancorp, unions or other representatives of such employees or former
employees, or trustees, administrators, participants, or beneficiaries of any
Plan, and no provision of this Agreement, including this Section 6.5, shall
create such third-party beneficiary rights in any such Person in respect of any
benefits that may be provided, directly or indirectly, under any Plan, including
the currently existing Plan.
     6.6 Certain Waivers. Effective upon the Closing, Bancorp shall be deemed to
have irrevocably waived, released and discharged the Company, the Surviving
Corporation and any of their respective subsidiaries from any and all
liabilities and obligations to it or him of any kind or nature whatsoever, in
its or his capacity as a shareholder, manager, member, officer or director of
the Company, in each case whether absolute or contingent, liquidated or
unliquidated, known or unknown, and whether arising under any agreement or
understanding (other than under this Agreement or any of the Related Agreements)
or otherwise at law or equity, and Bancorp shall be deemed to have agreed that
it shall not seek to recover any amounts in connection therewith or thereunder
from any of the Company, the Surviving Corporation or their respective
subsidiaries; provided that the waivers contained in this Section 6.6 shall not
apply to (i) claims arising under this Agreement or any Related Agreement,
(ii) any claims for which the facts or circumstances giving rise to such claim
first arise following the Closing Date, or (iii) any claims covered by directors
and officers insurance policies of the Company existing on the day prior to the
Closing Date. In furtherance of the foregoing, Bancorp shall be deemed to have
agreed that it shall not make any claim for indemnification against the Company
or the Surviving Corporation or any of

49



--------------------------------------------------------------------------------



 



their respective subsidiaries solely by reason of the fact that Bancorp is or
was a shareholder or any employee of Bancorp who was a member, director,
manager, officer, employee or agent of the Company or any individual is or was
serving at the request of the Company or entity (whether such claim is for
judgments, damages, penalties, fines, costs, amounts paid in settlement, losses,
expenses or otherwise and whether such claim is pursuant to any statute, charter
document, bylaw, agreement or otherwise) with respect to any action, suit,
proceeding, complaint, claim or demand brought against Bancorp.
     6.7 Books and Records. From and after the Closing, subject to appropriate
confidentiality agreements, Parent shall provide Bancorp and its representatives
with reasonable access, for any reasonable purpose, including but not limited to
(a) preparing Tax Returns, (b) defending any claim in respect of which a notice
of claim has been served on Bancorp, or (c) reviewing the books and records to
determine the amount due as Earn-Out Consideration as referred to in
Section 2.3, during normal business hours, to all relevant books and records,
including, but not limited to, accounting and Tax records, sales and purchase
documents, notes, memoranda, and any other electronic or written data
(“Records”). Unless otherwise consented to in writing by Bancorp, Parent shall
not, for a period of 10 years following the date hereof or such longer period as
retention thereof is required by applicable Requirements of Law, destroy, alter
or otherwise dispose of (or allow the destruction, alteration or disposal of)
any of the Records without first offering to surrender such Records to Bancorp.
     6.8 Public Announcements. Bancorp, Parent and the Company shall consult
with each other before issuing any press release, making any other public
statement or scheduling any press conference or conference call with investors
or analysts with respect to this Agreement or the transactions contemplated
hereby and, except as may be required by any Requirements of Law or any listing
agreement with or rule of any national securities exchange or association, shall
not issue any such press release, make any such other public statement or
schedule any such press conference or conference call before such consultation.
     6.9 Filings and Approvals. (a) Immediately following execution of this
Agreement the Parties shall proceed expeditiously and in good faith to make such
filings, seek such approvals and take all such other actions as may be
reasonably necessary to satisfy the conditions to Closing, including, without
limitation, making any filings required to be made pursuant to the HSR Act and
filings to be made with the NASD, promptly, but in each case no later than
January 16, 2007. In connection with any filings made pursuant to the HSR Act,
the Parties agree to elect to seek early termination of the applicable waiting
period. Any and all filing fees in respect of filings under the HSR Act shall be
split equally between Parent and Bancorp. Each Party shall consult with the
other Party with respect to the obtaining of all material Consents of all
Governmental Authorities necessary or advisable to consummate the transactions
contemplated by this Agreement to the extent reasonably practicable, and each
Party shall keep the other Party apprised of the status of material matters
relating to completion of the transactions contemplated by this Agreement. Each
Party shall, upon request, furnish the other Party with all information
concerning itself, its subsidiaries, directors, officers and shareholders and
such other matters as may be reasonably necessary or advisable in connection
with any filing, notice or application made by or on behalf of such other Party
or any of its subsidiaries to any third party or Governmental Authority;
provided, however, in the event that information is required

50



--------------------------------------------------------------------------------



 



regarding any individual person, such information need not be provided to any
other Party. The Company shall use commercially reasonable efforts to obtain all
necessary Consents required hereunder.
     (b) To the extent required under Parent’s Rights Agreement, dated July 30,
1996, as amended (the “Rights Plan”), or applicable state law, and without
limiting the standstill agreement set forth in the Registration Rights
Agreement, Parent’s Board of Directors shall take all actions reasonably
necessary to approve for all purposes the ownership by Bancorp, together with
its Affiliates and Associates, of Parent Common Stock representing 24.99% or
less of the Voting Power of Parent.
     6.10 Exclusivity. Bancorp and the Company will not and will not permit
their respective officers, directors, employees or other agents or
representatives to, at any time prior to the termination of this Agreement under
Section 10.1, directly or indirectly, (i) take any action to solicit, initiate
or encourage the making of any Acquisition Proposal, or (ii) discuss or engage
in negotiations concerning any Acquisition Proposal with, or further disclose
any non-public information relating to the Business to, any Person in connection
with an Acquisition Proposal, in each case, other than Parent and its
representatives. The term “Acquisition Proposal” as used herein means any offer
or proposal for the acquisition of the Company or the Business or any portion
thereof (other than in the Ordinary Course or with respect to obsolete
equipment), whether by way of merger, consolidation or statutory share exchange
or the acquisition of shares of capital stock, the acquisition of assets or
similar transaction.
     6.11 Further Assurances; Cooperation. From and after the Closing, the
Parties shall take such acts and execute such documents and instruments as may
be reasonably required to make effective the transactions contemplated hereby.
On or after the Closing Date, the Parties shall, on request, cooperate with one
another by furnishing any additional information, executing and delivering any
additional documents and instruments, including Contract assignments, and doing
any and all such other things as may be reasonably requested by the Parties or
their counsel to consummate or otherwise implement the transactions contemplated
by this Agreement.
     6.12 Management of Surviving Corporation after Closing. Subject to the
provisions of Section 2.3(d) hereof, Parent shall conduct the private client
business of the Surviving Corporation throughout the PCCP Period, and the
investment banking business of the Surviving Corporation throughout the IBCP
Period, in each case, in good faith exercising its reasonable business judgment.
Without limiting the generality of the foregoing, Parent shall not take, with
respect to the private client business of the Surviving Corporation, throughout
the PCCP Period, and with respect to the investment banking business of the
Surviving Corporation, throughout the IBCP Period, any action the primary
intention of which is to reduce the Private Client Contingent Payment Amount or
the Investment Banking Contingent Payment Amount, respectively.
     6.13 Shareholder Meeting; Proxy Material. Parent shall cause a meeting of
its shareholders (the “Parent Shareholder Meeting”) to be duly called and held
as soon as reasonably practicable after the execution hereof for the purpose of
voting on the approval of the issuance of the Warrants pursuant to this
Agreement and such other matters as may

51



--------------------------------------------------------------------------------



 



be necessary to consummate the transactions contemplated by this Agreement,
provided that in the alternative, Parent may cause such matters to be included
in the matters to be voted on at Parent’s annual meeting of shareholders in
2007, in lieu of holding a special meeting of shareholders, provided that in no
event shall such Parent Shareholder Meeting occur later than June 30, 2007. The
Board of Directors of Parent shall recommend approval of the issuance of the
Warrants and such other matters by Parent’s shareholders. In connection with
such meeting, Parent shall (i) promptly prepare and file with the SEC, use its
best efforts to respond to the SEC’s comments and thereafter mail to its
shareholders as promptly as practicable following SEC approval, the Proxy
Statement with respect to such Parent Shareholder Meeting and all other proxy
materials required for such meeting, (ii) use its reasonable best efforts to
obtain Parent shareholder approval and (iii) otherwise comply with all legal
requirements applicable to such meeting.
     6.14 No Amendment of Merger Sub Articles or Bylaws. Except as otherwise
required to comply with applicable Requirements of Law, Merger Sub shall not,
and Parent shall not cause Merger Sub to, amend its articles of incorporation or
bylaws to remove or adversely modify any provisions relating to director and
officer indemnification or exculpation.
     6.15 Notices of Certain Events. Each of Parent and the Company shall
promptly notify the other of:
          (a) any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;
          (b) any notice or other communication from any Governmental Authority
in connection with the transactions contemplated by this Agreement;
          (c) any actions, suits, claims, investigations or proceedings
commenced or threatened against, relating to or involving or otherwise affecting
the Company or any of its Subsidiaries or Parent and any of its Subsidiaries, as
the case may be, that, if pending on the date of this Agreement, would have been
required to have been disclosed pursuant to any Section of Article 3 or
Article 5 of this Agreement (as the case may be) or that relate to the
consummation of the transactions contemplated by this Agreement;
          (d) any material inaccuracy of any representation or warranty
contained in this Agreement at any time during the term of this Agreement that
could reasonably be expected to cause the conditions to closing set forth in
Article 7 and Article 8 hereof not to be satisfied in any material respect; and
          (e) any failure of a Party to materially comply with or materially
satisfy any covenant, condition or agreement to be complied with or satisfied by
such Party hereunder; provided, however, that the delivery of any notice
pursuant to this Section shall not limit or otherwise affect the remedies
available hereunder to the Party receiving that notice.

52



--------------------------------------------------------------------------------



 



     6.16 Stock Exchange Listing. Parent shall cause the shares of Parent Common
Stock issuable to the Shareholders hereunder to be approved for listing and
listed on the NYSE, subject to official notice of issuance, prior to the Closing
Date. Parent shall cause, no later than the date of issuance of the Warrants,
the shares of Parent Common Stock issuable upon exercise of such Warrants to be
issued and delivered in accordance with Section 2.3 to be approved for listing
and listed on the NYSE.
     6.17 Bank Holding Company Act. So long as Bancorp owns 10% or more of the
voting securities of Parent, Parent shall take all steps within its reasonable
control to ensure that Bancorp is not deemed or considered a bank holding
company subject to regulation under the Bank Holding Company Act, provided that
Parent shall have no liability if Bancorp does not execute or perform the
requirements of a “Crown X” agreement in the form required by the Federal
Reserve to the extent applicable to it. To the extent restricted by the Bank
Holding Company Act, Parent shall have no obligation under this Agreement or
otherwise to issue to Bancorp a number of shares of Parent Common Stock or other
voting securities (including shares of Parent Common Stock issuable pursuant to
the Warrants and, if applicable, as the Earn-Out Consideration) which would
result in Bancorp holding in excess of 24.99% of the voting securities of
Parent.
     6.18 Tax Free Treatment. For purposes of any and all Tax returns or other
filings required under the Code or other applicable Requirements of Law to be
made following the Closing by Parent, the Surviving Corporation, Bancorp or any
of their respective Affiliates, any and all of such Tax returns and other
filings shall consistently treat the transactions contemplated hereunder as a
tax-free reorganization pursuant to the provisions of Section 368(a) of the Code
and none of Parent, the Surviving Corporation, Bancorp or any of their
respective Affiliates shall take any position contrary to the foregoing.
     6.19 Company Directives. Parent covenants and agrees with Bancorp that
during the period commencing on the date hereof and continuing until the
Closing, none of Parent nor any of its Affiliates shall, directly or indirectly,
give any directive to any Business Employee to change, alter or otherwise modify
the Business or any compensation payable to any Business Employee in any
respect, in either case without the consent of Bancorp. Parent further agrees
that neither it nor any of its Affiliates shall enter into any agreement or
arrangement with the Company or any of its subsidiaries on or prior to the date
hereof without the prior written consent of Bancorp.
     6.20 PCCP and IBCP Period Reports. Parent shall provide Bancorp with a
preliminary, non-binding written report every ninety (90) days during the PCCP
Period and the IBCP Period, respectively, setting forth (i) in the case of the
PCCP Period, the estimated Production relating to each Subject Producer during
such period and the aggregate estimated Production and (ii) in the case of the
IBCP Period, the estimated amount of Investment Banking Fees earned during such
period.

53



--------------------------------------------------------------------------------



 



ARTICLE 7
CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT AND MERGER SUB
     The obligation of Parent and Merger Sub to proceed with the Closing shall
be subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions precedent, any of which may be waived in whole or in part
by Parent:
     7.1 Accuracy of Representations and Warranties and Performance of
Obligations. All representations and warranties made by the Company and Bancorp
pursuant to this Agreement shall be true and correct in all material respects,
except for those representations and warranties that are qualified as to
materiality which shall be true and correct in all respects, on and as of the
Closing Date with the same effect as if such representations and warranties had
been made on and as of the Closing Date (other than representations or
warranties that address matters only as of a certain date, which shall be true
and correct in all material respects as of such certain date), except to the
extent of any change expressly permitted by the terms of this Agreement or
expressly consented to in writing by Parent. The Company shall have performed or
complied in all material respects with all covenants, agreements and conditions
contained in this Agreement required to be performed or complied with at or
prior to the Closing. Each of the Company and Bancorp shall deliver to Parent at
the Closing a certificate certifying that the conditions stated in this
Section 7.1 have been fulfilled by the Company or Bancorp, as the case may be.
     7.2 Consents and Approvals. All material filings with applicable
Governmental Authorities shall have been made and any necessary Consents
required from such Governmental Authorities shall have been obtained and shall
be in full force and effect, except for such Consents and approvals from
Governmental Authorities, the failure of which to obtain would not constitute a
violation of any Requirement of Law or have or cause a Material Adverse Effect.
     7.3 No Litigation or Contrary Judgment. On the Closing Date, no valid
Order, executive order, stay, decree, judgment or injunction shall be in effect
which prohibits or prevents the consummation of the transactions contemplated by
this Agreement.
     7.4 No Material Adverse Change. There shall not have occurred after the
date hereof any event that has had or reasonably would be expected to have a
Material Adverse Effect with respect to the Business.
     7.5 Certain Employee Matters. Neither the Company nor Parent shall have
notice of any previously undisclosed compensation agreements or arrangements
with respect to such Business Employees in excess of $1,000,000 in the
aggregate; provided, however, that the foregoing shall not be a condition to
Closing if Bancorp agrees to a reduction of the Substituted Cash Consideration
equal to the full extent of such excess. Each of the agreements referred to in
Section 6.5(c) hereof shall remain in full force and effect. Parent shall have
received evidence reasonably satisfactory to it that the Company Rights shall be
cancelled and terminated effective as of Closing as provided in Section 2.5(c).
     7.6 Deliveries at Closing. At Closing, the Company, Bancorp or the
Shareholders, as appropriate, shall deliver or cause to be delivered to Parent:
          (a) certificates representing all the Shares, free and clear of all
Liens;

54



--------------------------------------------------------------------------------



 



          (b) the Registration Rights Agreement, duly executed by the
Shareholders who are a party hereto;
          (c) from Day Pitney LLP, counsel to the Company, an opinion of such
counsel, dated the Closing Date, in form and substance reasonably acceptable to
Parent, and from Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.,
counsel to the Bancorp, an opinion of such counsel, dated the Closing Date, in
form and substance reasonably acceptable to Parent;
          (d) the written resignation of each member of the Board of Directors
and to the extent requested by Parent, each officer of the Company and its
Subsidiaries identified by Parent;
          (e) all consents and approvals from Governmental Authorities;
          (f) a certificate of good standing of the Company and its
Subsidiaries, dated within five (5) Business Days of the Closing Date, from the
New Jersey Secretary of State;
          (g) all share transfer books, minute books and other corporate records
of the Company and its subsidiaries;
          (h) a copy, certified by the Secretary of the Company to be true,
complete and correct as of the Closing Date, of the articles or certificate of
incorporation, bylaws and resolutions of the shareholders and board of directors
of the Company, authorizing and approving the transactions contemplated hereby
and the incumbency of certain officers;
          (i) a copy, certified by the Secretary of Bancorp to be true, complete
and correct as of the Closing Date, of the resolutions of the board of directors
of Bancorp, authorizing and approving the transactions contemplated hereby;
          (j) the certificate required to be delivered pursuant to Section 7.1;
          (k) such other customary documents, instruments or certificates as
shall be reasonably requested by Parent and as shall be consistent with the
terms of this Agreement.
ARTICLE 8
CONDITIONS PRECEDENT TO OBLIGATIONS OF BANCORP AND THE COMPANY
     The obligation of the Company and Bancorp to proceed with the Closing shall
be subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions precedent, any of which may be waived in whole or in part
by Bancorp:
     8.1 Accuracy of Representations and Warranties of Parent and Merger Sub and
Performance of Obligations. All representations and warranties made by Parent in
this Agreement shall be true and correct in all material respects, except for
those representations

55



--------------------------------------------------------------------------------



 



and warranties that are qualified as to materiality which shall be true and
correct in all respects, on and as of the Closing Date with the same effect as
if such representations and warranties had been made on and as of the Closing
Date (other than representations or warranties that address matters only as of a
certain date, which shall be true and correct in all material respects as of
such certain date), except to the extent of any change permitted by the terms of
this Agreement or consented to by Bancorp. Parent shall have performed or
complied in all material respects with all covenants, agreements and conditions
contained in this Agreement on its part required to be performed or complied
with at or prior to the Closing. Parent shall deliver to Bancorp at the Closing
a certificate of an officer of Parent certifying that the conditions stated in
this Section 8.1 have been fulfilled.
     8.2 Consents and Approvals. All filings with Governmental Authorities shall
have been made and any necessary Consents required from such Governmental
Authorities shall have been obtained and shall be in full force and effect,
except for such Consents and approvals of Governmental Authorities, the failure
of which to obtain would not constitute a violation of any Requirement of Law or
have or cause a Material Adverse Effect.
     8.3 NYSE Listing. The shares of Parent Common Stock to be issued as the
Initial Share Consideration shall have been approved for listing on the NYSE.
     8.4 No Litigation or Contrary Judgment. On the Closing Date, no valid
Order, executive order, stay decree, judgment or injunction shall be in effect
which prohibits or prevents the consummation of the transactions contemplated by
this Agreement.
     8.5 No Material Adverse Change. There shall not have occurred after the
date hereof any event that has had or reasonably would be expected to have a
Material Adverse Effect on the business of the Parent and its operating
subsidiaries, considered as a whole.
     8.6 Deliveries of Parent at Closing. At Closing Parent shall deliver, or
cause to be delivered, to Bancorp (on behalf of the Shareholders):
          (a) certificates evidencing the shares of Parent Common Stock to be
issued at Closing pursuant to Section 2.3(a) hereof, duly and validly issued by
Parent;
          (b) the Warrants, duly executed by Parent; provided, however, that if
the shareholders of Parent have not approved the issuance of the Warrants prior
to the Closing, then the Warrants shall be delivered within two (2) Business
Days following such shareholder approval;
          (c) by cash or wire transfer, the Substituted Cash Consideration
described in Section 2.3, in accordance with wire transfer instructions
delivered to Parent by the recipients of such Substituted Cash Consideration;
          (d) the Registration Rights Agreement, duly executed by Parent;
          (e) the certificate required to be delivered pursuant to Section 8.1;
          (f) a certificate of good standing of Parent, dated within five
(5) Business Days of the Closing Date, from the Delaware Secretary of State;

56



--------------------------------------------------------------------------------



 



          (g) an opinion of Bryan Cave LLP, in form and substance reasonably
acceptable to Bancorp; and
          (h) such other customary documents, instruments or certificates as
shall be reasonably requested by Bancorp and as shall be consistent with the
terms of this Agreement.
     8.7 Certificate. Parent and Merger Sub shall deliver to Bancorp and the
Company a certificate executed by the Secretary of each of Parent and Merger Sub
certifying as of the Closing Date (x) a true and correct copy of the Articles or
Certificate of Incorporation, as applicable, and bylaws of each of Parent and
Merger Sub, (y) a true and correct copy of the resolutions of the Boards of
Directors of Parent and Merger Sub authorizing the execution, delivery and
performance by Parent and Merger Sub, as applicable, of this Agreement and the
consummation of the transactions contemplated hereunder and (z) incumbency
matters.
ARTICLE 9
INDEMNIFICATION
     9.1 No Survival of Representations and Warranties.
          (a) All of the representations and warranties made by Parent and
Merger Sub in this Agreement, the Parent Disclosure Letter or in any
certificates or documents delivered hereunder, shall not survive the Closing
Date and consummation of the transactions contemplated hereby.
          (b) All of the representations and warranties made by Bancorp and the
Company in this Agreement, the Company Disclosure Letter or in any certificates
or documents delivered hereunder, shall not survive the Closing Date and
consummation of the transactions contemplated hereby except that the
representations and warranties of Bancorp and the Company contained in (i)
Section 3.20 (Company Capitalization) and Section 4.1 (Ownership) shall survive
the Closing Date indefinitely and not terminate, and (ii) Section 3.18 (Taxes)
only insofar as the same relates to federal Taxes, shall survive the Closing
Date until the expiration of the applicable statute of limitation, including any
suspensions, tollings or extensions thereof; provided, however, that any such
expiration shall have no effect on any notice of claim made prior to such
expiration with respect to any breach of such representation or warranty
occurring prior to such expiration and set out in such notice of claim. No
Parent Indemnified Party shall be entitled to indemnification for breach of any
such surviving representation and warranty unless a notice of claim of such
breach has been given to the Indemnifying Party within the period of survival of
such representation and warranty as set forth herein.
     9.2 Indemnification by the Shareholders. Subject to the terms and
conditions of this Article 9, including the limitations set forth in Section 9.6
below, among others, from and after Closing, the Shareholders shall severally
(and not jointly), based on each such Shareholder’s pro rata portion of the
Earn-Out Consideration payable to such Shareholder (but in no event shall
Bancorp’s pro rata portion of such Earn-Out Consideration be less than 95%),
indemnify and hold harmless Parent and its Affiliates (including, from and after
the

57



--------------------------------------------------------------------------------



 



Closing, the Company and its Affiliates) and the shareholders, directors,
officers, partners, employees, successors, assigns, representatives and agents
of each of them in their capacities as such (collectively, the “Parent
Indemnified Persons” and each a “Parent Indemnified Person”), from and against,
and the Shareholders shall not have, and shall have deemed to waive, any claim
for contribution or indemnity against any such Parent Indemnified Person with
respect to, any and all claims, losses, monetary damages, liabilities, fines,
fees, penalties, expenses or costs (collectively, “Losses”), plus reasonable
attorneys’ fees and expenses, including court costs and expert witness fees and
costs, incurred in connection with Losses (in all, “Indemnified Losses”)
incurred or to be incurred by any of them resulting from or arising out of:
          (a) the breach of the representations and warranties set forth in
Section 3.20 (Company Capitalization) and Section 4.1 (Ownership);
          (b) [Reserved]
          (c) the breach of any agreement or covenant of the Company or Bancorp
contained in Sections 6.1, 6.3, 6.4(a), 6.5(a) and 6.8;
          (d) any claims of any third party for Losses (“Third Party Losses” and
individually, a “Third Party Loss”) attributable to disclosed or undisclosed
liabilities that arise out of the conduct or activities of the Business prior to
the Closing Date but only to the extent such Third Party Losses would have
existed as of the Closing Date had they been asserted by any such third parties
as of such date (other than Third Party Losses relating to federal Taxes, which
shall be governed by Section 9.2A below); provided that for purposes of this
Section 9.2(d), any such Third Party Loss or Losses shall be, and the
Shareholders shall only be required to indemnify the Parent Indemnified Parties
to the extent of the amount of any such Third Party Loss or Losses, measured as
of the Closing Date and at no point thereafter, following (1) the application of
any applicable insurance proceeds available to Parent, or its subsidiaries
(including the Surviving Corporation) with respect to such Indemnified Losses,
less the reasonable expenses incurred to obtain such proceeds, and (2) the
application of any reserves previously established and included in the Reference
Balance Sheet, all in accordance with GAAP; provided, further, however, that no
claim may be asserted under this Section 9.2(d) and in no event shall the
Shareholders be responsible for the payment of any Third Party Loss relating to
any Tax Return filed or to be filed after the date hereof;
          (e) all material Contracts entered into by the Company or any
Subsidiary (i) outside the Ordinary Course or with Bancorp and its Affiliates
and (ii) which were not disclosed to Parent or otherwise reflected in the
operations of the Business prior to the date hereof (other than agreements with
Affiliates of the Company which will terminate at the Closing); provided that
the foregoing shall not include any Contract or any other compensation
arrangement (written or oral) with any current or former Business Employee; and
          (f) transaction costs and expenses incurred by or on behalf of the
Company or Bancorp in connection with this Agreement and the transactions
contemplated

58



--------------------------------------------------------------------------------



 



hereby, including without limitation, fees and expenses relating to any
investment banker, broker, lawyer or accountant.
     9.2A Federal Tax Indemnity by Bancorp. Subject to the terms and conditions
of this Article 9, including the limitations set forth in Section 9.6 below,
Bancorp shall indemnify and hold harmless the Parent Indemnified Persons from
and against any and all Indemnified Losses incurred or to be incurred by any of
them, resulting from or arising out of any liability of the Company or its
subsidiaries for its own federal Taxes or its Liability, if any (for example, by
reason of transferee Liability or application of Treasury
Regulation Section 1.1502 6), for federal Taxes of others, including, but not
limited to, Bancorp or any Controlled Affiliate of Bancorp, or damage or
Indemnified Losses payable with respect to federal Taxes claimed or assessed
against the Company or its subsidiaries: (i) for any taxable period ending on or
before the Effective Time or as a result of the transactions contemplated
hereunder or (ii) for any taxable period resulting from a breach of any of the
representations, warranties or covenants contained in Sections 3.18 or 6.4
hereof, but only insofar as the same relates to liability for the payment of
federal Taxes in each of such Sections.
     9.3 Indemnification by Parent. Subject to the terms and conditions of this
Article 9, including the limitations set forth in Section 9.6 below, Parent
shall indemnify and hold harmless each Shareholder and their respective heirs,
legal representatives, assigns and agents (the “Shareholder Indemnified
Persons”) from and against any and all Indemnified Losses incurred or to be
incurred by any of them, resulting from or arising out of:
          (a) the breach of any agreement or covenant of Parent or its
Affiliates contained in Article 6 of this Agreement;
          (b) any Third Party Losses asserted against any Shareholder solely in
such Person’s capacity as a shareholder of the Company attributable to disclosed
or undisclosed liabilities that arise out of the conduct or activities of the
Business after the Effective Time; provided that for purposes of this
Section 9.3(b), any such Third Party Loss or Losses shall be, and Parent shall
only be required to indemnify the Shareholder Indemnified Parties to the extent
of the amount of any such Third Party Loss or Losses, after the Closing Date and
at no point before, following the application of any available insurance
proceeds available to any Shareholder Indemnified Party with respect to such
Indemnified Losses, less the reasonable expenses incurred to obtain such
proceeds;
          (c) Liability of the Parent or its subsidiaries (exclusive of the
Company and its Subsidiaries) for Taxes for any taxable period ending on or
before the Effective Time or for any Taxes of Parent or its subsidiaries
(including the Company and its subsidiaries) after the Effective Time; and
          (d) transaction costs and expenses incurred by or on behalf of Parent
in connection with this Agreement and the transactions contemplated hereby,
including without limitation, fees and expenses relating to any investment
banker, broker, lawyer or accountant.

59



--------------------------------------------------------------------------------



 



     9.4 Notice of Claim. In the event that Parent seeks indemnification on
behalf of a Parent Indemnified Person, or Bancorp seeks indemnification on
behalf of a Shareholder Indemnified Person, such Party seeking indemnification
(the “Indemnified Party”) shall give reasonably prompt written notice to the
indemnifying Party (the “Indemnifying Party”) specifying the facts constituting
the basis for such claim and the amount, to the extent known, of the claim
asserted; provided, however, that the right of a Person to be indemnified
hereunder shall not be adversely affected by a failure to give such notice
unless, and then only to the extent that, an Indemnifying Party is actually
irrevocably and materially prejudiced thereby. Subject to the terms hereof, the
Indemnifying Party shall pay the amount of any valid claim not more than 10 days
after the Indemnified Party provides notice to the Indemnifying Party of such
amount.
     9.5 Right to Contest Claims of Third Persons. If an Indemnified Party is
entitled to indemnification hereunder (notwithstanding the limitations contained
in Section 9.6 hereof) because of a claim asserted by any claimant (other than
an indemnified person hereunder) (“Third Person”), the Indemnified Party shall
give the Indemnifying Party prompt notice thereof after such assertion is
actually known to the Indemnified Party; provided, however, that the right of a
Person to be indemnified hereunder in respect of claims made by a Third Person
shall not be adversely affected by a failure to give such notice unless, and
then only to the extent that, an Indemnifying Party is actually irrevocably and
materially prejudiced thereby. The Indemnifying Party shall have the right, upon
written notice to the Indemnified Party, and using counsel reasonably
satisfactory to the Indemnified Party, to control any such matter including the
right to investigate, contest or settle the claim alleged by such Third Person
(a “Third Person Claim”), provided that the Indemnifying Party has
unconditionally acknowledged to the Indemnified Party in writing of its
obligation, subject to any and all limitations contained in this Article 9, to
indemnify the Indemnified Person or Indemnified Persons with respect to such
Third Person Claim and to discharge (and does in fact so discharge) any cost or
expense arising out of such investigation, contest or settlement. The
Indemnified Party may thereafter participate in (but not control) the defense of
any such Third Person Claim with its own counsel at its own expense, unless
separate representation is necessary to avoid a conflict of interest, in which
case such representation shall be at the expense of the Indemnifying Party.
Unless and until the Indemnifying Party so acknowledges its obligation to
indemnify, the Indemnified Party shall have the right, at its option, to assume
and control defense of the matter and to look to the Indemnifying Party for the
full amount of the reasonable costs of defense. The failure of the Indemnifying
Party to respond in writing to the aforesaid notice of the Indemnified Party
with respect to such Third Person Claim within 20 days after receipt thereof
shall be deemed an irrevocable election not to defend the same. If the
Indemnifying Party does not so acknowledge its obligation to indemnify and
assume the defense of any such Third Person Claim, (a) the Indemnified Party may
defend against such claim using counsel of its choice, in such manner as it may
reasonably deem appropriate, including, but not limited to, settling such claim,
after giving notice of the same to the Indemnifying Party, on such terms as the
Indemnified Party may reasonably deem appropriate, and (b) the Indemnifying
Party may participate in (but not control) the defense of such action, with its
own counsel at its own expense. If the Indemnifying Party thereafter seeks to
question the manner in which the Indemnified Party defended such Third Person
Claim or the amount or nature of any such settlement, the Indemnifying Party
shall have the burden to prove by clear and convincing evidence that the conduct
of the Indemnified Party in the defense and/or

60



--------------------------------------------------------------------------------



 



settlement of such Third Person Claim constituted gross negligence or willful
misconduct. The Parties shall make available to each other all relevant
information in their possession relating to any such Third Person Claim and
shall cooperate in the defense thereof.
     9.6 Limitations on Indemnity.
          (a) Notwithstanding anything contained herein to the contrary, the
Shareholders shall have no obligation to indemnify the Parent Indemnified
Persons in respect of Indemnified Losses until all Indemnified Losses exceed
$3,000,000 (after application of any reserves previously established and
included in the Reference Balance Sheet, all in accordance with GAAP) in the
aggregate and then only for those Indemnified Losses in excess of $3,000,000
(except for Indemnified Losses resulting from or arising under Section 3.20
(Company Capitalization), Section 4.1 (Ownership) and Section 9.2A, as to which
the foregoing $3,000,000 limitation shall not apply). Additionally, no claim for
indemnification may be asserted except to the extent that the dollar value of
such claim exceeds $100,000, provided that multiple claims or causes of action
arising from a single circumstance or a collection of circumstances based on or
arising out of the same related set of facts and circumstances shall be deemed
to be aggregated as a single claim for purposes of this determination.
Additionally, notwithstanding anything contained herein to the contrary, in no
event shall the Shareholders be liable to or be required to indemnify any of the
Parent Indemnified Parties for any Indemnifiable Loss or Losses of any of the
Parent Indemnified Parties under Sections 9.2(c), (d) and (e) hereof that arise
after the thirty (30) month anniversary of the Closing Date at which time the
obligations contained in such sections shall terminate; provided, however, that
any such expiration shall have no effect on any notice of any specific claim
made by any Parent Indemnified Persons occurring prior to any such expiration
set forth in such notice of claim.
          (b) In no event shall the Shareholders have any obligation to
indemnify the Parent Indemnified Persons in respect of Indemnified Losses (over
and above the $3,000,000 limitation in Section 9.6(a)) in excess of $20,000,000
(except for Indemnified Losses resulting from or arising under Section 3.20
(Company Capitalization), Section 4.1 (Ownership) and Section 9.2A, as to which
the foregoing $20,000,000 limitation shall not apply).
          (c) In the event that any Indemnifiable Loss becomes payable to any
Parent Indemnified Persons by Bancorp pursuant to Section 9.2, such
indemnification obligation may be satisfied by Bancorp by payment of such
obligation in cash or by delivery of shares of Parent Common Stock having a
value equal to such indemnification obligation. For purposes hereof, shares of
Parent Common Stock shall have a value equal to the closing price per share of
Parent Common Stock as reported by the NYSE on the Business Day immediately
preceding the day on which such Indemnifiable Loss is finally determined.
          (d) In the event that any Indemnifiable Loss becomes payable to any
Parent Indemnified Persons by any Shareholders other than Bancorp pursuant to
Section 9.2, Parent shall have the right to offset such Indemnifiable Losses
against the pro rata portion of any Earn-Out Consideration that would otherwise
be payable to such other Shareholders, and Parent’s right to indemnification
against such other Shareholders shall be limited to such right of offset (and
Bancorp shall have no liability for such amounts). To the

61



--------------------------------------------------------------------------------



 



extent such Earn-Out Consideration is payable in shares of Parent Common Stock,
the shares to be offset shall be valued as described in Section 9.6(c) hereof
with respect to Bancorp. In the event the aggregate pro rata portion of
Indemnifiable Losses with respect to any such other Shareholders exceeds the
aggregate Earn-Out Consideration payable to such other Shareholders, the amount
of Indemnifiable Losses to which Parent is entitled to receive from Bancorp
shall be reduced by such excess.
     9.7 Indemnified Losses Covered by Insurance. To avoid any duplicative
recovery by the any Indemnified Parties, any such Indemnified Parties shall not
be entitled to indemnification to the extent of any available insurance proceeds
for any such Loss or Losses (whether under the Company’s, any subsidiary’s or
Parent’s insurance policies), less the reasonable expenses incurred to obtain
such proceeds. Parent and Bancorp agree that any Indemnifying Party may pursue
coverage of any Indemnifiable Loss for the benefit of an Indemnified Party under
all available insurance policies, including control of any required litigation
against an insurer. Any such Indemnified Party shall use reasonable best efforts
(but shall not be required to institute legal proceedings) to pursue insurance
claims that may reduce such Indemnified Losses.
     9.8. Characterization of Indemnity Payments. Any indemnification payments
made pursuant to this Agreement shall be considered, to the extent permissible
under Requirements of Law, as adjustments to the Merger Consideration for all
Tax purposes.
     9.9. Fraud, Intentional Misrepresentation. Notwithstanding anything to the
contrary herein, in the event of any acts of fraud, the Parties shall have all
remedies available at law or in equity (including for tort) with respect to such
fraud; provided, however, that in the case of Bancorp, Bancorp’s Knowledge shall
be deemed the actual knowledge of Alan B. Levan and James White without regard
to any requirement of due inquiry.
ARTICLE 10
TERMINATION
     10.1 Methods of Termination. This Agreement may be terminated at any time:
          (a) by mutual consent of Parent and Bancorp;
          (b) by (i) Parent or (ii) Bancorp, if the Closing has not occurred on
or before March 1, 2007 (the “Termination Date”); provided that if any Party has
breached or defaulted with respect to its obligations under this Agreement on or
before such date, such Party may not terminate this Agreement pursuant to this
Section 10.1(b), and each other Party to this Agreement may at its option
enforce its rights against such breaching or defaulting Party and seek any
remedies against such Party, in either case as provided hereunder or under
applicable Requirements of Law; provided further, however, that if the Closing
has not occurred by the Termination Date solely as a result of the breach of
Parent of its covenant herein with respect to obtaining approval of any
applicable Governmental Authority, Parent may not terminate this Agreement
without the consent of Bancorp;
          (c) by Parent, prior to the Termination Date, if (i) any of the
conditions specified in Article 7 hereof becomes incapable of being satisfied or
(ii) if after notice and twenty (20) days opportunity to cure, the Company or
Bancorp are otherwise in material

62



--------------------------------------------------------------------------------



 



default under this Agreement or if such material default is incapable of being
cured; provided that the right to terminate this Agreement under this
Section 10.1(c) shall not be available to Parent if the nonfulfillment of the
conditions to Parent’s obligation to close set forth in Article 7 results from
the breach by Parent of any of its representations, warranties, covenants or
obligations contained herein; or
          (d) by Bancorp on or prior to the Termination Date, if (i) any of the
conditions specified in Article 8 hereof becomes incapable of being satisfied or
(ii) if, after notice and twenty (20) days opportunity to cure, Parent is
otherwise in material default under this Agreement or if such material default
is incapable of being cured; provided that the right to terminate this Agreement
under this Section 10.1(d) shall not be available to Bancorp if the
nonfulfillment of the conditions to Bancorp’s obligation to close set forth in
Article 8 results from the breach by Bancorp of any of its representations,
warranties, covenants or obligations contained herein.
     10.2 Procedure Upon Termination. In the event of termination of this
Agreement pursuant to Section 10.1 above, and subject to the proviso contained
in Section 10.1(b), this Agreement shall terminate and the transactions
contemplated hereunder shall not occur, without further action by any of the
parties hereto. If this Agreement is terminated as provided herein:
          (a) each Party shall either destroy or redeliver all documents and
other material of any other Party relating to the transactions contemplated
hereby, whether obtained before or after the execution hereof, to the Party
furnishing the same;
          (b) all information received by any Party hereto with respect to the
business of any other Party (other than information which is a matter of public
knowledge or which has heretofore been or is hereafter published in any
publication for public distribution or filed as public information with any
governmental authority) shall not at any time be used for the advantage of, or
disclosed to third parties by, such Party to the detriment of the Party
furnishing such information.
     10.3 Effect of Termination. In the event of the termination of this
Agreement as provided in Section 10.1, this Agreement shall forthwith become
void and there shall be no liability of any Party hereto except (a) as set forth
in Section 6.1 and this Section 10.3, and (b) that nothing herein shall relieve
any Party hereto from liability for any breach of this Agreement and all rights
and remedies arising as a result of such breach shall remain available to any
non-breaching Party. The provisions of this Section 10.3 shall survive any
termination of this Agreement.
ARTICLE 11
MISCELLANEOUS PROVISIONS
     11.1 Notice. All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given (a) when delivered in person, (b) by fax, receipt
confirmed, (c) on the next Business Day when sent by overnight courier, or
(d) on the second succeeding Business Day when sent by registered or certified
mail (postage prepaid, return receipt requested), to the

63



--------------------------------------------------------------------------------



 



respective Parties at the following addresses (or at such other address for a
Party as shall be specified by like notice):
If to Parent:
Stifel Financial Corp.
501 N. Broadway
St. Louis, Missouri 63102
Attention: Ronald J. Kruszewski, Chairman, President and CEO
Fax: (314) 342-2115

With copies to:

Bryan Cave LLP
One Metropolitan Square, Suite 3600
211 North Broadway
St. Louis, Missouri 63102
Attention: James L. Nouss, Jr.
                 Robert J. Endicott
Fax: (314) 259-2020
If to Bancorp:
BankAtlantic Bancorp
2100 Cypress Creek Road
Fort Lauderdale, Florida 33309
Telephone: (954) 940-5020
Fax: (954) 940-5050
Attn: Alan B. Levan, Chairman
With a copy to:
Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.
150 W. Flagler Street
Miami, FL 33130
Telephone: (305) 789-3500
Fax: (305) 789-3395
Attn: Alison W. Miller
     11.2 Entire Agreement. This Agreement and the Schedules and Exhibits hereto
embody the entire agreement and understanding of the Parties hereto with respect
to the subject matter hereof, and supersede all prior and contemporaneous
agreements and understandings relative to such subject matter.
     11.3 Amendment and Modification. To the extent permitted by applicable Law,
this Agreement shall be amended, modified or supplemented only by a written
agreement between Parent and Bancorp.

64



--------------------------------------------------------------------------------



 



     11.4 Assignment; Binding Agreement. This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the Parties hereto and their successors, and permitted assigns. Neither
this Agreement nor any of the rights, interests, or obligations hereunder shall
be transferred, delegated, or assigned (by operation of law or otherwise), by
the Parties hereto without the prior written consent of the other Parties,
except that (i) Parent shall have the right to transfer and assign any or all of
its rights and obligations hereunder to any entity which at the time of such
transfer and assignment is controlled by Parent or by the Affiliates of Parent
and (ii) Bancorp shall have the right to assign its rights to receive payments,
but not its obligations, hereunder.
     11.5 Waiver of Compliance; Consents. Any failure of either Bancorp, on the
one hand, or Parent, on the other hand, to comply with any obligation, covenant,
agreement or condition herein may be waived by Parent, on the one hand, or
Bancorp, on the other hand, only by a written instrument signed by the Party
granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. Whenever this Agreement requires or permits consent by or on behalf of
any Party hereto, such consent shall be given in writing in a manner consistent
with the requirements for a waiver of compliance as set forth in this
Section 11.5.
     11.6 Expenses. Except as otherwise provided for herein, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such costs or expenses.
     11.7 Counterparts. This Agreement may be executed in multiple counterparts,
and on separate counterparts, each of which shall be deemed an original, but all
of which taken together shall constitute one and the same instrument.
     11.8 Severability. Subject to the provisions set forth in Section 6.3(a)
regarding judicial modification of the covenant not to compete, if any other
provision of this Agreement shall be determined to be contrary to law and
unenforceable by any court of law, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby are not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.
     11.9 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New Jersey,
without reference to its choice of law rules.
     11.10 No Third Party Beneficiaries or Other Rights. Nothing contained
herein, including, without limitation, the provisions of Section 6.5 regarding
employees of the Company, shall grant to or create in any Person not a Party
hereto, or any such Person’s dependents, heirs, successors or assigns, any right
to any benefits hereunder, and no such Person shall be entitled to sue any Party
to this Agreement with respect thereto. The

65



--------------------------------------------------------------------------------



 



representations and warranties contained in this Agreement are made for purposes
of this Agreement only and shall not be construed to confer any additional
rights on the Parties under applicable state and federal securities laws.
     11.11 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS IN THIS SECTION 11.11.
     11.12 Company Disclosure Letter. The sections of the Company Disclosure
Letter shall be arranged in separate parts corresponding to the numbered and
lettered sections, and except as otherwise identified on such disclosure
schedules or sections, the disclosure in any numbered or lettered section shall
be deemed to relate to and to qualify only the particular representation or
warranty set forth in the corresponding numbered or lettered section, and not
any other representation or warranty (unless an express and specific reference
to any other schedules or sections which clearly identifies the particular item
being referred is set forth therein or unless such item is clearly and
unambiguously responsive on its face to another schedule or section).
     11.13 Headings; Interpretation. The article and section headings contained
in this Agreement are inserted for convenience only and shall not affect in any
way the meaning or interpretation of this Agreement. Each reference in this
Agreement to an Article, Section, Schedule or Exhibit, unless otherwise
indicated, shall mean an Article or a Section of this Agreement or a Schedule or
Exhibit attached to this Agreement, respectively. Unless the context of this
Agreement otherwise requires, (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement; (iv) the terms
“include,” “includes,” “including,” and derivative or similar words shall be
construed to be followed by the phrase “without limitation”; and (v) references
herein to “days” are to consecutive calendar days unless Business Days are
specified. All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under generally accepted accounting
principles. The Parties have participated substantially in the negotiation and
drafting of this Agreement and agree that no ambiguity herein should be
construed against the draftsman.

66



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to
be executed as of the date first above written.

                  STIFEL FINANCIAL CORP.    
 
           
 
  By:   /s/ Ronald J. Kruszewski
 
        Name: Ronald J. Kruszewski         Title: President and Chief Executive
Officer    
 
                SF RB MERGER SUB, INC.    
 
           
 
  By:   /s/ Ronald J. Kruszewski
 
        Name: Ronald J. Kruszewski         Title: President and Chief Executive
Officer    
 
                RYAN BECK HOLDINGS, INC.    
 
           
 
  By:   /s/ Ben A. Plotkin
 
        Name: Ben A. Plotkin         Title: Chief Executive Officer    
 
                BANKATLANTIC BANCORP, INC.    
 
           
 
  By:   /s/ Alan B. Levan
 
        Name: Alan B. Levan         Title: Chairman of the Board of Directors  
 

 



--------------------------------------------------------------------------------



 



TABLE OF SCHEDULES AND EXHIBITS
Schedule
Exhibit A   Form of Registration Rights Agreement
Exhibit B   Form of Warrant
Exhibit C   Articles of Incorporation of Merger Sub

 



--------------------------------------------------------------------------------



 



Exhibit A
REGISTRATION RIGHTS AGREEMENT
          THIS REGISTRATION RIGHTS AGREEMENT, dated as of
[                    ], 2007, is entered into by and between BankAtlantic
Bancorp, Inc., a Florida corporation (“Bancorp”), on behalf of the Other
Recipients, and Stifel Financial Corp., a Delaware corporation (the “Company”).
          WHEREAS, the Company is party to an Agreement and Plan of Merger by
and among Bancorp, SF RB Merger Sub, Inc., a New Jersey corporation wholly owned
by the Company (“Merger Sub”), Ryan Beck Holdings, Inc., a New Jersey
corporation (“Holdings”), and the Company, dated as of January ___, 2007 (the
“Merger Agreement”);
          WHEREAS, upon the merger of Holdings with and into Merger Sub, as
contemplated under the Merger Agreement (the “Closing”), the Company will issue
to Bancorp and certain optionholders as set forth in the Merger Agreement (the
“Other Recipients”), and Bancorp and the Other Recipients will beneficially own,
(i) an aggregate of                      shares (the “Shares”) of the Company’s
common stock, par value 0.15 per share (the “Common Stock”), and, subject to the
approval of the Company’s shareholders, (ii) warrants to purchase up to 500,000
shares of Common Stock at an exercise price of $36.00 per share (the
“Warrants”);
          WHEREAS, the Merger Agreement provides that, among other things, at or
prior to the Closing, the Company and Bancorp and the Other Recipients will
enter into a registration rights agreement in substantially the form of
Exhibit A to the Merger Agreement; and
          WHEREAS, the parties to this Agreement desire to set forth the rights
of Bancorp and the Other Recipients and the obligations of the Company with
respect to the registration of Registrable Securities pursuant to the Securities
Act;
          NOW, THEREFORE, in consideration of the premises and the
representations, warranties and agreements contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
          1. Definitions.
     As used in this Agreement, the following terms shall have the following
meanings:
     “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person; provided,
however, that solely for purposes of this Agreement, notwithstanding anything to
the contrary set forth herein, neither the Company nor any of its controlled
Affiliates shall be deemed an Affiliate of Bancorp by virtue of the beneficial
ownership by Bancorp of the Company’s Common Stock.
     “Agreement” means this Registration Rights Agreement and any amendments
hereto.

A-1



--------------------------------------------------------------------------------



 



     “Blackout Period” has the meaning set forth in Section 2(a)(iv).
     “Board” means the Board of Directors of the Company.
     “Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.
     “Closing” has the meaning set forth in the recitals.
     “Closing Date” means the date on which the Closing occurs.
     “Common Stock” has the meaning set forth in the recitals.
     “Company” has the meaning set forth in the preamble and shall also include
the Company’s successors.
     “Company Notice” has the meaning set forth in Section 2(b)(i).
     “Damages” has the meaning set forth in Section 5(a)(i).
     “Director” means any member of the Board (other than any advisory, honorary
or other non-voting member of the Board).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
     “Hedging Transaction” means any short sale (whether or not against the box)
or any purchase, sale or grant of any right (including, without limitation, any
put or call option) with respect to any security (other than a broad-based
market basket or index) that includes, relates to or derives any significant
part of its value from the Common Stock.
     “Holder” or “Holders” means Bancorp and each of the Other Recipients that
receive Registrable Securities pursuant to the Merger Agreement.
     “Incidental Registration” means a registration required to be effected by
the Company pursuant to Section 2(b).
     “Incidental Registration Statement” means a registration statement of the
Company, as provided in Section 2(b), which covers any of the Registrable
Securities on an appropriate form in accordance with the Securities Act and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.
     “Initial Shelf Registration” means the initial Shelf Registration Statement
on Form S-3 covering the sale of Registrable Securities, filed by the Company
pursuant to Section 2(a)(i).

A-2



--------------------------------------------------------------------------------



 



     “Initial Shelf Registration Target Effective Date” means the date that the
Initial Shelf Registration is declared effective by the SEC, but in no event
later than the date that is 180 days following the Closing Date.
     “Merger Agreement” has the meaning set forth in the recitals.
     “NASD” means the National Association of Securities Dealers, Inc.
     “Other Recipients” has the meaning set forth in the recitals.
     “Person” means any individual, limited or general partnership, limited
liability company, corporation, trust, joint venture, association, joint stock
company or unincorporated organization.
     “Prospectus” means the prospectus included in a Registration Statement,
including any preliminary Prospectus, and any such Prospectus as amended or
supplemented by any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities and by all other
amendments and supplements to such Prospectus, including post-effective
amendments, and in each case all material incorporated by reference therein.
     “Registrable Securities” means (a) the Shares, (b) the Warrant Shares if
the Warrants are issued, and (c) any securities issued or issuable with respect
to the pay-out of any “Earn-Out Consideration” (as defined and described in the
Merger Agreement) or with respect to any Common Stock referred to in the
foregoing clauses (w) upon any conversion or exchange thereof, (x) by way of
stock dividend or stock split, (y) in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or
(z) otherwise, in all cases subject to Section 2(a)(iv). As to any particular
Registrable Securities, once issued such securities shall cease to be
Registrable Securities when (A) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been disposed of in accordance with such Registration
Statement, (B) such securities shall have been sold in reliance upon Rule 144,
(C) such securities shall have been otherwise transferred, new certificates for
such securities not bearing a legend restricting further transfer shall have
been delivered by the Company and subsequent disposition of such securities
shall not require registration or qualification of such securities under the
Securities Act or any similar state law then in force, or (D) such securities
shall have ceased to be outstanding.
     “Registration Expenses” means all expenses incident to the Company’s
performance of or compliance with this Agreement, including, without limitation,
(i) all registration, listing, qualification and filing fees (including NASD
filing fees), (ii) fees and disbursements of counsel for the Company,
(iii) accounting fees, (iv) blue sky fees and expenses (including counsel fees
in connection with the preparation of a blue sky memorandum and legal investment
survey and NASD filings), and (v) all printing, distributing, mailing and
delivery expenses for any Registration Statement, any Prospectus, transmittal
letters, securities certificates and other documents relating to the performance
of and compliance with this Agreement; provided, however, Registration Expenses
shall not include any Selling Expenses.
     “Registration Statement” means any registration statement of the Company,
including a Shelf Registration Statement, which covers the sale of any
Registrable Securities by Holders, and all amendments and supplements to any
such Registration Statement, including post-effective

A-3



--------------------------------------------------------------------------------



 



amendments, in each case including the Prospectus contained therein, all
exhibits thereto and all material incorporated by reference therein.
     “Representative” means Bancorp, acting on its own behalf and as agent and
representative of the Holders.
     “Required Registration” means the registrations required to be effected
pursuant to Section 2(a).
     “Required Registration Statement” means a Registration Statement which
covers the sale of Registrable Securities by Holders requested to be included
therein pursuant to the provisions of Section 2(a) on an appropriate form (in
accordance with Section 4(a) hereof) pursuant to the Securities Act, and which
form shall be available for the sale of the Registrable Securities in accordance
with the intended method or methods of distribution thereof, and all amendments
and supplements to such Registration Statement, including post-effective
amendments, in each case including the Prospectus contained therein, all
exhibits thereto and all material incorporated by reference therein.
     “SEC” means the Securities and Exchange Commission.
     “Second Shelf Registration” means the second Shelf Registration Statement
on Form S-3 covering the sale of one-third of the Registrable Securities filed
by the Company pursuant to Section 2(a)(ii).
     “Securities Act” means the Securities Act of 1933, as amended from time to
time.
     “Selling Expenses” means underwriting discounts, selling commissions and
stock transfer taxes, if any, applicable to the Registrable Securities
registered by the Holders.
     “Shares” has the meaning set forth in the recitals.
     “Shelf Registration Statement” means a registration statement pursuant to
SEC Rule 415 under the Securities Act.
     “Significant Stockholder” means, at any time of determination, any Person
other than Bancorp and its Affiliates that beneficially owns 20 percent or more
of the Total Voting Power of the Voting Securities of the Company issued and
outstanding at that time.
     “Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (i) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships the general partner interests of which held by such Person or any
Subsidiary of such Person do not have a majority of the voting or similar
interests in such partnership), or (ii) at least a majority of the securities or
other interests of which have by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization directly or indirectly owned
or controlled by such Person or by any one or more of its Subsidiaries, or by
such Person and one or more of its Subsidiaries.

A-4



--------------------------------------------------------------------------------



 



     “Suspension Period” has the meaning set forth in Section 2(d).
     “Subsidiary Holder” means, with respect to Bancorp, each Subsidiary of
Bancorp that is a Holder.
     “Third Shelf Registration” means the third Shelf Registration Statement on
Form S-3 covering the sale of one-third of the Registrable Securities filed by
the Company pursuant to Section 2(a)(iii).
     “Total Voting Power” means the total number of votes entitled to be cast by
the holders of the outstanding shares of Capital Stock and any other securities
entitled, in the ordinary course, to vote on matters put before the holders of
shares of the Company’s Capital Stock generally.
     “Underwriter” has the meaning set forth in Section 5(a).
     “Underwritten Offering” means a sale of securities of the Company to an
Underwriter or Underwriters for reoffering to the public.
     “Voting Securities” means, at any time, shares of any class of Capital
Stock or other securities or interests of a Person which are then entitled to
vote generally, and not solely upon the occurrence and during the continuation
of certain specified events, in the election of directors or Persons performing
similar functions with respect to such Person, and any securities convertible
into or exercisable or exchangeable at the option of the holder thereof for such
shares of Capital Stock.
     “Warrant Shares” means the shares of Common Stock issuable upon the
exercise of the Warrants, if issued by the Company.
     “Warrants” has the meaning set forth in the recitals.
     “WKSI” means a well-known seasoned issuer as defined in Rule 405 under the
Securities Act.
          2. Registration Under the Securities Act.
          (a) Shelf Registration.
          (i) Filing of Initial Shelf Registration Statement. The Company will,
as soon as practicable (but in no event later than one hundred twenty (120) days
after the Closing Date), file an Initial Shelf Registration registering the sale
of (i) one-third of the Registrable Securities held by Bancorp and (ii) all of
the Registrable Securities held by the Other Recipients. The Company thereafter
shall use commercially reasonable efforts to cause the Initial Shelf
Registration to become effective as soon as practicable following such filing,
provided that notwithstanding anything to the contrary in this Agreement, the
Company shall have no obligation to have such Initial Shelf Registration
declared effective until one hundred eighty (180) days after the Closing Date.
The Company shall use commercially reasonable efforts to maintain the
effectiveness of the Initial Shelf Registration until the termination of the
registration rights provisions under this Agreement.

A-5



--------------------------------------------------------------------------------



 



          (ii) Second Shelf Registration. The Company will file a Second Shelf
Registration (or file a post-effective amendment to the Initial Shelf
Registration) covering the sale of an additional one-third of the Registrable
Securities not less than sixty (60) days prior to the first anniversary of the
Initial Shelf Registration Target Effective Date. The Company thereafter shall
use commercially reasonable efforts to cause the Second Shelf Registration to
become effective as soon as practicable following such filing, but in no event
shall the Company be obligated to have such Second Shelf Registration declared
effective until the first anniversary of the Initial Shelf Registration Target
Effective Date. The Company shall use commercially reasonable efforts to
maintain the effectiveness of the Second Shelf Registration until the
termination of the registration rights provisions under this Agreement.
          (iii) Third Shelf Registration. The Company will file a Third Shelf
Registration (or file a post-effective amendment to the Initial Shelf
Registration or to the Second Shelf Registration, if applicable) covering the
sale of the final one-third of the Registrable Securities not less than sixty
(60) days prior to the second anniversary of the Initial Shelf Registration
Target Effective Date. The Company thereafter shall use commercially reasonable
efforts to cause the Third Shelf Registration to become effective as soon as
practicable following such filing, but in no event shall the Company be
obligated to have such Third Shelf Registration declared effective until the
second anniversary of the Initial Shelf Registration Target Effective Date. The
Company shall use commercially reasonable efforts to maintain the effectiveness
of the Third Shelf Registration until the termination of these registration
rights provisions under this Agreement.
          (iv) Blackout Period. Notwithstanding the foregoing, the Company upon
notice to Bancorp may delay the filing or the effectiveness of any Shelf
Registration Statement (a “Blackout Period”) for so long as the CEO of the
Company determines in good faith in consultation with counsel that such
registration would require the disclosure of information not otherwise then
required by law to be publicly disclosed, the disclosure of which would be
materially adverse to the Company; provided, however, that the duration of any
Blackout Period shall not exceed sixty (60) days, and that the aggregate number
of days included in all Blackout Periods during any consecutive twelve
(12) months shall not exceed one hundred eighty (180) days.
          (b) Incidental Registration.
          (i) Right to Include Registrable Securities. If at any time the
Company proposes to register any Common Stock under the Securities Act (other
than any registration of public sales or distributions solely by and for the
account of the Company of securities issued (x) pursuant to any employee benefit
or similar plan, including employee stock and stock option plans, or any
dividend reinvestment plan or (y) in any acquisition by the Company), either in
connection with a primary offering for cash for the account of the Company or a
secondary offering or a combination thereof, the Company will, each time it
intends to effect such a registration, give written notice to all Holders of
Registrable Securities at least fifteen (15) business days prior to the
anticipated filing date of a Registration Statement with the SEC pertaining
thereto, informing such Holders of its intent to file such Registration
Statement and of the Holders’ rights to request the registration of the
Registrable Securities held by the Holders under this Section 2(b) (the “Company
Notice”); provided, that if in the reasonable opinion of the Company such
fifteen (15) business day period would materially interfere with the ability of
the Company to effect a registration and issue and sell securities pursuant to
such registration, such period may be reduced to a period of not less than ten
(10) business days as reasonably determined by the Company. Upon the written
request of any

A-6



--------------------------------------------------------------------------------



 



Holder made within seven (7) business days after any such Company Notice is
given (which request shall specify the Registrable Securities intended to be
disposed of by such Holder and, unless the applicable registration is intended
to effect a primary offering of shares of Common Stock for cash for the account
of the Company, the intended method of distribution thereof), the Company will
use its commercially reasonable efforts to effect the registration under the
Securities Act of all Registrable Securities which the Company has been so
requested to register by such Holders to the extent required to permit the
disposition (in accordance with the intended methods of distribution thereof) of
the Registrable Securities so requested to be registered, including, if
necessary, by filing with the SEC a post-effective amendment or a supplement to
the Incidental Registration Statement or the related Prospectus or any document
incorporated therein by reference or by filing any other required document or
otherwise supplementing or amending the Incidental Registration Statement, if
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Incidental Registration Statement
by the Securities Act, any state securities or blue sky laws, or any rules and
regulations thereunder; provided, however, that if, at any time after giving
written notice of its intention to register any securities and prior to the
effective date of the Incidental Registration Statement filed in connection with
such registration, the Company shall determine for any reason not to register or
to delay registration of such securities, the Company may, at its election, give
written notice of such determination to each Holder of Registrable Securities
and, thereupon, (A) in the case of a determination not to register, the Company
shall be relieved of its obligation (other than as set forth in Section 2(a)
hereof) to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the Registration Expenses
incurred in connection therewith) and (B) in the case of a determination to
delay such registration, the Company shall be permitted to delay registration of
any Registrable Securities requested to be included in such Incidental
Registration Statement for the same period as the delay in registering such
other securities.
          The registration rights granted pursuant to the provisions of this
Section 2(b) shall be in addition to the registration rights granted pursuant to
the other provisions of this Section 2, and no registration effected under this
Section 2(b) shall relieve the Company of its obligations to effect a Required
Registration under Section 2(a), other than as set forth in Section 2(a)(iv).
          (ii) Priority in Incidental Registrations. If a registration pursuant
to this Section 2(b) involves an Underwritten Offering of the securities so
being registered, whether or not for sale for the account of the Company, and
the sole Underwriter or the lead managing Underwriter, as the case may be, of
such Underwritten Offering shall advise the Company in writing (with a copy to
each Holder of Registrable Securities requesting registration) on or before the
date that is five (5) days prior to the date then scheduled for such offering
that, in its opinion, the amount of securities (including Registrable
Securities) requested to be included in such registration exceeds the amount
which can be reasonably expected to be sold in (or during the time of) such
offering without adversely affecting the success of the distribution of the
securities being offered, then the Company will include in such registration,
first, all the securities desired to be sold by the Company pursuant to such
Registration Statement without reference to the incidental registration rights
of any holder (including Holders), and second, the amount of other securities
(including Registrable Securities) requested to be included in such registration
that the Company is so advised can be sold in (or during the time of) such
offering, allocated, if necessary, pro rata among the holders (including the
Holders) thereof requesting such registration on the basis of the percentage of
the securities (including Registrable Securities) beneficially owned at the time
that each holder (including Holders) requesting inclusion of their securities
desires to register in such registration; provided, however, that

A-7



--------------------------------------------------------------------------------



 



in the event the Company determines, by virtue of this paragraph, not to include
in any such registration all of the Registrable Securities of any Holder
requested to be included in such registration, such Holder may, upon written
notice to the Company given within three (3) days of the time such Holder first
is notified of such matter, reduce the amount of Registrable Securities it
desires to have included in such registration, whereupon only the Registrable
Securities, if any, it desires to have included will be so included and the
amount of Registrable Securities which each Holder is entitled to include in
such registration shall be re-calculated utilizing the reduced total number of
Registrable Securities to be included in such registration such that the
reduction of the amount of Registrable Securities which any Holder is entitled
to include in such registration is reduced on a pro-rata basis.
          (c) Expenses. The Company agrees to pay all Registration Expenses in
connection with each registration effected in accordance with this Section 2.
All Selling Expenses relating to securities registered on behalf of the Holders
shall be borne by the Holders of shares of Common Stock included in such
registration, other selling stockholders and the Company pro rata on the basis
of the percentage of shares of Common Stock so registered by each such party,
except that the Company need not contribute to fees and disbursements of counsel
for the Holders and other selling stockholders.
          (d) Effective Registration Statement; Suspension. A Registration
Statement pursuant to Section 2(a) will not be deemed to have become effective
(and the related registration will not be deemed to have been effected or
requested) unless it has been declared effective by the SEC prior to a request
by the Holders of a majority of the Registrable Securities included in such
registration that such Registration Statement be withdrawn; provided, however,
that if, after it has been declared effective, the offering of any Registrable
Securities pursuant to such Registration Statement is interfered with by any
stop order, injunction or other order or requirement of the SEC or any other
governmental agency or court, such Registration Statement will be deemed not to
have become effective and the related registration will not be deemed to have
been effected or requested pursuant to this Agreement.
          Any period during which the Company fails to keep any Required
Registration Statement effective and usable for resale of Registrable Securities
shall be referred to as a “Suspension Period.” A Suspension Period shall
(a) commence on and include the earlier of the date that (i) the Company gives
notice or (ii) the Company or a Holder is advised by counsel or the SEC, in
either case, that a Required Registration Statement is no longer effective or
usable for resale of Registrable Securities and (b) end on and include the date
when each Holder of Registrable Securities covered by such Required Registration
Statement either receives copies of the supplemented or amended Prospectus
contemplated by Section 4(j) or is advised in writing by the Company (having a
reasonable basis to so advise) that the use of the Prospectus may be resumed. In
the event of one or more Suspension Periods, the applicable time period for
keeping the Registration Statement effective referenced in the last sentence of
each of Section 2(a)(i), Section 2(a)(ii), and Section 2(a)(iii) shall be
extended by the number of days included in each Suspension Period, and, in the
event any Suspension Period occurs sooner than thirty (30) days after the end of
the previous Suspension Period or thirty (30) days after the initial
effectiveness of any Required Registration Statement, none of the days between
such Suspension Periods (as the case may be) or prior to such Suspension Period
shall be included in computing such applicable time period.

A-8



--------------------------------------------------------------------------------



 



          (e) Equal Future Rights. Should the Company grant any new registration
rights to any Significant Stockholder other than any Holder, or amend or modify
the registration rights of any Holder or other Significant Stockholder in such a
way to make such registration rights more favorable to one Holder or Significant
Stockholder than to another Holder, the registration rights granted under this
Agreement shall be automatically amended so as to be not less favorable to any
Holder than those granted to such Significant Stockholder or other Holder.
          3. Lock-Up of Holders; Hedging Transactions. Notwithstanding anything
to the contrary herein, Bancorp agrees that it will not (a) sell, other than in
any private sale(s) of shares of Common Stock, or (b) enter into any Hedging
Transaction relating to the Common Stock, including any Hedging Transaction or
other transaction which is designed to or reasonably expected to lead to or
result in a disposition even if the securities would be disposed of by someone
other than Bancorp, in either case with respect to: (i) any Registrable
Securities that are Common Stock prior to the 180th day after the Closing Date,
(ii) more than one-third of Bancorp’s Registrable Securities that are Common
Stock prior to the date which is the first anniversary of the 180th day after
the Closing Date or (iii) more than two-thirds of Bancorp’s shares of
Registrable Securities that are Common Stock prior to the date which is the
second anniversary of the 180th day after the Closing Date.
          4. Registration Procedures.
          In connection with the obligations of the Company pursuant to
Section 2, the Company shall use its commercially reasonable efforts to effect
or cause to be effected the registration of the Registrable Securities under the
Securities Act to permit the sale of such Registrable Securities by the Holders
in accordance with their intended method of distribution, and the Company shall:
          (a) (i) prepare and file a Registration Statement with the SEC which
(x) shall be on Form S-3 (or any successor to such form), (y) shall be available
for the sale or exchange of the Registrable Securities in accordance with the
intended method or methods of distribution by the selling Holders thereof and
(z) shall comply as to form with the requirements of the applicable form and
include all financial statements required by the SEC to be filed therewith,
(ii) unless such Registration Statement is automatically effective upon filing
with the SEC, use its commercially reasonable efforts to cause such Registration
Statement to become effective and remain effective in accordance with Section 2,
(iii) if the Company is eligible as a WKSI as of the applicable time, utilize
the automatic shelf registration process under Rule 415 and Rule 462 under the
Securities Act, (iv) not take any action that would cause a Registration
Statement to contain a material misstatement or omission or to be not effective
and usable for resale of Registrable Securities during the period that such
Registration Statement is required to be effective and usable, (v) use its
commercially reasonable efforts to cause each Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective
date of such Registration Statement, amendment or supplement to comply in all
material respects with any requirements of the Securities Act and the rules and
regulations of the SEC and (vi) cause each Registration Statement and the
related Prospectus and any amendment or supplement thereto not to contain any
untrue statement of a material fact required to be stated therein or necessary
to make the statements therein not misleading during the period that such
Registration Statement is required to be effective and usable;

A-9



--------------------------------------------------------------------------------



 



          (b) subject to paragraph (j) of this Section 4, prepare and file with
the SEC such amendments and post-effective amendments to each such Registration
Statement, as may be necessary to keep such Registration Statement effective for
the applicable period; cause each such Prospectus to be supplemented by any
required prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 under the Securities Act; and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by each
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the selling Holders thereof, as
set forth in such registration statement;
          (c) in any underwritten Incidental Registration, furnish to each
Holder of Registrable Securities and to each Underwriter of an Underwritten
Offering of Registrable Securities, if any, without charge, as many copies of
each Prospectus, including each preliminary Prospectus, and any amendment or
supplement thereto and such other documents as such Holder or Underwriter may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities; the Company hereby consents to the use of the
Prospectus, including each preliminary Prospectus, by each Holder of Registrable
Securities and each Underwriter of an Underwritten Offering of Registrable
Securities covered by the Prospectus or the preliminary Prospectus (and Holders
hereby agreeing not to make a broad public dissemination of a form of
preliminary Prospectus which is designed to be a “quiet filing” without the
Company’s consent, such consent to not be withheld unreasonably);
          (d) (i) use its commercially reasonable efforts to register or qualify
the sale of the Registrable Securities, no later than the time the applicable
Registration Statement is declared effective by the SEC, under all applicable
state securities or blue sky laws of such jurisdictions as each Underwriter, if
any, or any Holder of Registrable Securities covered by a Registration
Statement, shall reasonably request; (ii) use its commercially reasonable
efforts to keep each such registration or qualification effective during the
period such Registration Statement is required to be kept effective; and
(iii) do any and all other acts and things which may be reasonably necessary or
advisable to enable each such Underwriter, if any, and Holder to consummate the
disposition in each such jurisdiction of such Registrable Securities owned by
such Underwriter or Holder; provided, however, that the Company shall not be
obligated to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified or to consent to be subject to
general service of process (other than service of process in connection with
such registration or qualification or any sale of Registrable Securities in
connection therewith) in any such jurisdiction;
          (e) notify each Holder of Registrable Securities promptly, and, if
requested by such Holder, confirm such advice in writing, (i) when a
Registration Statement has become effective and when any post-effective
amendments and supplements thereto become effective, (ii) of the issuance by the
SEC or any state securities authority of any stop order, injunction or other
order or requirement suspending the effectiveness of a Registration Statement or
the initiation of any proceedings for that purpose, (iii) if, between the
effective date of a Registration Statement and the closing of any sale of
securities covered thereby pursuant to any agreement to which the Company is a
party, the representations and warranties of the Company contained in such
agreement cease to be true and correct in all material respects or if the
Company receives any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose and (iv) of the happening of any
event during the period a Registration Statement is effective as a result of
which such Registration Statement or the

A-10



--------------------------------------------------------------------------------



 



related Prospectus contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading;
          (f) in any underwritten Incidental Registration, furnish counsel for
each such Underwriter, if any, and for the Holders of Registrable Securities
copies of any request by the SEC or any state securities authority for
amendments or supplements to a Registration Statement and Prospectus or for
additional information;
          (g) use its commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of a Registration Statement at the
earliest possible time;
          (h) in any underwritten Incidental Registration, upon request, furnish
to the sole Underwriter or lead managing Underwriter of an Underwritten Offering
of Registrable Securities, if any, without charge, at least one signed copy of
each Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, all documents incorporated therein by
reference and all exhibits; and furnish to each Holder of Registrable
Securities, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without documents
incorporated therein by reference or exhibits thereto, unless requested);
          (i) cooperate with the selling Holders of Registrable Securities and
the sole Underwriter or lead managing Underwriter of an Underwritten Offering of
Registrable Securities, if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends; and enable such Registrable Securities to be in
such denominations (consistent with the provisions of the governing documents
thereof) and registered in such names as the selling Holders or the sole
Underwriter or lead managing Underwriter of an Underwritten Offering of
Registrable Securities, if any, may reasonably request at least three
(3) business days prior to any sale of Registrable Securities;
          (j) upon the occurrence of any event contemplated by paragraph (e)(iv)
of this Section, use its commercially reasonable efforts to prepare a supplement
or post-effective amendment to a Registration Statement or the related
Prospectus, or any document incorporated therein by reference, or file any other
required document so that, as thereafter delivered to the purchasers of the
Registrable Securities, such Prospectus will not contain any untrue statement of
a material fact, or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;
          (k) cause all Registrable Securities to be listed on the New York
Stock Exchange and any securities exchange on which securities of the same class
issued by the Company are then so qualified or listed if so requested by the
Representative or if so requested by the Underwriter or Underwriters of an
Underwritten Offering of Registrable Securities, if any;
          (l) otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the SEC, including making available to
its security holders an earnings statement covering at least twelve (12) months
which shall satisfy the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder; and
          (m) cooperate and assist in any filings required to be made with the
NASD.

A-11



--------------------------------------------------------------------------------



 



          Each selling Holder of Registrable Securities as to which any
registration is being effected pursuant to this Agreement agrees, as a condition
to the registration obligations with respect to such Holder provided herein, to
furnish to the Company such information regarding such Holder required to be
included in the Registration Statement, the ownership of Registrable Securities
by such Holder and the proposed distribution by such Holder of such Registrable
Securities as the Company may from time to time reasonably request in writing.
          Each Holder agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in paragraph (e)(iv) of this
Section, such Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the affected Registration Statement until such Holder’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
paragraph (j) of this Section and, if so directed by the Company, such Holder
will deliver to the Company (at the expense of the Company), all copies in its
possession, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Registrable Securities which was current at the
time of receipt of such notice.
          5. Indemnification; Contribution.
          (a) Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Person who participates as an underwriter (any such
Person being an “Underwriter”), each Holder and their respective partners,
directors, officers and employees and each Person, if any, who controls any
Holder or Underwriter within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act as follows:
          (i) against any and all losses, liabilities, claims, damages,
judgments and reasonable expenses (“Damages”) whatsoever, to which any such
Person becomes subject, arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement pursuant to
which Registrable Securities were registered under the Securities Act, including
all documents incorporated therein by reference, or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading or arising out of any untrue
statement or alleged untrue statement of a material fact contained in any
Prospectus, including all documents incorporated therein by reference, or any
“issuer free writing prospectus” (as defined in Securities Act Rule 433), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading;
          (ii) against any and all Damages whatsoever, to which any such Person
becomes subject, to the extent of the aggregate amount paid in settlement of any
litigation, investigation or proceeding by any governmental agency or body,
commenced or threatened, or of any other claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
if such settlement is effected with the written consent of the Company; and
          (iii) against any and all reasonable expense whatsoever, to which any
such Person becomes subject (including fees and disbursements of counsel),
incurred in investigating, preparing or defending against any litigation,
investigation or proceeding by any governmental agency or body, commenced or
threatened, in each case whether or not such Person is a party, or any claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission, to the extent that any such expense is not paid
under subparagraph (i) or (ii) above;

A-12



--------------------------------------------------------------------------------



 



provided, however, that this indemnity agreement does not apply to any Holder or
Underwriter with respect to any Damages to the extent (i) arising out of any
untrue statement or alleged untrue statement of a material fact contained in any
Prospectus, or the omission or alleged omission therefrom of a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, in any such case made in reliance
upon and in conformity with written information furnished to the Company by such
Holder or Underwriter expressly for use in a Registration Statement (or any
amendment thereto) or any Prospectus (or any amendment or supplement thereto) or
(ii) arising out of or based upon offers or sales effected directly by such
Holder or Underwriter “by means of” (as defined in Securities Act Rule 159A) a
“free writing prospectus” (as defined in Securities Act Rule 405) that was not
issued by or authorized in writing by the Company. In addition to the foregoing,
the Company shall indemnify each Holder and its respective partners, directors,
officers and employees and each Person, if any, who controls any Holder within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act to the extent the indemnification provided by the Company to any Underwriter
in connection with a Registration exceeds the indemnity provided hereunder.
          (b) Indemnification by Holders. Bancorp, for itself and jointly and
severally for and on behalf of each of its Subsidiary Holders that may be a
selling Holder hereunder, agrees to indemnify and hold harmless the Company, and
each Underwriter, and each of their respective partners, directors, officers and
employees (including each officer of the Company who signed the Registration
Statement), and each Person, if any, who controls the Company or any Underwriter
within the meaning of Section 15 of the Securities Act, against any and all
Damages described in the indemnity contained in paragraph (a) of this Section
(provided that any settlement of the type described therein is effected with the
written consent of such selling Holder), as incurred, but only (i) with respect
to untrue statements or alleged untrue statements of a material fact contained
in any Prospectus or the omission or alleged omission therefrom of a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading, in any such case made in reliance
upon and in conformity with written information furnished to the Company by
Bancorp or any Subsidiary Holder that may be a selling Holder hereunder
expressly for use in such Registration Statement (or any amendment thereto) or
such Prospectus (or any amendment or supplement thereto) or (ii) that arises out
of or is based upon offers or sales by such selling Holder “by means of” (as
defined in Securities Act Rule 159A) a “free writing prospectus” (as defined in
Securities Act Rule 405) that was not issued by or authorized in writing by the
Company. Notwithstanding the foregoing, in no event shall Bancorp or any
Subsidiary Holder be liable under this Section 5(b) for any Damages in excess of
the net proceeds realized by Bancorp or such Subsidiary Holder in the sale of
Registrable Securities to which such Damages relate or for any Damages resulting
from any untrue statements or alleged untrue statements of a material fact based
on information provided by a Holder other than Bancorp or any Bancorp Subsidiary
Holder.
          (c) Conduct of Indemnification Proceedings. Each indemnified party or
parties shall give reasonably prompt notice to each indemnifying party or
parties of any action or proceeding commenced against it in respect of which
indemnity may be sought hereunder, but any failure to give such notice shall not
relieve the indemnifying party or parties to any obligation that it or they may
have under this indemnity agreement, except to the extent that the indemnifying
party is materially prejudiced by such failure to give notice. If the
indemnifying party or parties so elects within a reasonable time after receipt
of such notice, the indemnifying party or parties may assume the defense of such
action or proceeding at such indemnifying party’s or parties’ expense with
counsel chosen by the indemnifying party or parties and approved by the
indemnified party

A-13



--------------------------------------------------------------------------------



 



defendant in such action or proceeding, which approval shall not be unreasonably
withheld; provided, however, that, if such indemnified party or parties
determines in good faith that a conflict of interest exists and that therefore
it is advisable for such indemnified party or parties to be represented by
separate counsel or that, upon advice of counsel, there may be legal defenses
available to it or them which are different from or in addition to those
available to the indemnifying party, then the indemnifying party or parties
shall not be entitled to assume such defense and the indemnified party or
parties shall be entitled to separate counsel (limited in each jurisdiction to
one counsel for all Underwriters and another counsel for all other indemnified
parties under this Agreement) at the indemnifying party’s or parties’ expense.
If an indemnifying party or parties is not so entitled to assume the defense of
such action or does not assume such defense, after having received the notice
referred to in the first sentence of this paragraph, the indemnifying party or
parties will pay the reasonable fees and expenses of counsel for the indemnified
party or parties (limited in each jurisdiction to one counsel for all
Underwriters and another counsel for all other indemnified parties under this
Agreement). No indemnifying party or parties will be liable for any settlement
effected without the written consent of such indemnifying party or parties,
which consent shall not be unreasonably withheld. If an indemnifying party is
entitled to assume, and assumes, the defense of such action or proceeding in
accordance with this paragraph, such indemnifying party or parties shall not,
except as otherwise provided in this subsection (c), be liable for any fees and
expenses of counsel for the indemnified parties incurred thereafter in
connection with such action or proceeding.
          (d) Contribution. (i) In order to provide for just and equitable
contribution in circumstances in which the indemnity agreement provided for in
this Section is for any reason held to be unenforceable by the indemnified
parties although applicable in accordance with its terms in respect of any
losses, liabilities, claims, damages, judgments and expenses suffered by an
indemnified party referred to therein, each applicable indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such losses, liabilities,
claims, damages, judgments and expenses in such proportion as is appropriate to
reflect the relative fault of the Company on the one hand and of the liable
selling Holders (including, in each case, that of their respective officers,
directors, employees and agents) on the other, in connection with the statements
or omissions which resulted in such losses, liabilities, claims, damages,
judgments or expenses, as well as any other relevant equitable considerations.
The relative fault of the Company on the one hand and of the liable selling
Holders (including, in each case, that of their respective officers, directors,
employees and agents) on the other, shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company, on the one hand, or by or on behalf of the
selling Holders, on the other, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The amount paid or payable by a party as a result of the losses,
liabilities, claims, damages, judgments and expenses referred to above shall be
deemed to include, subject to the limitations set forth in paragraph (c) of this
Section, any legal or other fees or expenses reasonably incurred by such party
in connection with investigating or defending any action or claim.
          (ii) The Company and each Holder agree that it would not be just and
equitable if contribution pursuant to this paragraph (d) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in sub-paragraph (i) above.
Notwithstanding the provisions of this paragraph (d), in the case of

A-14



--------------------------------------------------------------------------------



 



distributions to the public, an indemnifying Holder shall not be required to
contribute any amount in excess of the amount by which (A) the total price at
which the Registrable Securities sold by such indemnifying Holder and
distributed to the public were offered to the public exceeds (B) the amount of
any damages which such indemnifying Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission. No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
          (iii) For purposes of this Section, each Person, if any, who controls
a Holder or an Underwriter within the meaning of Section 15 of the Securities
Act (and their respective partners, directors, officers and employees) shall
have the same rights to contribution as such Holder or Underwriter; and each
director of the Company, each officer of the Company who signed the Registration
Statement and each Person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act, shall have the same rights to contribution
as the Company.
          6. Standstill.
          Bancorp agrees that from and after the date of this Agreement, until
the later to occur of (1) the date on which the Registrable Securities that are
Common Stock beneficially owned by Bancorp and its Affiliates ceases to
constitute greater than 5% of the issued and outstanding shares of Common Stock
(after giving effect to the conversion by Bancorp and its Affiliates of any
Warrants owned, directly or indirectly, by such Persons) and (2) the tenth
anniversary of the Closing Date, it will not, and it will cause its Affiliates
not to, without the prior written consent of the Company:
     (a) acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether through market purchases, tender or exchange offer or
otherwise, record or beneficial ownership of, or the right to vote, more than
19.9% of the outstanding Voting Securities or outstanding Capital Stock of the
Company or direct or indirect rights to acquire more than 19.9% of the
outstanding Voting Securities of the Company or any Subsidiary thereof, or of
any successor to or Person in control of the Company, or any assets of the
Company or any Subsidiary or division thereof or of any such successor or
controlling Person, provided that in the event the Company elects to satisfy any
contingent payment rights in the Merger Agreement by a cash payment, Bancorp may
purchase additional shares not to exceed 24.9% of the outstanding Voting
Securities or outstanding Capital Stock of the Company;
     (b) make or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules of the
SEC), or seek to advise or influence any Person with respect to the voting of,
any Voting Securities of the Company;
     (c) other than as contemplated by the Merger Agreement, propose or seek to
effect a merger, consolidation, recapitalization, reorganization, restructuring,
sale, lease, exchange or other disposition of all or substantially all of the
assets of or other business combination involving, or a tender or exchange offer
for securities of, the Company or any of its Subsidiaries or any material
portion of the Company’s or such Subsidiary’s business or assets or any other
type of transaction that would result in a change in control of the Company;

A-15



--------------------------------------------------------------------------------



 



     (d) other than as contemplated by the Merger Agreement, make any public
announcement with respect to, or submit a proposal for or offer of (with or
without conditions), any extraordinary transaction involving the Company or any
of its securities or assets;
     (e) except as provided in the Merger Agreement, seek to exercise any
control or influence over the management of the Company or the Board or any of
the businesses, operations or policies of the Company;
     (f) form, join or in any way participate in a “group” as defined in
Regulation 13D-G under the Exchange Act, in connection with any of the
foregoing; or
     (g) request the Company, directly or indirectly, to amend or waive any
provision of this Section 6.
          7. Miscellaneous.
          (a) Amendments and Waivers. This Agreement may be amended, and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company shall have obtained the
written consent to such amendment, action or omission to act, of the holder or
holders of a majority (by number of shares) of the Registrable Securities at the
time outstanding. Each holder of any Registrable Securities at such time or
thereafter outstanding shall be bound by any consent authorized by this
Section 7(a), whether or not such Registrable Securities shall have been marked
to indicate such consent. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing. Any such waiver shall constitute a waiver only with respect to the
specific matter described in such writing and shall in no way impair the rights
of the party or parties granting such waiver in any other respect or at any
other time.
          (b) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, facsimile or any
courier guaranteeing overnight delivery (i) if to a Holder, at the most current
address given by such Holder to the Company by means of a notice given in
accordance with the provisions of this paragraph (b), which address initially
is, with respect to Bancorp as of the date hereof, at BankAtlantic Bancorp, 2100
Cypress Creek Road, Fort Lauderdale, Florida 33309, Attention: Alan B. Levan,
Chairman facsimile number (954) 940-5050, and thereafter at such other address,
notice of which is given in accordance with the provisions of this paragraph,
with a copy to Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A., 150 W.
Flagler Street, Miami, Florida 33130, Attention: Alison W. Miller, facsimile
number (305) 789-3395, and with respect to any Person who becomes a Holder after
the date hereof, the address of such Holder in the stock or warrant records of
the Company or (ii) if to the Company, at Stifel Financial Corp., 501 N.
Broadway, St. Louis, Missouri 63102, Attention: Ronald J. Kruszewski, Chairman,
President and CEO, facsimile number (314) 342-2115, and thereafter at such other
address, notice of which is given in accordance with the provisions of this
paragraph (c), with a copy to Bryan Cave LLP, One Metropolitan Square,
Suite 3600, 211 North Broadway, St. Louis, Missouri 63102, Attention: Robert J.
Endicott, facsimile number (314) 259-2020. Notwithstanding the foregoing, the
Company shall not be obligated to provide any notice to any Holder which is not
a party to this Agreement except with respect to a Required Registration

A-16



--------------------------------------------------------------------------------



 



Statement or Incidental Registration Statement which has been filed and pursuant
to which such Holder is identified as a selling stockholder.
          All such notices and communications shall be deemed to have been duly
given at the time delivered by hand, if personally delivered; when receipt is
acknowledged, if faxed; and on the next business day, if timely delivered to a
courier guaranteeing overnight delivery.
          (c) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties without the need for an express assignment. If any successor, assignee
or transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all of the terms of this Agreement, and by taking and holding
such Registrable Securities such Person shall conclusively be deemed to have
agreed to be bound by and to perform all of the terms and provisions of this
Agreement and to receive the benefits hereof. Notwithstanding the foregoing,
nothing in this Section 7 is intended to enlarge the class of Persons which are
Holders, as defined in Section 1 of this Agreement, and thus entitled to the
rights granted hereunder. For purposes of this Agreement, “successor” for any
entity other than a natural person means a successor to such entity as a result
of such entity’s merger, consolidation, liquidation, dissolution, sale of
substantially all of its assets or similar transaction.
          (d) Counterparts. This Agreement may be executed in two or more
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, but all of which counterparts, taken together, shall constitute
one and the same instrument.
          (e) Descriptive Headings, Etc. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein. Unless the context of this Agreement
otherwise requires: (1) words of gender shall be deemed to include each other
gender; (2) words using the singular or plural number shall also include the
plural or singular number, respectively; (3) the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Article, Section and paragraph references are to the Articles,
Sections and paragraphs of this Agreement unless otherwise specified; (4) the
word “including” and words of similar import when used in this Agreement mean
“including, without limitation,” unless otherwise specified; (5) “or” is not
exclusive; and (6) provisions apply to successive events and transactions.
          (f) Severability. In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the other remaining provisions,
paragraphs, words, clauses, phrases or sentences hereof shall not be in any way
impaired, it being intended that all rights, powers and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.
          (g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE (WITHOUT GIVING EFFECT TO
THE CONFLICTS OF LAW PRINCIPLES THEREOF).

A-17



--------------------------------------------------------------------------------



 



          (h) Specific Performance. The parties hereto acknowledge that there
would be no adequate remedy at law if any party fails to perform in any material
respect any of its obligations hereunder, and accordingly agree that each party,
in addition to any other remedy to which it may be entitled at law or in equity,
shall be entitled to compel specific performance of the obligations of any other
party under this Agreement in accordance with the terms and conditions of this
Agreement in any court of the United States or any State thereof having
jurisdiction.
          (i) Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and, subject to the last sentence of this
paragraph (i), is intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. This Agreement supersedes all prior agreements and
understandings between the Company, on the one hand, and the other parties to
this Agreement, on the other, with respect to the subject matter hereof. In case
of any conflict between this Agreement and the Merger Agreement, the terms and
provisions of the Merger Agreement shall control.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

A-18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

            STIFEL FINANCIAL CORP.
      By:           Name:           Title:           BANKATLANTIC BANCORP, INC.
      By:           Name:           Title:        

A-19



--------------------------------------------------------------------------------



 



Exhibit B
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY STATE SECURITIES LAWS, IN RELIANCE UPON EXEMPTIONS FROM
REGISTRATION FOR NON-PUBLIC OFFERINGS. THIS SECURITY MAY NOT BE SOLD OR
TRANSFERRED UNLESS IT IS REGISTERED UNDER THE ACT AND UNDER APPLICABLE STATE
SECURITIES LAWS OR UNLESS THE ISSUER RECEIVES AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

      Issuance Date:                                         , 2007   Warrant
No.:                                         

STIFEL FINANCIAL CORP.
WARRANT TO PURCHASE ___SHARES OF
COMMON STOCK, $0.15 PAR VALUE PER SHARE
     This is to certify that, for value received,                     
(“Warrantholder”), is entitled to purchase, subject to the provisions of this
Warrant, from Stifel Financial Corp., a corporation organized under the laws of
Delaware (“Company”), at any time and from time to time after the issuance date
hereof (“Exercise Date”) but not later than 5:00 P.M., Eastern time, on
                    , 2012 [the fifth (5th) anniversary of such issuance date]
(“Expiration Date”), ___ shares (“Warrant Shares”) of Common Stock, $0.15 par
value (“Common Stock”), of the Company, at an exercise price per share equal to
$36.00 (the exercise price in effect from time to time hereafter being herein
called the “Exercise Price”). The number of Warrant Shares purchasable upon
exercise of this Warrant and the Exercise Price shall be subject to adjustment
from time to time as described herein.
     This Warrant is one of one or more Warrants of the same form and having the
same terms as this Warrant and has been issued pursuant to the terms of the
Agreement and Plan of Merger dated January ___, 2007 (“Merger Agreement”) among
the Company, SF RB Merger Sub, Inc., a New Jersey corporation wholly owned by
the Company, Ryan Beck Holdings, Inc., a New Jersey corporation, and
BankAtlantic Bancorp, Inc., a Florida corporation. Capitalized terms used herein
and not defined shall have the meaning specified in the Merger Agreement.
               1. Registration. The Company shall maintain books for the
transfer and registration of the Warrant. Upon the initial issuance of the
Warrant, the Company shall issue and register the Warrant in the name of the
Warrantholder.
               2. Transfers. This Warrant and the Warrant Shares are subject to
restrictions on transfer set forth in his Warrant (and the rights hereunder) and
may not be transferred or assigned, in whole or in part (other than pursuant to
an effective registration statement under the Securities Act of 1933, as amended
(the “Act”)), unless and until (i) the Warrantholder shall have notified the
Company of the proposed transfer or assignment and shall have furnished the
Company with a statement of the circumstances surrounding the proposed transfer
and assignment and assurance that the proposed transfer or assignment is in
compliance with all applicable laws, and (ii) if requested by the Company, at
the expense of such Warrantholder or its transferee, the Warrantholder shall
have furnished to the Company an opinion of counsel, reasonably satisfactory to
the Company, to the effect that such transfer or assignment may be made

B-1



--------------------------------------------------------------------------------



 



without registration under the Act. Subject to such restrictions, the Company
shall transfer this Warrant from time to time, upon the books to be maintained
by the Company for that purpose, upon surrender hereof for transfer properly
endorsed or accompanied by appropriate instructions for transfer. Upon any such
transfer, a new Warrant shall be issued to the transferee and the surrendered
Warrant shall be canceled by the Company. References to Warrantholder or holder
shall include any such transferee.
               3. Exercise of Warrant.
     (a) Subject to the provisions hereof, the Warrantholder may exercise this
Warrant in whole or in part at any time upon surrender of the Warrant, together
with delivery of the duly executed Warrant exercise form attached hereto (the
“Exercise Agreement”) and payment of the Exercise Price for that number of
Warrant Shares then being purchased, to the Company during normal business hours
on any business day at the Company’s principal executive offices (or such other
office or agency of the Company as it may designate by notice to the holder
hereof).
     (b) Payment made pursuant to clause (a) above may be made, at the option of
the Warrantholder: (x) by cash, money order, certified or bank cashier’s check
or wire transfer, (y) the surrender to the Company of securities of the Company
having an aggregate Market Price (as hereinafter defined) equal to the aggregate
Exercise Price, or (z) the delivery of a notice to the Company that the
Warrantholder is exercising this Warrant by authorizing the Company to reduce
the number of shares of Common Stock issuable upon such exercise by the number
of shares having an aggregate Market Price equal to the aggregate Exercise
Price.
     (c) The following terms shall have the following meanings:
          “Market Price” with respect to any security of the Company on any day
means the average of the daily Closing Prices of a share or unit of such
security for the 30 consecutive Business Days ending on the most recent Business
Day for which a Closing Price is available; provided, however, that in the event
that, in the case of Common Stock, the Market Price is determined during a
period following the announcement by the Company of (A) a dividend or
distribution of Common Stock, or (B) any subdivision, combination or
reclassification of Common Stock and prior to the expiration of 20 Business Days
after the ex-dividend date for such dividend or distribution, or the record date
for such subdivision, combination or reclassification, then, and in each such
case, the Market Price shall be appropriately adjusted to reflect the current
market price per share equivalent of Common Stock.
          “Closing Price” with respect to any security on any day means (a) if
such security is listed or admitted for trading on a national securities
exchange, the reported last sales price regular way or, if no such reported sale
occurs on such day, the average of the closing bid and asked prices regular way
on such day, in each case as reported in the principal consolidated transaction
reporting system with respect to securities listed on the principal national
securities exchange on which such class of security is listed or admitted to
trading, or (b) if such security is not listed or admitted to trading on any
national securities exchange, the last quoted sales price, or, if not so quoted,
the average of the high bid and low asked prices in the over-the-counter market
on such day as reported by the OTC Bulletin Board Research Service, or, if such
service is not available, by NASDAQ or any comparable system then in use or, if
not

B-2



--------------------------------------------------------------------------------



 



so reported, as reported by any New York Stock Exchange member firm reasonably
selected by the Company for such purpose.
          “Business Day” shall mean (a) if any class of Common Stock is listed
or admitted to trading on a national securities exchange, a day on which such
national securities exchange is open for business or (b) if no class of Common
Stock is so listed or admitted to trading, a day on which any New York Stock
Exchange member firm is open for business.
     (d) The Warrant Shares so purchased shall be deemed to be issued to the
holder hereof, as the record owner of such shares, as of the close of business
on the date on which the Company shall have received from the Warrantholder
(i) this Warrant (or evidence of loss, theft or destruction thereof and security
or indemnity satisfactory to the Company), (ii) payment of the Exercise Price
and (iii) the completed Exercise Agreement. Certificates for the Warrant Shares
so purchased, representing the aggregate number of shares specified in the
Exercise Agreement, shall be delivered to the holder hereof or such holder’s
designee within a reasonable time, not exceeding five (5) business days, after
this Warrant shall have been so exercised. The certificates so delivered shall
be in such denominations as may be requested by the holder hereof and shall be
registered in the name of such holder or such other name as shall be designated
by such holder. If this Warrant shall have been exercised only in part, then,
unless this Warrant has expired, the Company shall, at its expense, at the time
of delivery of such certificates, deliver a new Warrant to the Warrantholder
representing the number of shares with respect to which this Warrant shall not
then have been exercised.
     (e) By acceptance of this Warrant, Warrantholder acknowledges that
Warrantholder is acquiring the Warrant for Warrantholder’s own account and not
with a view to distribution or resale. Upon exercise of this Warrant,
Warrantholder will make a similar written representation with respect to the
shares to be received upon exercise unless, in the opinion of counsel to the
Company, such representation is not necessary or appropriate to assure
compliance with the registration provisions of the Act or any applicable state
securities law.
               4. Compliance with the Securities Act of 1933. Neither this
Warrant nor the shares of Common Stock issued upon exercise hereof nor any other
security issued or issuable upon exercise of this Warrant may be offered or sold
except as provided in this Warrant and in conformity with the Act, and then only
against receipt of an agreement of such person to whom such offer of sale is
made to comply with the provisions of this Section 4 with respect to any resale
or other disposition of such security. The Company may cause the legend set
forth on the first page of this Warrant to be set forth on each Warrant or a
similar legend to be set forth on the Warrant Shares or any other security
issued or issuable upon exercise of this Warrant, unless counsel for the Company
is of the opinion as to any such security that such legend is unnecessary.
               5. Payment of Taxes. Subject to the provisions hereof, the
Company will pay any and all documentary stamp or other taxes attributable to
the issuance of Warrant Shares; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the registered holder of this Warrant in respect of
which such Warrant Shares are issued. The holder shall be responsible for income
taxes due under federal or state law, if any such tax is due.

B-3



--------------------------------------------------------------------------------



 



               6. Mutilated or Missing Warrants. In case this Warrant shall be
mutilated, lost, stolen, or destroyed, the Company shall issue in exchange and
substitution of and upon cancellation of the mutilated Warrant, or in lieu of
and in substitution for the Warrant lost, stolen or destroyed, a new Warrant of
like tenor and for the purchase of a like number of Warrant Shares, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction of the Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
reasonably requested by the Company.
               7. Reservation of Common Stock. The Company hereby represents and
warrants that there have been reserved, and the Company shall at all times keep
reserved, out of the authorized and unissued shares of Common Stock, a number of
shares sufficient to provide for the exercise of the rights of purchase
represented by the Warrant in full (without regard to any restrictions on
beneficial ownership contained herein), and the transfer agent for the Common
Stock, including every subsequent transfer agent for the Common Stock or other
shares of the Company’s capital stock issuable upon the exercise of any right of
purchase aforesaid (“Transfer Agent”), shall be irrevocably authorized and
directed at all times to reserve such number of authorized and unissued shares
of Common Stock as shall be requisite for such purpose. The Company represents
and warrants to the Warrantholder that all Warrant Shares issued upon exercise
of the Warrant shall be, at the time of issuance of and delivery of such Warrant
Shares, duly authorized, validly issued, fully paid and non-assessable shares of
Common Stock of the Company.
               8. Adjustments. Subject and pursuant to the provisions of this
Section 8, the Exercise Price and number of Warrant Shares subject to this
Warrant shall be subject to adjustment from time to time as set forth
hereinafter.
          (a) If the Company shall at any time or from time to time while the
Warrant is outstanding, pay a dividend or make a distribution on its Common
Stock in shares of capital stock, subdivide its outstanding shares of Common
Stock into a greater number of shares or combine its outstanding shares into a
smaller number of shares, issue by reclassification of its outstanding shares of
Common Stock any shares of its capital stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then the number of Warrant Shares
purchasable upon exercise of the Warrant and the Exercise Price in effect
immediately prior to the date upon which such change shall become effective,
shall be adjusted by the Company so that the Warrantholder thereafter exercising
the Warrant shall be entitled to receive the number of shares of Common Stock or
other capital stock which the Warrantholder would have received if the Warrant
had been exercised immediately prior to such event upon payment of an Exercise
Price that has been adjusted to reflect a fair allocation of the economics of
such event to the Warrantholder. Such adjustments shall be made successively
whenever any event listed above shall occur.
          (b) If any capital reorganization, reclassification of the capital
stock of the Company, consolidation or merger of the Company with another
corporation in which the Company is not the survivor, or sale, transfer or other
disposition of all or substantially all of the Company’s assets to another
corporation shall be effected, then, as a condition of such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition,
lawful and adequate provision shall be made whereby each Warrantholder shall
thereafter have the right to purchase and receive upon the basis and upon the
terms and conditions herein specified and in lieu of the Warrant Shares
immediately theretofore issuable upon exercise of the

B-4



--------------------------------------------------------------------------------



 



Warrant, such shares of stock, securities or assets as would have been issuable
or payable in connection with such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition with respect to or in
exchange for a number of Warrant Shares equal to the number of Warrant Shares
issuable upon exercise of the Warrant, had the Warrant been exercised
immediately prior to such reorganization, reclassification, consolidation,
merger, sale, transfer or other disposition, and in any such case appropriate
provision shall be made with respect to the rights and interests of each
Warrantholder to the end that the provisions hereof (including, without
limitation, any provision for adjustment of the Exercise Price) shall thereafter
be applicable, as nearly equivalent as may be practicable in relation to any
shares of stock, securities or properties thereafter deliverable upon the
exercise thereof. The Company shall not effect any such consolidation, merger,
sale, transfer or other disposition unless prior to or simultaneously with the
consummation thereof the successor corporation (if other than the Company)
resulting from such consolidation or merger, or the corporation purchasing or
otherwise acquiring such assets or other appropriate corporation or entity shall
assume the obligation to deliver to the holder of the Warrant such shares of
stock, securities or assets as, in accordance with the foregoing provisions,
such holder may be entitled to purchase and the other obligations under this
Warrant. The provisions of this paragraph (b) shall similarly apply to
successive reorganizations, reclassifications, consolidations, mergers, sales,
transfers or other dispositions.
          (c) In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 8(a)), or
subscription rights or warrants, the Exercise Price to be in effect after such
payment date shall be determined by multiplying the Exercise Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price per share of Common Stock (as determined pursuant to
Section 3), less the fair market value (as determined by the Company’s Board of
Directors in good faith) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Market Price per share of Common Stock. Such adjustment shall be made
successively whenever such a payment date is fixed.
          (d) An adjustment shall become effective immediately after the payment
date in the case of each dividend or distribution and immediately after the
effective date of each other event which requires an adjustment.
          (e) In the event that, as a result of an adjustment made pursuant to
Section 8(a), the holder of this Warrant shall become entitled to receive any
shares of capital stock of the Company other than shares of Common Stock, the
number of such other shares so receivable upon exercise of this Warrant shall be
subject thereafter to adjustment from time to time in a manner and on terms as
nearly equivalent as practicable to the provisions with respect to the Warrant
Shares contained in this Warrant.

B-5



--------------------------------------------------------------------------------



 



               9. Fractional Interest. The Company shall not be required to
issue fractions of Warrant Shares upon the exercise of the Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon the exercise of the Warrant (or specified portions thereof), the
Company shall round such calculation to the nearest whole number and disregard
the fraction.
               10. Benefits. Nothing in this Warrant shall be construed to give
any person, firm or corporation (other than the Company and the Warrantholder)
any legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Company and the
Warrantholder.
               11. Notices to Warrantholder. Upon the happening of any event
requiring an adjustment of the Exercise Price, the Company shall forthwith give
written notice thereof to the Warrantholder at the address appearing on the
records of the Company, stating the adjusted Exercise Price and the adjusted
number of Warrant Shares resulting from such event and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based. In the event of a dispute with respect to any such
calculation, the certificate of the Company’s independent certified public
accountants shall be conclusive evidence of the correctness of any computation
made, absent manifest error. Failure to give such notice to the Warrantholder or
any defect therein shall not affect the legality or validity of the subject
adjustment.
               12. Identity of Transfer Agent. The Transfer Agent for the Common
Stock is UMB Bank, N.A. Forthwith upon the appointment of any subsequent
transfer agent for the Common Stock or other shares of the Company’s capital
stock issuable upon the exercise of the rights of purchase represented by the
Warrant, the Company will fax to the Warrantholder a statement setting forth the
name and address of such transfer agent.
               13. Notices. Any notice pursuant hereto to be given or made by
the Warrantholder to or on the Company shall be sufficiently given or made if
delivered personally or by facsimile or if sent by an internationally recognized
courier, addressed as follows:
Stifel Financial Corp.
501 N. Broadway
St. Louis, Missouri 63102
Fax: (314) 342-2115
Attention: Chief Financial Officer
or such other address as the Company may specify in writing by notice to the
Warrantholder complying as to delivery with the terms of this Section 13.
Any notice pursuant hereto to be given or made by the Company to or on the
Warrantholder shall be sufficiently given or made if personally delivered or if
sent by an internationally recognized courier service by overnight or two-day
service, to the address set forth on the books of the Company or, as to each of
the Company and the Warrantholder, at such other address as shall be designated
by such party by written notice to the other party complying as to delivery with
the terms of this Section 13.

B-6



--------------------------------------------------------------------------------



 



     All such notices, requests, demands, directions and other communications
shall, when sent by courier, be effective two (2) days after delivery to such
courier as provided and addressed as aforesaid. All faxes shall be effective
upon receipt.
               14. Registration Rights. The holder of this Warrant is entitled
to the benefit of certain registration rights in respect of the Warrant Shares
as provided in the Merger Agreement and a Registration Rights Agreement between
the parties hereto.
               15. Successors. All the covenants and provisions hereof by or for
the benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.
               16. Governing Law. This Warrant shall be deemed to be a contract
made under the laws of the State of Delaware, without giving effect to its
conflict of law principles, and for all purposes shall be construed in
accordance with the laws of said State.
          WHEREOF, the Company has caused this Warrant to be duly executed as of
the date first written above.

            STIFEL FINANCIAL CORP.
      By:         Name:           Title:          

B-7



--------------------------------------------------------------------------------



 



STIFEL FINANCIAL CORP.
WARRANT EXERCISE FORM
Stifel Financial Corp.
501 N. Broadway
St. Louis, Missouri 63102
Fax: (314) 342-2115
Attention: Chief Financial Officer
This undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant for, and to purchase thereunder
                                         shares of Common Stock (“Warrant
Shares”) provided for therein, and requests that certificates for the Warrant
Shares be issued as follows:

             
 
  Name:        
 
           
 
  Address:        
 
           
 
           
 
           
 
           
 
           

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares be issued.
Dated:                                        
Signature:                                                            

              Print Name:        
 
            Address:        
 
           
 
           
 
           
 
           
 
           

B-8



--------------------------------------------------------------------------------



 



Exhibit C
Form of Certificate of Incorporation for Merger Sub
CERTIFICATE OF INCORPORATION
OF
SF RB MERGER SUB, INC.
     The undersigned, being over the age of eighteen years, in order to form a
corporation pursuant to the provisions of the New Jersey Business Corporation
Act, does hereby execute this Certificate of Incorporation:
ARTICLE I
CORPORATE NAME
     The name of the corporation is SF RB Merger Sub, Inc.
ARTICLE II
CORPORATE PURPOSE
     The purpose for which the corporation is organized is to engage in any
activity within the purposes for which corporations may be organized under the
New Jersey Business Corporation Act (the “Act”).
ARTICLE III
CAPITAL STOCK
     The aggregate number of shares which the corporation shall have authority
to issue is 1,000 shares of common stock with a par value of $0.01 per share.
ARTICLE IV
REGISTERED AGENT AND REGISTERED ADDRESS
     The address of the corporation’s initial registered office is 820 Bear
Tavern Road, West Trenton, New Jersey 08628, and the name of the corporation’s
initial registered agent at such address is Corporation Trust Company.

C-1



--------------------------------------------------------------------------------



 



ARTICLE V
INITIAL BOARD OF DIRECTORS
     The number of directors constituting the first board is three (3), and the
names and addresses of the persons who are to serve as such directors are:
     David Minnick, 501 N. Broadway, St. Louis, Missouri 63102
     Neal Burkemper, 501 N. Broadway, St. Louis, Missouri 63102
     Jim Zemlyak, 501 N. Broadway, St. Louis, Missouri 63102
     The number of directors shall be governed by the by-laws of the
corporation.
ARTICLE VI
INDEMNIFICATION
     1. Right to Indemnification. Each person who was or is made a party or is
threatened to be made a party to or is otherwise involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “proceeding”), by reason of the fact that he or she is or was a
director or an officer of the corporation (or any predecessor of the
corporation, including any proceeding which relates to events or activities
involving a predecessor corporation which took place prior to the formation of
the corporation) or is or was serving at the request of the corporation (or any
predecessor of the corporation, including any proceeding which relates to events
or activities involving a predecessor corporation which took place prior to the
formation of the corporation) as a director, officer, employee or agent of
another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan
(hereinafter an “indemnitee”), shall be indemnified and held harmless by the
corporation to the fullest extent authorized by the New Jersey Business

C-2



--------------------------------------------------------------------------------



 



Corporation Act, as such Act exists or may hereafter be amended (but, in the
case of any such amendment, only to the extent that such amendment permits the
corporation to provide broader indemnification rights than such Act permitted
the corporation to provide prior to such amendment), against all expense,
liability and loss reasonably incurred or suffered by such indemnitees in
connection therewith. With respect to amounts paid in settlement, the settlement
of a proceeding must be approved by the corporation in advance for the
indemnification obligations set forth herein to bind the corporation.
     2. Non-Exclusivity of Right. The rights to indemnification conferred in
this ARTICLE VI shall not be exclusive of any other right which any person may
have or hereafter acquire under any statute by agreement, vote of stockholders
or disinterested directors or otherwise.
     3. Insurance. The corporation may maintain insurance, at its expense, to
protect itself and any director, officer, employee or agent of the corporation
or another corporation, partnership, joint venture, trust or other enterprise
against any expense, liability or loss, whether or not the corporation would
have the power to indemnify such person against such expense, liability or loss
under the New Jersey Business Corporation Act.
     4. Indemnification of Employees and Agents of the corporation. The
corporation may, to the extent authorized from time to time by the Board of
Directors, grant rights to indemnification and to the advancement of expenses to
any employee or agent of the corporation (or its predecessors) to the fullest
extent of the provisions of this Article with respect to the indemnification and
advancement of expenses of directors and officers of the corporation. Any
decision by the corporation to utilize its authority hereunder shall not be
binding upon the corporation unless reduced to writing and signed by an
authorized officer of the corporation.

C-3



--------------------------------------------------------------------------------



 



ARTICLE VII
EXCULPATION
     To the full extent from time to time permitted by law, no director or
officer of the corporation shall be personally liable to the corporation (or any
predecessor of the corporation) or to any of its shareholders for damages for
breach of any duty owed to the corporation (or any predecessor of the
corporation) or its shareholders except for liability for any breach of duty
based upon an act or omission (a) in breach of such director’s or officer’s duty
of loyalty to the corporation or its shareholders, (b) not in good faith or
involving a knowing violation of law or (c) resulting in receipt by such
director or officer of an improper personal benefit. Neither the amendment or
repeal of this Article, nor the adoption of any provision of this Certificate of
Incorporation inconsistent with this Article, shall eliminate or reduce the
protection afforded by this Article to a director or officer of the corporation
in respect to any matter which occurred, or any cause of action, suit or claim
which but for this Article would have accrued or arisen, prior to such
amendment, repeal or adoption.
ARTICLE VIII
NAME AND ADDRESS OF THE INCORPORATOR
     The name and address of the incorporator is Barb Cavicchia, 211 N.
Broadway, Suite 3600, St. Louis, Missouri 63102-2750.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Incorporation this 8th day of January 2007.
                                                                      
              

C-4